EXHIBIT 10.1

US $750,000,000

CREDIT AGREEMENT

dated as of September 28, 2011,

among

INGRAM MICRO INC.,

as an Initial Borrower and Guarantor,

INGRAM MICRO COORDINATION CENTER BVBA,

as an Initial Borrower,

CERTAIN FINANCIAL INSTITUTIONS,

as the Lenders,

BANK OF AMERICA, N.A.,

BNP PARIBAS,

THE ROYAL BANK OF SCOTLAND plc and

UNION BANK, N.A.,

as the Co-Syndication Agents for the Lenders

and

THE BANK OF NOVA SCOTIA,

as the Administrative Agent for the Lenders

 

 

As arranged by

THE BANK OF NOVA SCOTIA,

BNP PARIBAS SECURITIES CORP.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBS SECURITIES INC. and

UNION BANK, N.A.

as the Joint Lead Arrangers and

Co-Bookrunners

 

 

LOGO [g237013g56h43.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS      2   

SECTION 1.1

 

Defined Terms

     2   

SECTION 1.2

 

Use of Defined Terms

     30   

SECTION 1.3

 

Cross-References

     30   

SECTION 1.4

 

Accounting and Financial Determinations

     30   

SECTION 1.5

 

Calculations

     31   

SECTION 1.6

 

Round Amounts

     31    ARTICLE II   COMMITMENTS, ETC      31   

SECTION 2.1

 

Commitments

     31   

SECTION 2.2

 

Reductions of the Commitment Amounts

     32   

SECTION 2.3

 

Ineligible Currencies

     33   

SECTION 2.4

 

Designated Additional Loans

     33    ARTICLE III   PROCEDURES FOR CREDIT EXTENSIONS      34   

SECTION 3.1

 

Borrowing Procedures

     34   

SECTION 3.2

 

Letter of Credit Issuance Procedures

     37    ARTICLE IV   PRINCIPAL, INTEREST, AND FEE PAYMENTS      40   

SECTION 4.1

 

Loan Accounts, Notes, Payments, and Prepayments

     40   

SECTION 4.2

 

Interest Provisions

     42   

SECTION 4.3

 

Fees

     44   

SECTION 4.4

 

Rate and Fee Determinations

     46    ARTICLE V   CERTAIN PAYMENT PROVISIONS      47   

SECTION 5.1

 

Illegality; Currency Restrictions

     47   

SECTION 5.2

 

Deposits Unavailable

     48   

SECTION 5.3

 

Increased Credit Extension Costs, etc

     49   

SECTION 5.4

 

Funding Losses

     49   

SECTION 5.5

 

Increased Capital Costs

     50   

SECTION 5.6

 

Discretion of Lenders as to Manner of Funding

     50   

SECTION 5.7

 

Taxes

     51   

SECTION 5.8

 

Payments

     54   

SECTION 5.9

 

Sharing of Payments

     55   

SECTION 5.10

 

Right of Set-off

     56   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.11

 

Judgments, Currencies, etc

     56   

SECTION 5.12

 

Replacement of Lenders

     56   

SECTION 5.13

 

Change of Lending Office

     57   

SECTION 5.14

 

European Monetary Union

     57   

SECTION 5.15

 

Defaulting Lenders

     58   

SECTION 5.16

 

Cash Collateral

     60   

SECTION 5.17

 

Termination of Defaulting Lender

     61    ARTICLE VI   CONDITIONS TO MAKING CREDIT EXTENSIONS AND ACCESSION OF
ACCEDING BORROWERS      61   

SECTION 6.1

 

Initial Credit Extension

     61   

SECTION 6.2

 

All Credit Extensions

     63   

SECTION 6.3

 

Acceding Borrowers

     64    ARTICLE VII   REPRESENTATIONS AND WARRANTIES      66   

SECTION 7.1

 

Organization, etc

     66   

SECTION 7.2

 

Due Authorization, Non-Contravention, etc

     66   

SECTION 7.3

 

No Default

     67   

SECTION 7.4

 

Government Approval, Regulation, etc

     67   

SECTION 7.5

 

Validity, etc

     67   

SECTION 7.6

 

Financial Information

     67   

SECTION 7.7

 

No Material Adverse Effect

     68   

SECTION 7.8

 

Litigation, Labor Controversies, etc

     68   

SECTION 7.9

 

Subsidiaries

     68   

SECTION 7.10

 

Ownership of Properties

     68   

SECTION 7.11

 

Taxes

     68   

SECTION 7.12

 

Pension and Welfare Plans

     69   

SECTION 7.13

 

Environmental Warranties

     69   

SECTION 7.14

 

Accuracy of Information

     69   

SECTION 7.15

 

Patents, Trademarks, etc

     70   

SECTION 7.16

 

Margin Stock

     70    ARTICLE VIII   COVENANTS      71   

SECTION 8.1

 

Affirmative Covenants

     71   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

         Page  

SECTION 8.2

 

Negative Covenants

     75    ARTICLE IX   EVENTS OF DEFAULT      81   

SECTION 9.1

 

Listing of Events of Default

     81   

SECTION 9.2

 

Action if Bankruptcy

     84   

SECTION 9.3

 

Action if Other Event of Default

     84   

SECTION 9.4

 

Cash Collateral

     84    ARTICLE X   AGENTS      84   

SECTION 10.1

 

Authorization and Actions

     84   

SECTION 10.2

 

Funding Reliance, etc

     85   

SECTION 10.3

 

Exculpation

     85   

SECTION 10.4

 

Successor

     86   

SECTION 10.5

 

Credit Extensions by an Agent

     86   

SECTION 10.6

 

Credit Decisions

     86   

SECTION 10.7

 

Copies, etc

     87   

SECTION 10.8

 

Joint Lead Arrangers and other Agents

     87    ARTICLE XI   MISCELLANEOUS PROVISIONS      87   

SECTION 11.1

 

Waivers, Amendments, etc

     87   

SECTION 11.2

 

Notices

     88   

SECTION 11.3

 

Payment of Costs and Expenses

     88   

SECTION 11.4

 

Indemnification

     89   

SECTION 11.5

 

Survival

     90   

SECTION 11.6

 

Severability

     90   

SECTION 11.7

 

Headings

     90   

SECTION 11.8

 

Execution in Counterparts, Effectiveness; Entire Agreement

     90   

SECTION 11.9

 

Jurisdiction

     90   

SECTION 11.10

 

Successors and Assigns

     92   

SECTION 11.11

 

Assignments and Transfers of Interests

     92   

SECTION 11.12

 

Other Transactions

     95   

SECTION 11.13

 

Further Assurances

     95   

SECTION 11.14

 

Waiver of Jury Trial

     95   

SECTION 11.15

 

Confidentiality

     96   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.16

 

Release of Subsidiary Guarantors and Acceding Borrowers

     97   

SECTION 11.17

 

Collateral

     97   

SECTION 11.18

 

USA PATRIOT Act Notice

     97   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule I   -      Disclosure Schedule  

-

     Item 7.8  

-

     Item 7.9  

-

     Item 7.11  

-

     Item 7.12  

-

     Item 8.2.1(a)(ii)  

-

     Item 8.2.2(a) Schedule II  

-

     [Omitted] Schedule III  

-

     [Omitted] Exhibit A-1  

-

     [Omitted] Exhibit A-2  

-

     [Omitted] Exhibit B  

-

     [Omitted] Exhibit C  

-

     [Omitted] Exhibit D  

-

     [Omitted] Exhibit E  

-

     [Omitted] Exhibit F  

-

     [Omitted] Exhibit G  

-

     [Omitted] Exhibit H  

-

     [Omitted] Exhibit I  

-

     [Omitted] Exhibit J  

-

     [Omitted] Exhibit K  

-

     [Omitted] Exhibit L  

-

     [Omitted] Exhibit M  

-

     [Omitted] Exhibit N  

-

     [Omitted]

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is entered into as of September 28, 2011, among:

 

•  

INGRAM MICRO INC., a corporation organized and existing under the laws of the
State of Delaware, United States of America (“Micro”);

 

•  

INGRAM MICRO COORDINATION CENTER BVBA, a company organized and existing under
the laws of The Kingdom of Belgium (“Coordination Center and, together with
Micro, the “Initial Borrowers”);

 

•  

THE BANK OF NOVA SCOTIA (“Scotia Capital”), BANK OF AMERICA, N.A. (“BOA”), BNP
PARIBAS (“BNP”), THE ROYAL BANK OF SCOTLAND plc (“RBS”), UNION BANK, N.A.
(“Union”) and all other financial institutions party hereto (together with their
respective successors and permitted assigns and any branch or affiliate of a
financial institution funding a Revolving Loan as permitted by Section 5.6 as a
signatory or otherwise, collectively, the “Lenders”); and

 

•  

SCOTIA CAPITAL, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and BOA, BNP, RBS and Union, as co-syndication agents
for the Lenders (in such capacity, the “Syndication Agents” and, collectively
with the Administrative Agent, the “Agents”).

WHEREAS, Micro and its Subsidiaries (such capitalized term and all other
capitalized terms used herein having the meanings provided in Section 1.1) are
engaged primarily in the business of the wholesale distribution of microcomputer
software and hardware products, multimedia products, customer financing,
assembly and configuration and other related wholesaling, distribution and
service activities; and

WHEREAS, Micro wishes to obtain for itself and Coordination Center as Initial
Borrowers, Commitments from all the Lenders for Credit Extensions to be made
prior to the Commitment Termination Date in an aggregate amount in any Available
Currency, not to exceed the Total Commitment Amount at any one time outstanding,
such Credit Extensions being available in accordance with the term of this
Agreement as Revolving Loans, Swing Line Loans and Letters of Credit; and

WHEREAS, Micro is willing to guarantee all Obligations of each other Obligor;
and

WHEREAS, each Initial Additional Guarantor is, as of the date hereof, a Material
Subsidiary and, consistent with Section 8.1.8(b), is required to, and is willing
to, guarantee all Obligations of each other Obligor; and

WHEREAS, the Lenders are willing, pursuant to and in accordance with the terms
of this Agreement, to extend severally Commitments to make, from time to time
prior to the Commitment Termination Date, Credit Extensions in an aggregate
amount at any time outstanding not to exceed the excess of the Total Commitment
Amount over the then Outstanding Credit Extensions; and



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Credit Extensions will be used to refinance
Indebtedness outstanding under the Predecessor Credit Agreements and for general
corporate purposes (including, working capital and, so long as the relevant
Borrower has complied with Section 8.2.7, Acquisitions) of each Borrower and its
Subsidiaries;

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency, of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

“Acceding Borrower” is defined in Section 6.3.

“Accession Request and Acknowledgment” means a request for accession duly
completed and executed by an Authorized Person of the applicable Acceding
Borrower and acknowledged by an Authorized Person of each Guarantor,
substantially in the form of Exhibit N attached hereto.

“Acquired Existing Debt and Liens” means, for a period of 180 days following the
acquisition or merger of a Person by or into Micro or any of its Subsidiaries or
the acquisition of a business unit of a Person or the assets of a Person or
business unit of a Person by Micro or any of its Subsidiaries, the Indebtedness
and Liens of that Person or business unit that (a) were not incurred in
connection with that acquisition or merger and do not constitute any refinancing
of Indebtedness so incurred and (b) were in existence at the time of that
acquisition or merger.

“Acquisition” means any transaction, or any series of related transactions, by
which Micro and/or any of its Subsidiaries directly or indirectly (a) acquires
any ongoing business or all or substantially all of the assets of any Person or
division thereof, whether through purchase of assets, merger or otherwise,
(b) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority in ordinary voting power of the
securities of a Person which have ordinary voting power for the election of
directors of such Person or (c) otherwise acquires control of a more than 50%
ownership interest in any Person.

“Act” is defined in Section 11.18.

“Additional Commitment Date” is defined in Section 2.4.

“Additional Commitment Lender” is defined in Section 2.4.

“Additional Guarantor” means each Initial Additional Guarantor and each other
Subsidiary of Micro as shall from time to time become a Guarantor in accordance
with Section 8.1.8.

 

-2-



--------------------------------------------------------------------------------

“Additional Guaranty” means a guaranty, substantially in the form of the
Exhibit I attached hereto, duly executed and delivered by an Authorized Person
of each Additional Guarantor, as amended, supplemented, restated, or otherwise
modified from time to time.

“Additional Permitted Liens” means, as of any date (a) Liens securing
Indebtedness and not described in clauses (a) through (m) of Section 8.2.2, but
only to the extent that (i) the sum of the Amount of Additional Liens on that
date plus the amount of cash and cash equivalents or investments subject to
Liens permitted by clause (c) of this definition on that date does not exceed
10% of Consolidated Tangible Assets on that date and, (ii) the Borrowers are
otherwise in compliance with Section 8.2.1(b)(i), (b) Liens constituting
Acquired Existing Debt and Liens on that date and (c) Liens on cash and cash
equivalents or investments (and the deposit or other accounts to which such cash
and cash equivalents and investments are credited) securing obligations under
any interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest rate, currency exchange
rate or commodity price hedging agreement but only to the extent that the sum of
the Amount of Additional Liens on that date plus the amount of such cash and
cash equivalents or investments on that date does not exceed 10% of Consolidated
Tangible Assets on that date.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be controlled by any other
Person if such other Person possesses, directly or indirectly, power (a) to
vote, in the case of any Lender Party, 10% or more or, in the case of any other
Person, 35% or more, of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners, or (b) in the case of any Lender Party or any other Person, to direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise.

“Affiliate Transaction” is defined in Section 8.2.6.

“Agents” is defined in the preamble.

“Agreement” means this Credit Agreement, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.

“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/16 of 1%) equal to
(i) in the case of Loans denominated in Dollars, the highest of: (a) the Base
Rate in effect on such day; (b) the Federal Funds Rate in effect on such day
plus  1/2 of 1%; and (c) the one-month LIBO Rate; (ii) in the case of Loans
denominated in Sterling, the Sterling Base Rate; (iii) in the case of Loans
denominated in Euro, the Euro Base Rate; and (iv) in the case of Loans
denominated in a currency other than Dollars, Sterling or Euro, the comparable
rate for such currency, as reasonably determined by the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided that, the
failure to give such notice shall not affect the Alternate Base Rate in effect
after such change.

“Amount of Additional Liens” means, at any date, the aggregate principal amount
of Indebtedness secured by Additional Permitted Liens on such date.

“Applicable Margin” means, for any Loan or Letter of Credit (a) for any day
during the period from and including the Effective Date, through and including
the six month anniversary of the Effective Date, the Applicable Margin for
Pricing Level III, and (b) for any day thereafter, the rate per annum determined
in accordance with the following procedure:

(1) If the Pricing Level set forth opposite the Leverage Ratio is the same as
the Pricing Level set forth opposite the applicable Credit Rating, then the
Applicable Margin for that Pricing Level shall be the Applicable Margin.

(2) If the Pricing Level set forth opposite the Leverage Ratio differs by one
Pricing Level from the Pricing Level set forth opposite the applicable Credit
Rating, then the Applicable Margin for the lower numbered Pricing Level of the
two shall be the Applicable Margin.

(3) If the Pricing Level set forth opposite the Leverage Ratio differs by more
than one Pricing Level from the Pricing Level set forth opposite the applicable
Credit Rating, then the Applicable Margin shall be determined by reference to
the Pricing Level that is numerically one Pricing Level below the higher
numbered of the two applicable Pricing Levels.

 

Pricing Level

  

Credit Rating

  

Leverage Ratio

   Applicable
Margin for
Libo Rate Loans    Applicable
Margin for
Base Rate
Loans

Level I

   Higher than or equal to BBB+ or Baa1    Less than .50    1.125%    0.125%

Level II

   BBB or Baa2    Greater than or equal to .50, but less than 1.00      1.25%   
  0.25%

Level III

   BBB- or Baa3    Greater than or equal to 1.00, but less than 2.00      1.50%
     0.50%

Level IV

   BB+ or Ba1    Greater than or equal to 2.00, but less than 3.00      2.00%   
  1.00%

 

-4-



--------------------------------------------------------------------------------

Pricing Level

  

Credit Rating

  

Leverage Ratio

   Applicable
Margin for
Libo Rate Loans   Applicable
Margin for
Base Rate
Loans

Level V

   BB or Ba2    Greater than or equal to 3.00, but less than 3.50    2.25%  
1.25%

Level VI

  

Lower than or equal

to BB-or Ba3

   Greater than or equal to 3.50    2.50%   1.50%

Any change in the Applicable Margin as a result in a change in the Credit Rating
assigned by either S&P or Moody’s will be effective as of the day subsequent to
the date on which S&P or Moody’s, as the case may be, releases the applicable
change in its Credit Rating.

If the Credit Ratings assigned by S&P and Moody’s fall into different Pricing
Levels, then the applicable Pricing Level shall be determined by reference to
the lower of the two Credit Ratings.

Subject to Section 4.4, the applicable Leverage Ratio shall be the Leverage
Ratio for the Fiscal Period most recently ended prior to such day for which
financial statements and reports have been received by the Administrative Agent
pursuant to Section 8.1.1(a) or (b), as set forth in (and effective upon
delivery by Micro to the Administrative Agent of) the related new Compliance
Certificate pursuant to Section 8.1.1(d).

Notwithstanding the foregoing, (i) for so long as an Event of Default has
occurred and is continuing the applicable Pricing Level shall be Level VI and
(ii) if Micro shall fail to deliver a Compliance Certificate required to be
delivered pursuant to Section 8.1.1(d) within 60 days after the end of any of
its fiscal quarters (or within 90 days, in the case of the last fiscal quarter
of its Fiscal Year), the applicable Pricing Level from and including the 61st
(or 91st, as the case may be) day after the end of such fiscal quarter (or
Fiscal Year, as the case may be) to but not including the date Micro delivers to
the Administrative Agent a quarterly Compliance Certificate shall be Level VI.

“Applicable Time” means, except as provided in clause (ii), (i) New York City
time and (ii) in the case of notices, payments, requests or other actions
relating to any Loan or Letter of Credit denominated in any Available Currency
other than Dollars, the local time in the Principal Financial Center of the
Available Currency in which such Loan or Letter of Credit is denominated.

“Authorized Person” means those officers or employees of each Obligor whose
signatures and incumbency shall have been certified to the Administrative Agent
pursuant to Section 6.1.1 or 6.3.1.

“Available Credit Commitment” means, for any Lender and at any time, the amount
(not less than zero) equal to the remainder of (a) its Credit Commitment Amount
at that time minus (b) its Outstanding Credit Extensions at that time.

 

-5-



--------------------------------------------------------------------------------

“Available Currency” means Dollars, Sterling and Euro, and any other currency
approved in writing by all of the Lenders.

“BAS” means Banc of America Securities LLC.

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for Dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“BNP” is defined in the preamble.

“BOA” is defined in the preamble.

“Board Representation Agreement” means the Board Representation Agreement dated
as of November 6, 1996 and amended as of June 1, 2001, March 12, 2002 and
May 30, 2002, among Micro and the “Family Stockholders” (as defined therein)
listed on the signature pages thereof, as it was in effect on May 30, 2002 (it
being understood that such Agreement is no longer in effect and is being
identified solely for purposes of identifying those Persons who constitute the
“Family Stockholders” for purposes of the definition of “Change in Control”).

“Borrowers” means, collectively, the Initial Borrowers and the Acceding
Borrowers party to this Agreement from time to time, together with their
respective successors and assigns.

“Borrowing” means the Loans having the same Interest Period, made by all Lenders
on the same Business Day, and made pursuant to the same Borrowing Request in
accordance with Section 3.1.

“Borrowing Request” means a Loan and certificate duly completed and executed by
an Authorized Person of the relevant Borrower, substantially in the form of
Exhibit B attached hereto.

“Brazilian/ISS Judgment” means the commercial service tax assessed by the Sao
Paulo municipal tax authorities against Ingram Micro Brazil Ltda. in December
2007 in an initial amount of 55.1 million Brazilian real, as such assessment was
upheld by the Sao Paulo municipal taxpayer council May 26, 2009.

“Business Day” means

(a) any day which (i) is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in London or in Brussels and
(ii) relative to the making, continuing, prepaying of Loans denominated in an
Available Currency, is also a day on which dealings in such Available Currency
are carried on in the interbank eurodollar market in London or New York City;
and

 

-6-



--------------------------------------------------------------------------------

(b) relative to the making of any payment in respect of any Credit Extension
denominated in an Available Currency other than Sterling, any day on which
dealings in such Available Currency are carried on in the London interbank
eurodollar market and in the relevant local money market.

“Capitalized Lease Liabilities” of any Person means, at any time, any obligation
of such Person at such time to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligation is, or in accordance with GAAP (including FASB Statement 13) is
required to be, classified and accounted for as a capital lease on a balance
sheet of such Person at the time incurred; and for purposes of this Agreement
the amount of such obligation shall be the capitalized amount thereof determined
in accordance with such FASB Statement 13.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuers or the
Lenders, as collateral for Letter of Credit Outstandings or obligations of
Lenders to fund participations in respect of Letter of Credit Outstandings, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuer shall agree in their reasonable discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and each applicable Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Change in Control” means the occurrence of either (a) any Person or two or more
Persons (excluding the Family Stockholders (as defined in the Board
Representation Agreement)) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (or any
successor regulation)) of capital stock of Micro having more than 30% of the
ordinary voting power of all capital stock of Micro then outstanding; or (b) at
any time during any period of 25 consecutive calendar months commencing on or
after the date of this Agreement, a majority of Board of Directors of Micro
shall no longer be composed of individuals (i) who were members of such Board of
Directors on the first day of such period, (ii) whose election or nomination to
such Board of Directors was approved by individuals referred to in clause (b)(i)
above constituting at the time of such election or nomination at least a
majority of such Board of Directors or (iii) whose election or nomination to
such Board of Directors was approved by individuals referred to in clause (b)(i)
or (b)(ii) above constituting at the time of such election or nomination at
least a majority of such Board of Directors.

“Change in Control Notice” is defined in Section 4.1.2.

“Code” means the U.S. Internal Revenue Code of 1986, as amended and as in effect
from time to time, and any rules and regulations promulgated thereunder.

“Commitment” means, (a) relative to each Lender, its obligation under
Section 2.1(a) to make Revolving Loans, under Section 3.1.2(b) to make Refunded
Swing Line Loans and under Section 3.2 to participate in Letters of Credit and
drawings thereunder, and (b) relative to the Swing Line Lender, its obligation
under Section 2.1(b) to make Swing Line Loans.

 

-7-



--------------------------------------------------------------------------------

“Commitment Fee” is defined in Section 4.3.2.

“Commitment Termination Date” means the fifth anniversary of the Effective Date,
or the earlier date of termination in whole of the Commitments pursuant to
Section 2.2, 9.2 or 9.3.

“Compliance Certificate” means a report duly completed, with substantially the
same information as set forth in Exhibit E attached hereto, as such Exhibit E
may be amended, supplemented, restated or otherwise modified from time to time.

“consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation consistent with
those applied in the preparation of the consolidated financial statements of
Micro referred to in Section 7.6.

“Consolidated Assets” means, at any date, the total assets of Micro and its
Consolidated Subsidiaries that would be reflected on a consolidated balance
sheet of Micro and its Consolidated Subsidiaries as at such date in accordance
with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Income (or Loss) from
Operations for such period adjusted by adding thereto (a) the amount of all
amortization of intangibles, depreciation and any other non-cash charges that
were deducted in arriving at Consolidated Income (or Loss) from Operations for
such period and (b) without duplication, the amount of Restructuring Charges
recorded in accordance with GAAP during such period; provided that the amount of
Restructuring Charges added pursuant to clause (b) may not exceed $50,000,000 in
any four consecutive Fiscal Periods.

“Consolidated Funded Debt” means, as at any date, the total of all Funded Debt
of Micro and its Consolidated Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between Micro and its Consolidated
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of Micro and its Consolidated
Subsidiaries in accordance with GAAP.

“Consolidated Income (or Loss) from Operations” means, for any period, the
amount of “income or loss from operations” (or any substituted or replacement
line item) reflected on a consolidated statement of income of Micro and its
Consolidated Subsidiaries for such period in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Micro and its Consolidated Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of Micro and its Consolidated Subsidiaries in accordance
with GAAP):

(a) aggregate Net Interest Expense for such period plus, to the extent not
deducted in determining Consolidated Net Income for such period, the amount of
all interest previously capitalized or deferred that was amortized during such
period; plus

 

-8-



--------------------------------------------------------------------------------

(b) all debt discount and expense amortized or required to be amortized in the
determination of Consolidated Net Income for such period; plus

(c) all attributable interest, fees in lieu of interest and “losses on sales of
receivables” (or any substituted or replacement line item) reflected on a
consolidated statement of income of Micro and its Consolidated Subsidiaries for
such period, in each case associated with any securitization program by Micro or
any of its Consolidated Subsidiaries.

“Consolidated Liabilities” means, at any date, the sum of all obligations of
Micro and its Consolidated Subsidiaries that would be reflected on a
consolidated balance sheet of Micro and its Consolidated Subsidiaries as at such
date in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income of
Micro and its Consolidated Subsidiaries as reflected on a consolidated statement
of income of Micro and its Consolidated Subsidiaries for such period in
accordance with GAAP.

“Consolidated Stockholders’ Equity” means, at any date, the remainder of
(a) Consolidated Assets as at such date, minus (b) Consolidated Liabilities as
at such date.

“Consolidated Subsidiary” means any Subsidiary whose financial statements are
required in accordance with GAAP to be consolidated with the consolidated
financial statements delivered by Micro from time to time in accordance with
Section 8.1.1.

“Consolidated Tangible Assets” means, at any date, the remainder of (a) the
Consolidated Assets as at the end of the most recently ended Fiscal Period for
which financial statements have been delivered pursuant to Section 8.1.1, minus
(b) the Intangible Assets of Micro and its Consolidated Subsidiaries as of such
last day.

“Consolidated Tangible Net Worth” means, at any date, the remainder of
(a) Consolidated Stockholders’ Equity as at the end of the most recently ended
Fiscal Period for which financial statements have been delivered pursuant to
Section 8.1.1 plus the accumulated after-tax amount of non-cash charges and
adjustments to income and Consolidated Stockholders’ Equity attributable to
employee stock options and stock purchases through the last day of such Fiscal
Period, minus (b) goodwill and other Intangible Assets of Micro and its
Consolidated Subsidiaries as at such last day.

“Contingent Liability” means any agreement, undertaking or arrangement
(including any partnership, joint venture or similar arrangement) by which any
Person guarantees, endorses or otherwise becomes or is contingently liable (by
direct or indirect agreement, contingent or otherwise) to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or obligation
or any other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person, if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another Person that such
obligation of such other Person will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof. The amount of

 

-9-



--------------------------------------------------------------------------------

any Person’s obligation under any Contingent Liability shall be deemed to be the
lower of (a) the outstanding principal or face amount of the debt, obligation or
other liability guaranteed thereby and (b) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Contingent Liability, unless such obligation and the maximum amount for which
such Person may be liable are not stated or determinable, in which case the
amount of such Contingent Liability shall be such Person’s maximum reasonably
anticipated liability in respect thereof as determined by Micro in good faith.

“Continuation Notice” means a notice of continuation and certificate duly
completed and executed by an Authorized Person of the relevant Borrower,
substantially in the form of Exhibit D attached hereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Micro, are treated as a
single employer under Section 414(b) or 414(c) of the Code or Section 4001 of
ERISA.

“Coordination Center” is defined in the preamble.

“Cost of Funds” means, for the Administrative Agent or any Lender, as the case
may be, its cost, from whatever source it reasonably selects, of funds in
respect of any expenditure or funding by it or in respect of maintaining any
Loan, as the case may be.

“Cost of Funds Rate Loan” means, for any Lender, any Loan bearing interest at an
annual rate equal to the sum of (a) the Applicable Margin for that Loan plus
(b) such Lender’s Cost of Funds.

“Credit Commitment Amount” means, relative to any Lender at any time, such
Lender’s Percentage multiplied by the then Total Commitment Amount as in effect
at such time.

“Credit Extension” means, collectively, (a) the making of Loans by the Lenders
and (b) the issuance by any Issuer of a Letter of Credit.

“Credit Extension Request” means, as the context may require, a Borrowing
Request, a Continuation Notice or an Issuance Request.

“Credit Rating” means a statistical rating assigned by S&P and Moody’s to
Micro’s long-term senior unsecured debt and either published or otherwise
evidenced in writing by the applicable rating agency and made available to the
Administrative Agent, including both “express” and “indicative” or “implied” (or
equivalent) ratings.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

-10-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent or any Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.15(b)) upon delivery of written notice of such
determination to the Borrowers, each Issuer, the Swing Line Lender and each
Lender.

“Designated Additional Commitments” is defined in Section 2.4.

“Disbursement Date” is defined in Section 3.2.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as the same may be amended, supplemented or otherwise modified from
time to time by Micro with the consent of the Administrative Agent and the
Required Lenders.

“Dollar” and the sign “$” each means the lawful currency of the United States.

 

-11-



--------------------------------------------------------------------------------

“Dollar Amount” at any date, means (a) with respect to an amount denominated in
Dollars, such amount as at such date, and (b) with respect to an amount
denominated in any other Available Currency, the amount of Dollars into which
such Available Currency is convertible into Dollars as at such date and on the
terms herein provided.

“Effective Date” is defined in Section 11.8.

“Effective Date Certificate” means a certificate duly completed and executed by
an Authorized Person of Micro, substantially in the form of Exhibit F attached
hereto.

“Eligible Assignee” means any Person that, on the date that it is to become a
Lender under this Agreement, is (i) a Lender or (ii) any one of the following
(in each case, with the prior written consent of the Administrative Agent, the
Issuer and (so long as no Event of Default exists at that time) Micro, in each
case such consent not to be unreasonably withheld or delayed (it being
understood that (1) if an assignment or transfer to a Person described below
results in a reduced rate of return to the Issuer or requires the Issuer to set
aside capital in an amount greater than that which is required to be set aside
for other Lenders participating in the Letter of Credit or the Issuer has a
reasonable concern about the creditworthiness or reputation of the proposed
assignee, then the failure to consent to such transfer by the Issuer shall be
deemed reasonable and (2) in the case of an assignment or transfer to a bank or
financial institution pursuant to clause (a) below to which Micro must consent,
Micro may take into account, among other things, the creditworthiness of that
bank or financial institution and the holding company, if any, by which it is
owned):

(a) a bank or financial institution that at that time has (or is owned by a
holding company that on a consolidated basis has) combined capital and surplus
(as established in its most recent report of condition to its primary regulator)
of not less than $250,000,000 (or its equivalent in foreign currency);

(b) a commercial bank that at that time (i) is organized under the laws of the
United States or any State thereof, (ii) has outstanding unsecured indebtedness
that is rated A- or better by S&P or A3 or better by Moody’s (or an equivalent
rating by another nationally recognized statistical rating agency of similar
standing if such corporations are no longer in the business of rating unsecured
indebtedness of entities engaged in such businesses) and (iii) has combined
capital and surplus (as established in its most recent report of condition to
its primary regulator) of not less than $250,000,000 (or its equivalent in
foreign currency);

(c) a commercial bank that at that time (i) is organized under the laws of
(A) any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow or any country that is a member of the European Community, or
(B) political subdivision of any such country, (ii) has (unless Micro otherwise
agrees) outstanding unsecured indebtedness that is rated A- or better by S&P or
A3 or better by Moody’s (or an equivalent rating by another nationally
recognized statistical rating agency of similar standing if such corporations
are no longer in the business of rating unsecured indebtedness of entities

 

-12-



--------------------------------------------------------------------------------

engaged in such businesses) and (iii) has combined capital and surplus (as
established in its most recent report of condition to its primary regulator) of
not less than $250,000,000 (or its equivalent in foreign currency);

(d) the central bank of any country that at that time (i) is a member of the
Organization for Economic Cooperation and Development, (ii) has (unless Micro
otherwise agrees) outstanding unsecured indebtedness that is rated A- or better
by S&P or A3 or better by Moody’s (or an equivalent rating by another nationally
recognized statistical rating agency of similar standing if such corporations
are no longer in the business of rating unsecured indebtedness of entities
engaged in such businesses) and (iii) has combined capital and surplus (as
established in its most recent report of condition to its primary regulator) of
not less than $250,000,000 (or its equivalent in foreign currency); or

(e) solely during the occurrence and continuance of an Event of Default, a
finance company, insurance company, or other financial institution or fund
(whether a corporation, partnership, or other entity) that at that time is
engaged generally in making, purchasing, and otherwise investing in commercial
loans in the ordinary course of its business;

so long as, in the case of any Person described in clauses (a) through
(e) above, it must also at that time be (A) in respect of payments by Micro,
entitled to receive payments hereunder free and clear of and without deduction
for or on account of any United States federal income taxes, and (B) in respect
of payments by Coordination Center, (I) credit institutions established in
countries within the European Economic Area or with which Belgium has entered
into a treaty for the avoidance of double taxation and (II) entitled to receive
payments hereunder free and clear of and without any deduction for or on account
of any income taxes imposed by The Kingdom of Belgium.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Laws” means any and all applicable statutes, laws, ordinances,
codes, rules, regulations and binding and enforceable guidelines (including
consent decrees and administrative orders binding on any Obligor or any of their
respective Subsidiaries), in each case as now or hereafter in effect, relating
to human health and safety, or the regulation or protection of the environment,
or to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals or toxic or hazardous substances or wastes into the
indoor or outdoor environment, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, chemicals or toxic or hazardous substances
or wastes issued (presently or in the future) by any national, federal, state,
provincial, territorial, or local authority in any jurisdiction in which any
Obligor or any of their respective Subsidiaries is conducting its business.

 

-13-



--------------------------------------------------------------------------------

“Equity Issuance” means (a) any issuance or sale by Micro or any of its
Consolidated Subsidiaries after the Effective Date of (i) any of its capital
stock, (ii) any warrants or options exercisable in respect of its capital stock
(other than any warrants or options issued to directors, officers or employees
of Micro or any of its Consolidated Subsidiaries pursuant to employee benefit
plans established in the ordinary course of business and any capital stock of
Micro issued upon the exercise of such warrants or options) or (iii) any other
security or instrument representing an equity interest (or the right to obtain
any equity interest) in Micro or any of its Subsidiaries or (b) the receipt by
Micro any of its Subsidiaries after the Effective Date of any capital
contribution; provided that Equity Issuance shall not include (x) any such
issuance or sale by any Subsidiary of Micro to Micro or any wholly owned
Subsidiary of Micro or (y) any capital contribution by Micro or any wholly owned
Subsidiary of Micro to any Subsidiary of Micro.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules and
regulations promulgated thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the F.R.S. Board, as in effect from time to time.

“Euro” means the single currency of Participating Member States of the European
Union.

“Euro Base Rate” means, for any day, a rate per annum equal to the main
refinancing rate as set by the European Central Bank plus  1/2 of 1%.

“Euro Unit” means a currency unit of the Euro.

“Event of Default” is defined in Section 9.1.

“Existing Letters of Credit” means each of the Letters of Credit set forth on
Schedule III hereto and outstanding under the Predecessor Revolving Credit
Agreement.

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Fee Letters” means the letter agreements dated on or about September 6, 2011,
between Micro and Coordination Center, on the one hand, and each of Scotia
Capital, BOA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP and BNP
Paribas Securities Corp., RBS and RBS Securities Inc., and Union on the other,
relating to certain fees to be paid in connection with this Agreement.

“Fiscal Period” means a fiscal period of Micro or any of its Subsidiaries, which
shall be either a calendar quarter or an aggregate period comprised of three
consecutive periods of four weeks and five weeks (or, on occasion, six weeks
instead of five), currently commencing on or about each
January 1, April 1, July 1 or October 1.

 

-14-



--------------------------------------------------------------------------------

“Fiscal Year” means, with respect to any Person, the fiscal year of such Person.
The term Fiscal Year, when used without reference to any Person, shall mean a
Fiscal Year of Micro, which currently ends on the Saturday nearest December 31.

“Floor Plan Obligation” means, with respect to any Person, an obligation owed by
such Person arising out of arrangements whereby a third party makes payments for
the account of such Person directly or indirectly to a trade creditor of such
Person in respect of Trade Payables of such Person.

“Floor Plan Support Obligation” means any obligation, contingent or otherwise,
of any Person (the “Obligor”) in favor of another Person in respect of Floor
Plan Obligations held by the other Person that arise in connection with sales of
goods or services by the Obligor or its Affiliates.

“Foreign Borrowers” means, collectively, (a) Coordination Center and (b) any
Acceding Borrower that is not domiciled in the United States.

“Foreign Excluded Subsidiary” is defined in Section 8.1.8.

“Foreign Subsidiary” means any Subsidiary of Micro that is not domiciled in the
United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, an amount equal to such Defaulting Lender’s Percentage of
the outstanding Letter of Credit Outstandings with respect to Letters of Credit
issued by such Issuer other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, an amount equal to such Defaulting Lender’s
Percentage of outstanding Swing Line Loans made by the Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“F.R.S. Board” is defined in Section 7.17.

“Funded Debt” means, with respect to any Person, the sum (without duplication)
of (i) all Indebtedness of such Person, (ii) the Securitization Financing Amount
and (iii) the aggregate amount of Total Reimbursement Obligations that are more
than 3 days past due; provided that, for purposes of determining the “Applicable
Margin” and the amount of the Commitment Fee pursuant to Section 4.3.2, the
definition of Funded Debt used to determine the Leverage Ratio shall include, in
lieu of clause (iii) above, all Letter of Credit Outstandings.

“GAAP” is defined in Section 1.4.

“Guaranties” means, collectively, (a) the Micro Guaranty and (b) each Additional
Guaranty.

“Guarantors” means, collectively, Micro and each Additional Guarantor.

 

-15-



--------------------------------------------------------------------------------

“Hazardous Material” means (a) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance that is presently or
hereafter becomes defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants,” or terms of similar import within the meaning of
any Environmental Law, or (b) any other chemical or other material or substance,
exposure to which is presently or hereafter prohibited, limited or regulated
under any Environmental Law.

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Article,
Section, clause, paragraph or provision of this Agreement or such other Loan
Document.

“Impermissible Qualifications” means, relative to the opinion of certification
of any independent public accountant engaged by Micro as to any financial
statement of Micro and its Consolidated Subsidiaries, any qualification or
exception to such opinion or certification:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause Micro to be in
default of any of its obligations under Section 8.2.3 or 8.2.8;

provided that (i) qualifications relating to pre-acquisition balance sheet
accounts of Person(s) acquired by Micro or any of its Subsidiaries and
(ii) statements of reliance in the auditor’s opinion on another accounting firm
(so long as such other accounting firm has a national reputation in the
applicable country and such reliance does not pertain to any Borrower) shall not
be deemed an Impermissible Qualification.

“including” and “include” mean including without limiting the generality of any
description preceding such term.

“Indebtedness” of any Person means and includes the sum of the following
(without duplication):

(a) all obligations of such Person for borrowed money, all obligations evidenced
by bonds, debentures, notes, investment repurchase agreements or other similar
instruments, and all securities issued by such Person providing for mandatory
payments of money, whether or not contingent;

(b) all obligations of such Person pursuant to revolving credit agreements or
similar arrangements to the extent then outstanding;

 

-16-



--------------------------------------------------------------------------------

(c) all obligations of such Person to pay the deferred purchase price of
property or services, except (i) trade accounts payable arising in the ordinary
course of business, (ii) other accounts payable arising in the ordinary course
of business in respect of such obligations the payment of which has been
deferred for a period of 270 days or less, (iii) other accounts payable arising
in the ordinary course of business none of which shall be, individually, in
excess of $200,000, and (iv) a lessee’s obligations under leases of real or
personal property not required to be capitalized under FASB Statement 13;

(d) all obligations of such Person as lessee under Capitalized Lease Liabilities
or Synthetic Leases;

(e) all obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities or property excluding any such sales or exchanges for a
period of less than 45 days;

(f) all obligations, contingent or otherwise, with respect to the stated amount
of letters of credit, whether or not drawn, issued for the account of such
Person to support the Indebtedness of any Person other than Micro or a
Subsidiary of Micro, and bankers’ acceptances issued for the account of such
Person;

(g) all Indebtedness of others secured by a Lien of any kind on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of any Indebtedness attributed to any Person pursuant
to this clause (g) shall be limited, in each case, to the lesser of (i) the fair
market value of the assets of such Person subject to such Lien and (ii) the
amount of the other Person’s Indebtedness secured by such Lien; and

(h) all guarantees, endorsements and other Contingent Liabilities of such Person
in respect of any of the foregoing;

provided that it is understood and agreed that the following are not
“Indebtedness”:

(i) obligations to pay the deferred purchase price for the acquisition of any
business (whether by way of merger, sale of stock or assets or otherwise), to
the extent that such obligations are contingent upon attaining performance
criteria such as earnings and such criteria shall not have been achieved;

(ii) obligations to repurchase securities issued to employees pursuant to any
Plan or other contract or arrangement relating to employment upon the
termination of their employment or other events;

(iii) obligations to match contributions of employees under any Plan;

(iv) guarantees of any Obligor or any of their respective Subsidiaries that are
guarantees of performance, reclamation or similar bonds or, in lieu of such
bonds, letters of credit used for such purposes issued in the ordinary course

 

-17-



--------------------------------------------------------------------------------

of business for the benefit of any Subsidiary of Micro, which would not be
included on the consolidated financial statements of any Obligor; and

(v) Trade Payables.

“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Ineligible Currency” means, with respect to any Available Currency (other than
Dollars), a determination by the Administrative Agent that such currency has
ceased to be (a) freely convertible into Dollars or (b) a currency for which
there is an active foreign exchange and deposit market in London or New York
City.

“Initial Additional Guarantors” means Ingram Micro Management Company, a
California corporation, Ingram Micro Asia Holdings Inc., a California
corporation, and Ingram Micro SB Inc., a California corporation, each of which
shall execute and deliver an Additional Guaranty on or prior to the Effective
Date as required by Section 6.1.3.

“Initial Borrowers” is defined in the preamble.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of the assets of such Person which would be treated as intangibles under
GAAP, including all items such as goodwill, trademarks, trade names, brands,
trade secrets, customer lists, copyrights, patents, licenses, franchise
conversion rights and rights with respect to any of the foregoing and all
unamortized debt or equity discount and expenses.

“Intercompany Transfer” means the purchase or acquisition by Micro or any
Subsidiary of Micro of property or assets of Micro or any Subsidiary of Micro,
provided that (i) such purchase or acquisition satisfies the requirements of
Section 8.2.6 and (ii) no Event of Default has occurred and is continuing at the
time of such purchase or acquisition or would occur after giving effect thereto.

“Interest Period” means, for any LIBO Rate Loan, the period beginning on (and
including) the date on which such Loan is made, continued or converted and
ending on (but excluding) the last day of the period selected by the relevant
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week (it being understood that such one-week Interest Period
may not be selected by the Borrowers collectively more than twice in any
calendar month) or one, three, or six months from (and including) the date of
such Loan, ending on (but excluding), in the case of a one-week Interest Period,
the corresponding day of the following week and, in each other case, the day
which numerically corresponds to such date (or, if such month has no numerically
corresponding day on the last Business Day of such month), as the relevant
Borrower may select in its relevant notice pursuant to Section 3.1 or 4.2.3;
provided that:

(a) the Borrowers shall not be permitted to select Interest Periods for Loans to
be in effect at any one time which have expiration dates occurring on more than
10 different dates in the aggregate;

 

-18-



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Loans comprising part of
the same Borrowing shall be of the same duration;

(c) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
(except in the case of a one-week Interest Period), if such Interest Period
applies to a Loan, such next following Business Day is the first Business Day of
a calendar month, in which case such Interest Period shall end on the Business
Day next preceding such numerically corresponding day); and

(d) no Interest Period for any Loan may end later than the Commitment
Termination Date.

“Intra-Group Agreement” means, collectively, any Intra-Group Agreement,
substantially in the form of Exhibit G attached hereto (i) duly executed and
delivered on or prior to the Effective Date by Authorized Persons of each
Borrower and each Initial Additional Guarantor and (ii) executed and delivered
if and when required by Section 8.1.9, in each case as amended, supplemented,
restated or otherwise modified from time to time.

“Issuance Request” means an issuance request for Letters of Credit duly
completed and executed by an Authorized Person of the relevant Borrower,
substantially in the form of Exhibit C attached hereto.

“Issuer” means Scotia Capital, in its capacity as issuer of the Letters of
Credit. At the request of the Agents, another Lender or an Affiliate of Scotia
Capital may (but is not otherwise obligated to) issue one or more Letters of
Credit hereunder.

“Joint Lead Arrangers” means Scotia Capital, BNP Paribas Securities Corp.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities Inc. and
Union.

“Lenders” is defined in the preamble and also includes Additional Commitment
Lenders pursuant to Section 2.4.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit J attached hereto.

“Lender Party” means any of the Lenders, the Agents, the Issuers, and (for
purposes only of Section 11.4) the Joint Lead Arrangers.

“Lending Office” means, for any Lender (a) for Loans to Micro, its Lending
Office for Loans to Micro designated beside its signature below, designated in a
Lender Assignment Agreement to which it is a party, or designated in a notice to
the Administrative Agent and Micro from time to time and at any time and (b) for
other Loans, its Lending Office for “Other Loans” designated beside its
signature below, designated in a Lender Assignment Agreement to which it is a
party, or designated in a notice to the Administrative Agent and Micro from time
to time and at any time.

 

-19-



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to any Issuer of Letters of
Credit, such Issuer’s obligations to issue Letters of Credit pursuant to
Section 3.2 and, with respect to each of the other Lenders, the obligations of
each such Lender to participate in Letters of Credit pursuant to such
Section 3.2.

“Letter of Credit Fees” is defined in Section 4.3.3.

“Letter of Credit Limit” means, on any date, a maximum amount (as such amount
may be reduced from time to time pursuant to Section 2.2) equal to $275,000,000.
The Letter of Credit Limit is part of, and not in addition to, the Commitments.

“Letter of Credit Outstandings” means, on any date, the sum (without
duplication) of the Dollar Amounts of (a) the then aggregate amount which is
undrawn and available under all Letters of Credit issued and outstanding
(assuming that all conditions for drawing have been satisfied), plus (b) the
then aggregate amount of all unpaid and outstanding Reimbursement Obligations.

“Letters of Credit” means all letters of credit issued and outstanding under
this Agreement.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on the last day
of any Fiscal Period to (b) Consolidated EBITDA for the period of four Fiscal
Periods ending on the last day of such Fiscal Period.

“LIBO Rate” means, for any Interest Period for a Borrowing, an annual interest
rate (rounded upward to four decimal places) determined by the Administrative
Agent to be either:

(a) the London interbank offered rate for deposits, in the currency in which
that Borrowing is denominated under this Agreement, at approximately 11:00 a.m.,
London time, two Business Days before the first day (or, solely in the case of
Borrowings denominated in Sterling, on the first day) of that Interest Period
for a term comparable to that Interest Period, determined by the British Bankers
Association as the London Interbank Offered Rate for deposits in the currency in
which the Borrowing is denominated under this Agreement and published at Reuters
Screen LIBOR01 Page or any successor publication, agreed upon by the parties
hereto, that reports British Bankers Association rates; or

(b) if no such display rate is then available, the average of the rates at which
deposits of the currency of the relevant Borrowing in immediately available
funds are offered to each Reference Lender’s principal office in the London
interbank market at or about 11:00 a.m., London time, two Business Days prior to
(or the Business Day that, for Borrowings denominated in Sterling, is) the
beginning of such Interest Period for delivery on the first day of such Interest
Period, and in an amount approximately equal to the amount of each such
Reference Lender’s Loan that is part of that Borrowing and for a period
approximately equal to such Interest Period.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.

 

-20-



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means, for any Lender, relative to any Interest
Period for Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplement, marginal and other reserves and taking into account any transitional
adjustments or other scheduled changes in reserve requirements) specified under
regulations issued from time to time by the F.R.S. Board and then applicable to
assets or liabilities consisting of and including Eurocurrency Liabilities
having a term approximately equal or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against,
valid claim on or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever (including, without limitation, (a) the lien or
retained security title of a conditional vendor and (b) under any agreement for
the sale of Trade Accounts Receivable (or an undivided interest in a specified
amount of such Trade Accounts Receivable), the interest of the purchaser (or any
assignee of such purchaser which has financed the relevant purchase) in a
percentage of receivables of the seller not so sold, held by the purchaser (or
such assignee) as a reserve for (i) interest rate protection in the event of a
liquidation of the receivables sold, (ii) expenses that would be incurred upon a
liquidation of the receivables sold, (iii) losses that might be incurred in the
event the amount actually collected from the receivables sold is less than the
amount represented in the relevant receivables purchase agreement as
collectible, or (iv) any similar purpose (but excluding the interest of a trust
in such receivables to the extent that the beneficiary of such trust is Micro or
a Subsidiary of Micro).

“Loan Document” means this Agreement, each Note (if any), each Credit Extension
Request, each Letter of Credit, the Intra-Group Agreement, each Guaranty, the
most recently delivered Compliance Certificate (specifically excluding any other
Compliance Certificate previously delivered), any Accession Request and
Acknowledgment, and any other agreement, document, or instrument (excluding any
documents delivered solely for the purpose of satisfaction disclosure
requirements or requests for information) required in connection with this
Agreement or the making or maintaining of any Credit Extension and delivered by
an Authorized Person.

“Loans” means, as the context may require, (i) either a Revolving Loan or a
Swing Line Loan or (ii) a Base Rate Loan or a LIBO Rate Loan of any type.

“Mandatory Costs” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule II.

“Margin Stock” means “margin stock,” as such term is defined and used in
Regulation U.

“Material Adverse Effect” means a material adverse effect on the ability
(whether financial, legal or otherwise) of the Obligors to comply with their
obligations (future or otherwise) under this Agreement.

“Material Asset Acquisition” (a) means the purchase or other acquisition (in one
transaction or a series of related transactions) from any Person of property or
assets, the aggregate purchase price of which (calculated in Dollars) paid in
cash or property (other than

 

   -21-   



--------------------------------------------------------------------------------

property consisting of equity shares or interests or other equivalents of
corporate stock of, or partnership or other ownership interests in, any
Obligor), equals or exceeds 25% of the sum (calculated without giving effect to
such purchase or acquisition) of (i) Consolidated Funded Debt (determined as at
the end of the then most recently ended Fiscal Period), plus (ii) Consolidated
Stockholders’ Equity (determined as at the end of the then most recently ended
Fiscal Period), plus (iii) any increase thereof attributable to any equity
offerings or issuances of capital stock occurring subsequent to the end of such
Fiscal Period and before any such purchase or acquisition, but (b) does not mean
an Intercompany Transfer.

“Material Subsidiary” means:

(a) with respect to any Subsidiary of Micro (other than any Foreign Excluded
Subsidiary) as of the date of this Agreement, a Subsidiary of Micro that, as of
any date of determination, either (i) on an average over the three most recently
preceding Fiscal Years contributed at least 5% to Consolidated Net Income or
(ii) on an average at the end of the three most recently preceding Fiscal Years
owned assets constituting at least 5% of Consolidated Assets; and

(b) with respect to any Subsidiary of Micro (other than any Foreign Excluded
Subsidiary) organized or acquired subsequent to the date of this Agreement, a
Subsidiary of Micro that as of:

(i) the date it becomes a Subsidiary of Micro, would have owned (on a pro forma
basis if such Subsidiary had been a Subsidiary of Micro at the end of the
preceding Fiscal Year) assets constituting at least 5% of Consolidated Assets at
the end of the Fiscal Year immediately prior to the Fiscal Year in which it is
organized or acquired; or

(ii) any date of determination thereafter, either (A) on an average over the
three most recently preceding Fiscal Years (or, if less, since the date such
Person became a Subsidiary of Micro) contributed at least 5% to Consolidated Net
Income or (B) on an average at the end of the three (or, if less, such number of
Fiscal Year-ends as have occurred since such Person became a Subsidiary of
Micro) most recently preceding Fiscal Years owned assets constituting at least
5% of Consolidated Assets;

provided that Ingram Funding Inc. and any other special purpose financing
vehicle shall not be Material Subsidiaries.

“Maturity” of any of the Obligations means the earliest to occur of:

(a) the date on which such Obligations expressly become due and payable pursuant
hereto or any other Loan Document but in no event beyond the Commitment
Termination Date; and

(b) the date on which such Obligations become due and payable pursuant to
Section 9.2, 9.3, or 9.4.

 

   -22-   



--------------------------------------------------------------------------------

“Maximum Brazilian/ISS Judgment Amount” means the lesser of (i) $200,000,000 or
(ii) 250,000,000 Brazilian real.

“Micro” is defined in the preamble.

“Micro Guaranty” means a guaranty, substantially in the form of Exhibit H
attached hereto, duly executed and delivered by an Authorized Person of Micro,
as amended, supplemented, restated or otherwise modified from time to time.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to the aggregate
Percentages of any Defaulting Lenders at such time times the Fronting Exposure
of all Issuers with respect to Letters of Credit issued and outstanding at such
time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“National Currency Unit” means a unit of currency (other than a Euro Unit) of a
Participating Member State.

“Net Interest Expense” means, for any applicable period, the aggregate interest
expense of Micro and its Consolidated Subsidiaries (including imputed interest
on Capitalized Lease Liabilities) deducted in determining Consolidated Net
Income for such period, net of interest income of Micro and its Consolidated
Subsidiaries included in determining Consolidated Net Income for such applicable
period.

“Non-Compliance Period” is defined in Section 8.2.4(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Exempt U.S. Person” means any Lender Party who is a “United States person”
within the meaning of Section 7701(a)(30) of the Code other than a Lender Party
who is an exempt recipient (including a corporation or a financial institution)
as determined under the provisions of Treas. Reg. § 1.6049-4(c)(1)(ii) unless
the communications with such Lender Party are mailed by Micro or the
Administrative Agent to an address in a foreign country.

“Non-Recourse Financing Transaction” means any transaction that constitutes a
sale or transfer of Trade Accounts Receivable by Micro or any of its
Subsidiaries to a Person other than Micro or a Subsidiary of Micro so long as
pursuant to the terms of such transaction, such Person does not have recourse to
Micro or its Consolidated Subsidiaries with respect to the uncollectibility of
such Trade Accounts Receivable (it being understood that such transactions may
include customary seller’s obligations to repurchase receivables arising as a
result of a breach of representations, warranties, covenants or indemnities).

“Note” means, as the context may require, a Revolving Note or a Swing Line Note.

“Obligations” means, individually and collectively (a) the Revolving Loans,
(b) Swing Line Loans, (c) all Letter of Credit Outstandings, and (d) all other
indebtedness, liabilities,

 

   -23-   



--------------------------------------------------------------------------------

obligations, covenants and duties of any Borrower owing to the Agents or the
Lenders of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents including, without limitation, any
fees, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.

“Obligors” means, collectively, the Borrowers and the Guarantors.

“Organic Documents” means, relative to any Obligor, any governmental filing or
proclamation pursuant to which such Person shall have been created and shall
continue in existence (including a charter or certificate or articles of
incorporation or organization) and its by-laws (or, if applicable, partnership
or operating agreement) and all material shareholder agreements, voting trusts
and similar arrangements to which such Obligor is a party that are applicable to
the voting of any of its authorized shares of capital stock (or, if applicable,
other ownership interests therein).

“Outstanding Credit Extensions” means, relative to any Lender at any date and
without duplication, the sum of the Dollar Amounts of (a) the aggregate
principal amount of all outstanding Loans of such Lender at such date, plus
(b) such Lender’s Percentage of the Letter of Credit Outstandings.

“Participant” is defined in Section 11.11.2.

“Participating Member State” means each such state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(3) of ERISA), and to which any Obligor or any
corporation, trade or business that is, along with Obligor, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor within the meaning of Section 4069 of ERISA.

“Percentage” of any Lender means in the case of (a) each Lender which is a
signatory to this Agreement, the percentage set forth opposite such Lender’s
signature hereto under the caption “Percentage,” subject to any modification
necessary to give effect to (i) any sale, assignment or transfer made pursuant
to Section 11.11.1 or (ii) any Designated Additional Commitments made pursuant
to Section 2.4 which take the form of an increase to the then-existing
Commitments or (b) any Transferee Lender, effective upon the occurrence of the
relevant purchase by, or assignment to, such Transferee Lender, the portion of
the Percentage of the selling, assigning or transferring Lender allocated to
such Transferee Lender.

 

   -24-   



--------------------------------------------------------------------------------

“Person” means any natural person, company, partnership, firm, limited liability
company or partnership, association, trust, government, government agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.

“Pooling Arrangement” means any cash pooling arrangement in connection with any
cash management system entered into by Micro or any Consolidated Subsidiaries in
the ordinary course of business.

“Predecessor Credit Agreements” means, collectively, the Predecessor Revolving
Credit Agreement and the Predecessor Term Credit Agreement.

“Predecessor Revolving Credit Agreement” means the certain Credit Agreement
dated as of August 23, 2007 by and among, inter alia, Scotia Capital, as
administrative agent, Micro, Coordination Center, Ingram Micro Europe Treasury
LLC and the financial institutions party thereto, as amended by Amendment No. 1
dated as of July 17, 2008.

“Predecessor Term Credit Agreement” means the certain Credit Agreement dated as
of July 17, 2008 by and among, inter alia, Scotia Capital, as administrative
agent, Micro, Coordination Center, Ingram Micro Europe Treasury LLC and the
financial institutions party thereto.

“Principal Financial Center” means, in the case of any Available Currency, the
principal financial center where such Available Currency is cleared and settled,
as determined by the Administrative Agent.

“Quarterly Payment Date” means the last day of March, June, September and
December of each calendar year or, if any such day is not a Business Day, the
next succeeding Business Day.

“RBS” is defined in the preamble.

“Reference Lenders” means Scotia Capital and BOA; provided that, in relation to
Mandatory Costs, “Reference Lenders” shall refer to the principal London office
of Scotia Capital and BOA.

“Reference Rate” means, at any time, an annual interest rate equal to the sum of
(a) the Applicable Margin for Loans at that time (unless already included in the
rate determined under clause (b) following) plus (b) the rate determined by the
Administrative Agent to be the higher of either:

(i) the rate on the relevant base amount or overdue amount (before the date due,
if principal), as the case may be and to the extent applicable (the “relevant
amount”); or

(ii) the rate that would have been payable if the relevant amount constituted a
Loan in the currency of the relevant amount for successive interest

 

   -25-   



--------------------------------------------------------------------------------

periods of such duration as the Administrative Agent may determine (each a
“designated interest period”).

Such rate in clause (b) above shall be determined on each Business Day or the
first day of, or two Business Days before the first day of, the designated
interest period, as appropriate, and otherwise determined in accordance with the
definition of LIBO Rate or, if not available, determined by reference to the
cost of funds to the Administrative Agent from whatever source it reasonably
selects.

“Refunded Swing Line Loans” is defined in clause (b) of Section 3.1.2.

“Regulation U” is defined in Section 7.17.

“Regulation X” is defined in Section 7.17.

“Regulatory Change” means any change after the date hereof in any (or the
promulgation after the date hereof of any new):

(a) law applicable to any class of banks (of which any Lender Party is a member)
issued by (i) any competent authority in any country or jurisdiction, or
(ii) any competent international or supra-national authority; or

(b) regulation, interpretation, directive or request (whether or not having the
force of law) applicable to any class of banks (of which any Lender Party is a
member) of any court, central bank or governmental authority or agency charged
with the interpretation or administration of any law referred to in clause (a)
of this definition or of any fiscal, monetary or other authority having
jurisdiction over any Lender Party;

provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued; and
provided further that a “Regulatory Change” shall not include any change in, or
any promulgation of, any law, regulation, interpretation, directive or request
with respect to taxes.

“Reimbursement Obligation” is defined in Section 3.2.3.

“Release” means a “release,” as such term is defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended and
as in effect from time to time (42 United States Code § 9601 et seq.), and any
rules and regulations promulgated thereunder.

“Required Currency” is defined in Section 5.8.1(a).

 

   -26-   



--------------------------------------------------------------------------------

“Required Lenders” means (a) at any time when the Commitments of the Lenders
have expired or been terminated, those Lenders holding more than 50% of the
total Outstanding Credit Extensions of all of the Lenders at that time, and
(b) at any other time, those Lenders holding more than 50% of the sum of the
Credit Commitment Amounts. The Credit Commitment Amount of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Restructuring Charges” means, for any period, the aggregate non-recurring
restructuring charges recorded in accordance with GAAP by Micro and its
Consolidated Subsidiaries during such period with respect to either Acquisitions
or restructurings.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Outstandings and Swing Line Loans at
such time.

“Restricted Payment” is defined in Section 8.2.4(a).

“Revolving Loans” is defined in clause (a) of Section 2.1.

“Revolving Note” means a promissory note of a Borrower, payable to a Lender that
has requested it under Section 4.1, substantially in the form of Exhibit A-1
attached hereto (as such promissory note may be amended, endorsed, or otherwise
modified from time to time), evidencing the aggregate Indebtedness of that
Borrower to such Lender resulting from outstanding Revolving Loans, together
with all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Scotia Capital” is defined in the preamble.

“Securitization Default” is defined in Section 9.1.10.

“Securitization Financing Amount” means (i) in respect of any Securitization
Default, the principal equivalent of the outstanding amount of financing being
provided to Micro and its Consolidated Subsidiaries under the related Trade
Accounts Receivable Financing Program, determined in accordance with generally
accepted financial practices, and (ii) for the purpose of determining the amount
of Funded Debt, the principal equivalent of the outstanding amount of financing
being provided to Micro and its Consolidated Subsidiaries under all Trade
Accounts Receivable Financing Programs, determined in accordance with generally
accepted financial practices.

“Settlement Date” is defined in Section 4.1.2.

“Stated Amount” for any Letter of Credit on any day means the amount which is
undrawn and available under such Letter of Credit on such day (after giving
effect to any drawings thereon on such day).

 

   -27-   



--------------------------------------------------------------------------------

“Stated Expiry Date” is defined in Section 3.2.

“Sterling” means the lawful currency of the United Kingdom.

“Sterling Base Rate” means, for any day, the rate per annum equal to the base
rate as set by the Monetary Policy Committee of the Bank of England plus 1/2 of
1%.

“Subject Lender” is defined in Section 5.12.

“Subsidiary” means, with respect to any Person, any corporation, company,
partnership or other entity of which more than 50% of the outstanding shares or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors of, or other persons performing
similar functions for, such corporation, company, partnership or other entity
(irrespective of whether at the time shares or other ownership interests of any
other class or classes of such corporation, company, partnership or other entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person, by such Person and one or
more other Subsidiaries of such Person, or by one or more other Subsidiaries of
such Person.

“Swing Line Lender” means, subject to the terms of this Agreement, Scotia
Capital.

“Swing Line Loan” is defined in clause (b) of Section 2.1.

“Swing Line Loan Commitment” means the Swing Line Lender’s obligation (if any)
to make Swing Line Loans pursuant to clause (b) of Section 2.1.

“Swing Line Loan Commitment Amount” means, on any date, the Dollar Amount of
$100,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2. The Swing Line Loan Commitment Amount is part of, and not in
addition to, the Commitments.

“Swing Line Note” means a promissory note of a Borrower payable to the Swing
Line Lender (if requested by the Swing Line Lender under Section 4.1), in the
form of Exhibit A-2 hereto (as such promissory note may be amended, endorsed or
otherwise modified form time to time), evidencing the aggregate Indebtedness of
the Borrower to the Swing Line Lender resulting from outstanding Swing Line
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Syndication Agents” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as a successor Syndication Agent
pursuant to Section 10.4.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Tax Payment” is defined in Section 5.7.

 

   -28-   



--------------------------------------------------------------------------------

“Tax Refund” is defined in Section 5.7.

“Taxes” is defined in Section 5.7.

“Term Loans” means any term loans made pursuant to the Designated Additional
Commitments described in Section 2.4.

“Total Commitment Amount” means, at any time, the Dollar Amount of $750,000,000,
as such amount may be reduced from time to time pursuant to Section 2.2 or
increased from time to time pursuant to Section 2.4.

“Total Indebtedness of Subsidiaries” means, at any date, the aggregate of all
Indebtedness on such date of all the Subsidiaries of Micro, without duplication
and after eliminating all offsetting debits and credits between each of such
Subsidiaries or between such a Subsidiary and Micro and all other items required
to be eliminated in accordance with GAAP, excluding (a) all Indebtedness of any
Consolidated Subsidiary of Micro outstanding on July 2, 2011, or incurred
pursuant to any commitment or line of credit in its favor in effect on July 2,
2011, and any renewals or replacements thereof, so long as such renewals or
replacements do not increase the amount of such Indebtedness or such commitments
or lines of credit and (b) any Indebtedness of Ingram Funding Inc. or any other
special purpose financing vehicle incurred in connection with their purchase,
directly or indirectly, from Micro or any of Micro’s other Consolidated
Subsidiaries, of Trade Accounts Receivable or interests therein.

“Total Reimbursement Obligations” means, at any date, the sum of (a) all
Reimbursement Obligations of each Borrower and (b) any other obligations of
Micro or any of its Subsidiaries to reimburse any issuer with respect to a
disbursement under a letter of credit issued on behalf of Micro or any such
Subsidiary, in each case that have ceased to be contingent upon a drawing under
the related letter of credit.

“Trade Accounts Receivable” means, with respect to any Person, all rights of
such Person to the payment of money directly or indirectly arising out of any
sale, lease or other disposition of goods or rendition of services by such
Person.

“Trade Accounts Receivable Financing Program” means any accounts receivable
financing program pursuant to which Micro and/or its Subsidiaries may sell,
convey or otherwise transfer, directly or indirectly, Trade Accounts Receivable
to a Person other than Micro or its Subsidiaries (whether through the direct
sale of such Trade Accounts Receivable, the sale of an undivided interest in a
specified pool of such Trade Accounts Receivable, or the grant of a security
interest in such Trade Accounts Receivable to such other Person); provided that
“Trade Accounts Receivable Financing Program” shall not include any Non-Recourse
Financing Transaction.

“Trade Payables” means, with respect to any Person, (a) any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services or (b) such Person’s Floor Plan Obligations and Floor Plan Support
Obligations.

 

   -29-   



--------------------------------------------------------------------------------

“Transferee Lender” is defined in Section 11.11.1.

“Union” is defined in the preamble.

“United Kingdom” means The United Kingdom of Great Britain and Northern Ireland.

“United States” or “U.S.” means the United States of America, its fifty States,
and the District of Columbia.

“Voting Stock” means, (a) with respect to a corporation, the stock of such
corporation the holders of which are ordinarily, in the absence of
contingencies, entitled to elect members of the board of directors (or other
governing body) of such corporation, (b) with respect to any partnership, the
partnership interests in such partnership the owners of which are entitled to
manage the affairs of the partnership or vote in connection with the management
of the affairs of the partnership or the designation of another Person as the
Person entitled to manage the affairs of the partnership, and (c) with respect
to any limited liability company, the membership interests in such limited
liability company the owners of which are entitled to manage the affairs of such
limited liability company or entitled to elect managers of such limited
liability company (it being understood that, in the case of any partnership or
limited liability company, “shares” of Voting Stock shall refer to the
partnership interests or membership interests therein, as the case may be).

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meaning as when used in the Disclosure Schedule and in each
Credit Extension Request, each other Loan Document, and each notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

SECTION 1.3 Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article, Section, clause or
definition are references to such clause or definition of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section, clause or definition to any section are
references to such section of such Article, Section, clause or definition.

SECTION 1.4 Accounting and Financial Determinations.

(a) Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, and all accounting determinations and
computations hereunder or thereunder (including under Section 8.2.3) shall be
made, in accordance with those U.S. generally accepted accounting principles
(“GAAP”) as applied in the preparation of the financial statements of Micro and
its Consolidated Subsidiaries included in its annual report on Form 10-K for the
Fiscal Year ended January 1, 2011; provided, that the financial statements
required to be delivered pursuant to clauses (a) and (b) of Section 8.1.1 shall
be prepared in accordance with GAAP as in effect from time to time and the
quarterly financial statements required to be delivered

 

   -30-   



--------------------------------------------------------------------------------

pursuant to clause (b) of Section 8.1.1 are not required to contain footnote
disclosures required by GAAP and shall be subject to ordinary year-end
adjustments.

(b) If, after the date hereof, there shall be any change to Micro’s Fiscal Year,
or any modification in GAAP used in the preparation of the 2010 financial
statements (whether such modification is adopted or imposed by FASB, the
American Institute of Certified Public Accountants or any other regulatory or
professional body) which changes result in a change in the method of calculation
of financial covenants, standards or terms found in this Agreement, the parties
hereto agree promptly to enter into negotiations in order to amend such
financial covenants, standards or terms so as to reflect equitably such changes,
with the desired result that the evaluations of Micro’s financial condition
shall be the same after such changes as if such changes had not been made;
provided that until the parties hereto have reached a definitive agreement on
such amendments, Micro’s financial condition and such financial covenants,
standards and terms shall continue to be evaluated on the same principles as
those used in the preparation of the 2010 financial statements.

SECTION 1.5 Calculations. All calculations made for purposes of this Agreement,
each other Loan Document, and the transactions contemplated by them shall be
made to two decimal places except as otherwise specifically stated in this
Agreement or any other Loan Document.

SECTION 1.6 Round Amounts. Unless otherwise specifically stated in this
Agreement or any other Loan Document, each requirement that Credit Extensions,
repayments, and reductions in Commitments be in certain Dollar minimums and
integral multiples shall, in respect of dealings in another Available Currency,
be deemed to be rounded amounts in that other Available Currency that
approximate those Dollar minimums and multiples.

ARTICLE II

COMMITMENTS, ETC.

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement (including Article VI), each Lender severally (or in the case of Swing
Line Loans, the Swing Line Lender) agrees that it will, from time to time on any
Business Day occurring after the Effective Date and prior to the Commitment
Termination Date:

(a) make revolving loans (other than Swing Line Loans) in Available Currencies
(“Revolving Loans”) to any Borrower equal to such Lender’s Percentage of the
aggregate amount of the Borrowing to be made on such Business Day, all in
accordance with Section 3.1; provided that no Lender shall be required to make
any Revolving Loan if, after giving effect thereto:

(i) such Lender’s Outstanding Credit Extensions would exceed its Credit
Commitment Amount; or

(ii) the aggregate Outstanding Credit Extensions of all the Lenders would exceed
the then Total Commitment Amount;

 

   -31-   



--------------------------------------------------------------------------------

(b) the Swing Line Lender agrees that it will make loans in Available Currencies
(its “Swing Line Loans”) to any Borrower equal to the principal amount of the
Swing Line Loan requested by such Borrower; provided that the Swing Line Lender
shall not be required to make any Swing Line Loan if, after giving effect
thereto, the aggregate outstanding Dollar Amount of the principal amount of all
Swing Line Loans would exceed the then existing Swing Line Loan Commitment
Amount; and

(c) purchase participation interests in Available Currencies equal to its
Percentage in each Letter of Credit issued upon the application of any Borrower
pursuant to Section 3.2; provided that no Issuer shall issue a Letter of Credit
if, after giving effect thereto:

(i) the aggregate Letter of Credit Outstandings would exceed the then Letter of
Credit Limit; or

(ii) the aggregate Outstanding Credit Extensions of all the Lenders would exceed
the then Total Commitment Amount.

On and subject to the conditions hereof, the Borrowers may from time to time
borrow, prepay and reborrow Loans and may apply for, extinguish or reimburse
drawings made under and re-apply for Letters of Credit. For purposes of this
Section 2.1, the Dollar Amount on any date of any Credit Extension denominated
in an Available Currency (other than Dollars) shall be calculated based upon the
spot rate at which Dollars are offered on such day for such Available Currency
which appears on Telerate Page 261 at approximately 11:00 a.m., London time,
(and if such spot rate is not available on Telerate Page 261 as of such time,
such spot rate as quoted by Scotia Capital, in London at approximately 11:00
a.m., London time).

SECTION 2.2 Reductions of the Commitment Amounts.

(a) Micro may, from time to time on any Business Day, voluntarily reduce the
Total Commitment Amount; provided that:

(i) All such reductions shall require at least three and not more than five
Business Days’ prior notice to the Administrative Agent and shall be permanent,
and any partial reduction thereof shall be in a minimum amount of $5,000,000 and
in an integral multiple of $1,000,000 (or, if less, in an amount equal to the
Total Commitment Amount at such time);

(ii) Micro shall not voluntarily reduce the Total Commitment Amount pursuant to
this section to an amount which, on the date of proposed reduction, is less than
the aggregate Outstanding Credit Extensions of all the Lenders;

(iii) Any such reduction shall be allocated to each Lender pro rata according to
such Lender’s Percentage of the Total Commitment Amount; and

(iv) Once so reduced, the Total Commitment Amount may not be increased.

 

   -32-   



--------------------------------------------------------------------------------

(b) Micro may, from time to time on any Business Day, voluntarily reduce the
Swing Line Loan Commitment Amount; provided that:

(i) All such reductions shall require at least three and not more than five
Business Days’ prior notice to the Administrative Agent and shall be permanent,
and any partial reduction thereof shall be in a minimum amount of $5,000,000 and
in an integral multiple of $1,000,000 (or, if less, in an amount equal to the
Swing Line Loan Commitment Amount at such time);

(ii) Micro shall not voluntarily reduce the Swing Line Loan Commitment Amount
pursuant to this section to an amount which, on the date of proposed reduction,
is less than the aggregate principal amount of all outstanding Swing Line Loans
of the Swing Line Lender; and

(iii) Once so reduced, the Swing Line Loan Commitment Amount may not be
increased.

SECTION 2.3 Ineligible Currencies. Notwithstanding any other provision in this
Agreement, if, at any time before the Commitment Termination Date, the
Administrative Agent determines that an Available Currency has become an
Ineligible Currency, then (a) the Administrative Agent may (in its sole
discretion) at any time so notify the relevant Borrower of any Borrowing
denominated in that Ineligible Currency, and (b) the Commitments of the Lenders
to make Loans in that Available Currency shall be suspended unless and until the
Administrative Agent determines that such Available Currency is no longer an
Ineligible Currency. Promptly after receiving that notice and, in any event,
within five Business Days of receiving the same, that Borrower will notify the
Administrative Agent and the Lenders as to what Available Currency it desires
that Borrowing to be converted into and promptly thereafter the relevant Lenders
shall so convert that Borrowing on the last day of its Interest Period. If the
relevant Borrower fails to select another Available Currency as provided in the
preceding sentence, then that other Available Currency shall be selected by the
Administrative Agent. The conversion shall be effected at the relevant spot rate
at which the Ineligible Currency is offered on that last day for the selected
Available Currency that appears on Telerate Page 261 at approximately 11:00
a.m., London time, (and if such spot rate is not available on Telerate Page 261
as of that time, the spot rate as quoted by Scotia Capital in London at
approximately 11:00 a.m., London time) or, if that spot rate shall not exist,
such other rate of exchange as the Administrative Agent shall reasonably
determine.

SECTION 2.4 Designated Additional Loans. From time to time, so long as no
Default has occurred and is continuing, the Borrowers may notify the
Administrative Agent that the Borrowers wish, on the terms and subject to the
conditions contained in this Agreement, to increase the Total Commitment Amount
by additional Commitments from the Lenders and/or other Persons (each of which
must be an Eligible Assignee) not then a party to this Agreement (“Designated
Additional Commitments”), provided that the cumulative amount of the Designated
Additional Commitments may not exceed $250,000,000. Such Designated Additional
Commitments may, at the Borrowers’ election, take the form of an increase to the
then-existing Commitments or new Term Loans and, to the extent that such
increase shall take the form of Term Loans, this Agreement shall be amended, in
form and substance reasonably

 

   -33-   



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, to include such terms as are customary
for a term loan tranche. Such notice shall specify (A) the date (each, an
“Additional Commitment Date”) on which the Borrowers propose that the Designated
Additional Commitments shall be effective (it being understood that the
Borrowers and the Agents will use commercially reasonable efforts to avoid the
prepayment or assignment of any LIBO Rate Loan on a day other than the last day
of the Interest Period applicable thereto), (B) the identity of each Lender or
Eligible Assignee that has agreed to provide a Designated Additional Commitment
and become a party to this Agreement, together with the amount of its Designated
Additional Commitment (each, an “Additional Commitment Lender”) and (C) whether
the Designated Additional Commitments shall take the form of an increase to the
then-existing Commitments or new Term Loans. Nothing contained in this
Section 2.4 or otherwise in this Agreement is intended to commit any Lender or
any Agent to provide any Additional Designated Commitment, but otherwise no
consent from any Lender or Agent shall be required, whether pursuant to
Section 11.1 or otherwise, for any increase in the Total Commitment Amount
pursuant to this Section 2.4. On the Additional Commitment Date (i) the Total
Commitment Amount shall be increased by the amount of the additional Commitments
agreed to be so provided, (ii) subject to compliance with the terms of
Section 6.2, Loans requested by the Borrowers will be made in accordance with
this Agreement, (iii) the Percentages of the respective Lenders and Additional
Commitment Lenders shall be appropriately adjusted, (iv) the Lenders and the
Additional Commitment Lenders shall assign and assume outstanding Credit
Extensions including participations in outstanding Letters of Credit so as to
cause the amounts of such Loans and participations in Letters of Credit held by
each Lender and each Additional Commitment Lender to conform to the respective
Percentages of the Commitments of the Lenders and the Additional Commitment
Lenders and (v) the Borrowers and any Additional Commitment Lender that is not
already a Lender shall execute and deliver any additional Notes or other
amendments or modifications to this Agreement or any other Loan Document as the
Administrative Agent may reasonably request. Any fees payable in respect of any
commitment provided for in this Section 2.4 shall be as agreed to by the
Borrowers and the Administrative Agent. Any Designated Additional Commitment
pursuant to this Section 2.4 (i) shall be irrevocable as of the Additional
Commitment Date, (ii) shall reduce the amount of commitments that may be
requested under this Section 2.4 pro tanto and (iii) shall be in a minimum
principal amount of $25,000,000 and integral multiples of $1,000,000.

ARTICLE III

PROCEDURES FOR CREDIT EXTENSIONS

SECTION 3.1 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 3.1.1, and Swing Line Loans shall be made by the
Swing Line Lender in accordance with Section 3.1.2. Unless otherwise expressly
provided, all Revolving Loans shall be LIBO Rate Loans.

SECTION 3.1.1 Borrowing Procedure for Revolving Loans.

(a) In the case of Revolving Loans, on any Business Day occurring after the
Effective Date and on or prior to the Commitment Termination Date, any Borrower
may from time to time irrevocably request, by delivering on or prior to 1:00
p.m., Applicable Time, on such Business Day a Borrowing Request to the
Administrative Agent not less

 

   -34-   



--------------------------------------------------------------------------------

than three nor more than five Business Days before the date of the proposed
Borrowing, that a Borrowing be made in a minimum amount of $5,000,000 and an
integral multiple of $1,000,000, or if less, in the unused amount of the Total
Commitment Amount. Upon the receipt of each Borrowing Request, the
Administrative Agent shall give prompt notice thereof to each Lender on the same
day such Borrowing Request is received. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be made on the Business Day
specified in such Borrowing Request. On or before 2:30 p.m., Applicable Time, on
such Business Day, each Lender shall deposit with the Administrative Agent (to
an account specified by the Administrative Agent to each Lender from time to
time) same day funds in an amount equal to such Lender’s Percentage of the
requested Borrowing.

(b) To the extent funds are received from the Lenders (except as otherwise
provided in Section 10.2), the Administrative Agent shall make such funds
available to the relevant Borrower by wire transfer of same day funds to the
accounts such Borrower shall have specified in its Borrowing Request. No
Lender’s obligation to make any Revolving Loan shall be affected by any other
Lender’s failure to make any Revolving Loan.

SECTION 3.1.2 Borrowing Procedure for Swing Line Loans.

(a) In the case of Swing Line Loans, on any Business Day occurring after the
Effective Date and on or prior to the Commitment Termination Date, any Borrower
may from time to time irrevocably request, by delivering on or prior to 1:00
p.m., Applicable Time, on such Business Day a Borrowing Request to the
Administrative Agent not less than one nor more than five Business Days before
the date of the proposed Borrowing that a Swing Line Loan be made to such
Borrower. Alternatively, by telephonic notice to the Swing Line Lender on or
before 12:00 noon, Applicable Time, on a Business Day (followed within one
Business Day by the delivery of a confirming Borrowing Request), any Borrower
may from time to time irrevocably request that Swing Line Loans be made by the
Swing Line Lender. In either case, Swing Line Loans shall be in an aggregate
minimum principal amount of $500,000 and an integral multiple of $100,000. All
Swing Line Loans shall be made as Base Rate Loans and shall not be entitled to
be converted into LIBO Rate Loans. The proceeds of each Swing Line Loan
requested by telephonic notice shall be made available by the Swing Line Lender
to the relevant Borrower by wire transfer to the account such Borrower shall
have specified in its notice therefor (i) for requests in U.S. Dollars, by 2:00
p.m., Applicable Time, on the Business Day telephonic notice is received by the
Swing Line Lender (so long as such request is received at or before 12:00 noon
(Applicable Time)), (ii) for requests of Loans to be made in Euros, by the close
of business on the Business Day telephonic notice is received by the Swing Line
Lender (so long as such request is received at or before 11:00 a.m., London
time) and (iii) for requests of Loans to be made in Sterling, by the close of
business on the Business Day telephonic notice is received by the Swing Line
Lender (so long as such request is received at or before 12:00 noon, London
time). Proceeds of Swing Line Loans in respect of telephonic notices received by
the Swing Line Lender after the time set forth in the preceding sentence shall
be made available to the applicable Borrower by 10:00 a.m. (Applicable Time) on
the next succeeding Business Day. Swing

 

   -35-   



--------------------------------------------------------------------------------

Line Loans shall be made available to the applicable Borrower no later than 9:30
a.m. (Applicable Time) on the date requested, in the case of a Swing Line Loan
requested pursuant to a Borrowing Request. Upon the making of each Swing Line
Loan, and without further action on the part of the Swing Line Lender or any
other Person, each Lender (other than the Swing Line Lender) shall be deemed to
have irrevocably purchased, to the extent of its Percentage, a participation
interest in such Swing Line Loan, and such Lender shall, to the extent of its
Percentage, be responsible for reimbursing the Swing Line Lender for Swing Line
Loans which have not been repaid by the relevant Borrower in accordance with the
terms of this Agreement. The Swing Line Lender shall provide to Micro a
confirmation of Swing Line Loan borrowings by facsimile or electronic mail, as
requested by Micro.

(b) If (i) any Swing Line Loan is or will be outstanding on a date when any
Borrower requests that a Revolving Loan be made, (ii) any Default shall occur
and be continuing, or (iii) at any time, and in the Swing Line Lender’s sole and
absolute discretion, then each Lender (other than the Swing Line Lender)
irrevocably agrees that it will, at the request of the Swing Line Lender, make a
Revolving Loan (which shall initially be funded as a Base Rate Loan) in an
amount equal to such Lender’s Percentage of the aggregate principal amount of
all such Swing Line Loans then outstanding and in the same currency in which
such Loans were made (such outstanding Swing Line Loans hereinafter referred to
as the “Refunded Swing Line Loans”). On or before 11:00 a.m., Applicable Time,
on the third Business Day following receipt by each Revolving Loan Lender of a
request to make Revolving Loans as provided in the preceding sentence, each
Lender shall deposit in an account specified by the Swing Line Lender the amount
so requested in same day funds and such funds shall be applied by the Swing Line
Lender to repay the Refunded Swing Line Loans. At the time the Lenders make the
above referenced Revolving Loans the Swing Line Lender shall be deemed to have
made, in consideration of the making of the Refunded Swing Line Loans, Revolving
Loans in an amount equal to the Swing Line Lender’s Percentage of the aggregate
principal amount of the Refunded Swing Line Loans. Upon the making (or deemed
making, in the case of the Swing Line Lender) of any Revolving Loans pursuant to
this clause, the amount so funded shall become an outstanding Revolving Loan and
shall no longer be owed as a Swing Line Loan. All interest payable with respect
to any Revolving Loans made (or deemed made, in the case of the Swing Line
Lender) pursuant to this clause shall be appropriately adjusted to reflect the
period of time during which the Swing Line Lender had outstanding Swing Line
Loans in respect of which such Revolving Loans were made. Each Lender’s
obligation to make the Revolving Loans referred to in this clause shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Obligor or any
Person for any reason whatsoever; (ii) the occurrence or continuance of any
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Obligor; (iv) the acceleration or maturity of any Obligations or the
termination of any Commitment after the making of any Swing Line Loan; (v) any
breach of any Loan Document by any Person; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

   -36-   



--------------------------------------------------------------------------------

SECTION 3.2 Letter of Credit Issuance Procedures. By delivering to the
Administrative Agent an Issuance Request on or before 1:00 p.m., Applicable
Time, on any Business Day occurring prior to the Commitment Termination Date,
any Borrower may from time to time request that an Issuer issue a Letter of
Credit. Each such request shall be made on not less than two Business Days’
notice (or such shorter period as may be agreed to by the Administrative Agent),
and not less than 30 days prior to the Commitment Termination Date. Upon receipt
of an Issuance Request, the Administrative Agent shall promptly on the same day
notify the applicable Issuer (if other than Scotia Capital) and each Lender
thereof. Each Letter of Credit shall by its terms be denominated in an Available
Currency and be stated to expire (whether originally or after giving effect to
any extension) on the earlier of (its “Stated Expiry Date”) (i) (unless
otherwise agreed to by the Issuer) one year from the date of issuance thereof or
(ii) the Commitment Termination Date. The relevant Borrower and the relevant
Issuer may amend or modify any issued Letter of Credit upon written notice to
the Administrative Agent only; provided that (A) any amendment constituting an
extension of such Letter of Credit’s Stated Expiry Date shall comply with the
provisions of the immediately preceding sentence and may be made only if the
Commitment Termination Date has not occurred and (B) any amendment constituting
an increase in the Stated Amount of such Letter of Credit shall be deemed a
request for the issuance of a new Letter of Credit and shall comply with the
foregoing provisions of this paragraph. Upon satisfaction of the terms and
conditions hereunder, the relevant Issuer will issue each Letter of Credit to be
issued by it and will make available to the beneficiary thereof the original of
such Letter of Credit.

SECTION 3.2.1 Other Lenders’ Participation. Automatically, and without further
action, upon the issuance of each Letter of Credit, each Lender (other than the
Issuer of such Letter of Credit) shall be deemed to have irrevocably purchased
from the relevant Issuer, to the extent of such Lender’s Percentage, a
participation interest in such Letter of Credit (including any Reimbursement
Obligation and any other Contingent Liability with respect thereto), and such
Lender shall, to the extent of its Percentage, be responsible for reimbursing
promptly (and in any event within one Business Day after receipt of demand for
payment from the Issuer, together with accrued interest from the day of such
demand) the relevant Issuer for any Reimbursement Obligation which has not been
reimbursed in accordance with Section 3.2.3. In addition, such Lender shall, to
the extent of its Percentage, be entitled to receive a ratable portion of the
Letter of Credit participation fee payable pursuant to clause (a) of
Section 4.3.3 with respect to each Letter of Credit and a ratable portion of any
interest payable pursuant to Sections 3.2.2 and 4.2.

SECTION 3.2.2 Disbursements. Subject to the terms and provisions of each Letter
of Credit and this Agreement, upon presentment under any Letter of Credit to the
Issuer thereof for payment, such Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit on the date designated
for such payment (the “Disbursement Date”). Such Issuer will promptly notify the
relevant Borrower and each of the Lenders of the presentment for payment of any
such Letter of Credit, together with notice of the Disbursement Date thereof.
Prior to 12:00 noon, Applicable Time, on the next Business Day following the
Disbursement Date, the relevant Borrower will reimburse the Administrative
Agent, for the account of such Issuer, for all amounts disbursed under such
Letter of Credit, together with all interest accrued thereon since the
Disbursement Date. To the extent the Administrative Agent does not receive
payment in full, on behalf of the relevant Issuer on the Disbursement Date, the
relevant Borrower’s

 

   -37-   



--------------------------------------------------------------------------------

Reimbursement Obligation shall accrue interest, payable on demand, at an annual
rate equal to the Reference Rate through the first Business Day following the
Disbursement Date and equal to the sum of the Reference Rate plus 0.50%
thereafter. In the event the relevant Borrower fails to notify the
Administrative Agent and the relevant Issuer prior to 1:00 p.m., Applicable
Time, on the Disbursement Date that the relevant Borrower intends to pay the
Administrative Agent, for the account of such Issuer, for the amount of such
drawing with funds other than proceeds of Loans, or the Administrative Agent
does not receive such reimbursement payment from the relevant Borrower prior to
1:00 p.m., Applicable Time, on the Disbursement Date (or if the relevant Issuer
must for any reason return or disgorge such reimbursement), the Administrative
Agent shall promptly notify the Lenders, and the relevant Borrower shall be
deemed to have given a timely Borrowing Request as of the Disbursement Date for
Loans in an aggregate principal amount equal to such Reimbursement Obligation
and the Lenders (other than the relevant Issuer) shall, on the terms and subject
to the conditions of this Agreement (including, without limitation, Sections 6.1
and 6.2), make Loans in the amount of such Reimbursement Obligation as provided
in Section 3.1; provided that for the purpose of determining the availability of
any unused Total Commitment Amount immediately prior to giving effect to the
application of the proceeds of such Loans, such Reimbursement Obligation shall
be deemed not to be outstanding at such time. In the event that the conditions
precedent to any Loans deemed requested by the relevant Borrower as provided in
the preceding sentence shall not be satisfied at the time of such deemed
request, each Lender (including the relevant Issuer) shall pay to the
Administrative Agent, as funding of its participation interest pursuant to
Section 3.2.1 in the related Letter of Credit, its Percentage of the related
Reimbursement Obligation, and the Administrative Agent shall promptly pay to the
relevant Issuer the amounts so received by it from the Lenders. If a Lender
makes a payment pursuant to this subsection to reimburse an Issuer in respect of
any Reimbursement Obligation (other than by funding Loans as contemplated
above), (i) such payment will not constitute a Loan and will not relieve the
relevant Borrower of its Reimbursement Obligation and (ii) such Lender will be
subrogated to its pro rata share of the relevant Issuer’s claim against such
Borrower for payment of such Reimbursement Obligation.

SECTION 3.2.3 Reimbursement. The obligation (the “Reimbursement Obligation”) of
the relevant Borrower under Section 3.2.2 to reimburse the relevant Issuer with
respect to each disbursement under a Letter of Credit (including interest
thereon), and, upon the failure of the relevant Borrower to reimburse such
Issuer, the obligation of each Lender to reimburse such Issuer, shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the relevant Borrower or
such Lender, as the case may be, may have or have had against the relevant
Issuer or any Lender, including any defense based upon the failure of any
disbursement under a Letter of Credit to conform to the terms of the applicable
Letter of Credit (if, in the relevant Issuer’s good faith opinion, such
disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided that nothing herein shall require the relevant Borrower or such Lender,
as the case may be, to reimburse an Issuer for any wrongful disbursement made by
such Issuer under a Letter of Credit as a result of acts or omissions finally
determined by a court of competent jurisdiction to constitute gross negligence
or willful misconduct on the part of such Issuer.

 

   -38-   



--------------------------------------------------------------------------------

SECTION 3.2.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default of the type described in Section 9.1.8 or,
with notice from the Administrative Agent given at the direction of the Required
Lenders, upon the occurrence and during the continuation of any other Event of
Default, an amount equal to the then aggregate amount of all Letters of Credit
which are undrawn and available under all issued and outstanding Letters of
Credit shall, without demand upon or notice to any Borrower, be deemed to have
been paid or disbursed by the Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed) and the Borrowers shall be immediately obligated to pay to the Issuer
of each Letter of Credit an amount equal to such amount. Any amounts so payable
by the relevant Borrower pursuant to Section 3.2.4 shall be deposited in cash
with the Administrative Agent and held in trust (for the sole benefit of the
relevant Issuer and the Lenders) for payment of the Obligations arising in
connection with such Letters of Credit. If such Event of Default shall have been
cured or waived (provided that no other Default has occurred and is continuing
and the Obligations have not been accelerated pursuant to Section 9.2 or 9.3),
the Administrative Agent shall promptly return to the relevant Borrower all
amounts deposited by it with the Administrative Agent pursuant to this
Section 3.2.4 (together with accrued interest thereon at the Administrative
Agent’s Cost of Funds or such other interest rate based upon a cash equivalent
investment (in the form of obligations issued by or guaranteed by the U.S.
government, commercial paper of a domestic corporation rated A-1 by S&P or a
comparable rating from another nationally recognized rating agency or
certificates of deposit of a U.S. or Canadian bank with (x) a credit rating of
Aa or better by S&P or a comparable rating from another nationally recognized
rating agency and (y) a combined capital and surplus greater than $250,000,000)
which is agreed to between the relevant Issuer and the relevant Borrower), net
of any amount (which may include accrued interest) applied to the payment of any
Obligations with respect to the Letters of Credit.

SECTION 3.2.5 Nature of Reimbursement Obligations. Each Borrower and, to the
extent set forth in Section 3.2.1, each Lender shall assume all risks of the
acts, omission or misuse of any Letter of Credit by the beneficiary thereof. No
Issuer or any Lender (except to the extent of its own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction)
shall be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of a Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit; provided that if a payment is made
pursuant to such Letter of Credit when a beneficiary has failed to comply with
the conditions therefor and such failure to comply is manifest on the face of
such Letter of Credit or the documents submitted by the beneficiary in
connection therewith, the relevant Borrower

 

   -39-   



--------------------------------------------------------------------------------

shall be required to indemnify the Issuer in connection therewith only if, and
to the extent, the relevant Borrower or any of its Subsidiaries has received the
benefit of such payment on such Letter of Credit by one or more of their
obligations being satisfied, either in whole or in part;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopy or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing (but
subject to the limitations set forth in clause (c) above), any action taken or
omitted to be taken by an Issuer in good faith (and not constituting gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction) shall be binding upon the relevant Borrower and each Lender, and
shall not put such Issuer under any resulting liability to any Borrower or any
Lender.

SECTION 3.2.6 Ineligible Currencies. Notwithstanding any other provision
contained in this Agreement, if, at any time prior to the Commitment Termination
Date, the Administrative Agent determines that the Available Currency in which a
Letter of Credit has been issued is an Ineligible Currency, then the
Administrative Agent may (in its sole discretion) at any time notify the
relevant Borrower of the same, and the Administrative Agent shall then promptly
notify each other Lender. Such relevant Borrower shall use reasonable efforts to
cause the beneficiary of such Letter of Credit to accept a substitution for such
Letter of Credit with another Letter of Credit in an Available Currency
acceptable to such Borrower and the relevant Issuer.

SECTION 3.2.7 Existing Letters of Credit. On the Effective Date, the Existing
Letters of Credit shall automatically and without any action on the part of any
Person, become Letters of Credit hereunder issued, in each case, for the account
of the relevant Borrower identified on Schedule III.

ARTICLE IV

PRINCIPAL, INTEREST, AND FEE PAYMENTS

SECTION 4.1 Loan Accounts, Notes, Payments, and Prepayments. The Outstanding
Credit Extensions shall be evidenced by one or more loan accounts or records
maintained by the Administrative Agent which loan accounts or records shall be
conclusive evidence, absent manifest error, of the amount of those Outstanding
Credit Extensions and the interest and principal payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the Obligations of the relevant Borrower under the Loan Documents to pay
any amount owing with respect to the Obligations. Upon the request of any Lender
made at any time through the Administrative Agent, the relevant Borrower shall
promptly execute and deliver to that Lender a Note to evidence Loans made by
that Lender to the relevant Borrower.

 

   -40-   



--------------------------------------------------------------------------------

SECTION 4.1.1 Repayments and Prepayments of Loans. The relevant Borrower shall
make all payments and prepayments of each Loan made to it in the Available
Currency in which it was originally denominated and shall repay in full the
unpaid principal amount of each Loan outstanding to it at the Maturity thereof.
Before that Maturity:

(a) the relevant Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Revolving Loan; provided that:

(i) any such prepayment of any Revolving Loan shall be allocated to each Lender
pro rata according to such Lender’s Percentage of the Revolving Loans so
prepaid;

(ii) any such prepayment of any Revolving Loan made on any day other than the
last day of the Interest Period then applicable to such Revolving Loan shall be
subject to Section 5.4;

(iii) all such voluntary prepayments shall require prior notice to the
Administrative Agent of at least three but no more than five Business Days; and

(iv) all such voluntary prepayments shall, if other than a prepayment in whole,
be in an aggregate minimum amount of $5,000,000 and an integral multiple of
$1,000,000;

(b) the relevant Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Swing Line Loan; provided that:

(i) all such voluntary prepayments shall require telephonic notice to the Swing
Line Lender on or before 1:00 p.m., Applicable Time, on the day of such
prepayment (such notice to be confirmed in writing on or prior to the next
Business Day thereafter); and

(ii) all such voluntary partial prepayments shall be in an aggregate minimum
amount of $500,000 (or the then outstanding principal amount of Swing Line
Loans, if less) and an integral multiple of $100,000 (or the then outstanding
principal amount of Swing Line Loans, if less).

(c) The Administrative Agent shall determine if the aggregate Outstanding Credit
Extensions of all the Lenders exceed the Total Commitment Amount (i) at the end
of each Fiscal Period and (ii) on the date of each request for a Credit
Extension (excluding any request submitted in respect of any continuation of any
Borrowing previously made hereunder), and promptly thereafter — and in any
event, in respect of any determination made pursuant to clause (ii) above, prior
to the proposed date of such requested Credit Extension — Micro shall (or shall
cause the other Borrowers to) make a mandatory prepayment of the outstanding
principal amount of such Revolving Loans or Swing Line Loans (or both) as Micro
may select in an amount equal to such excess, such

 

   -41-   



--------------------------------------------------------------------------------

prepayment to be allocated to the Lenders in the manner set forth in
clause (a)(i) above); and

(d) Micro shall (and shall cause the other relevant Borrowers to), on each date
when any reduction or termination in the Total Commitment Amount shall become
effective, including pursuant to Section 2.2, make a mandatory prepayment of all
Revolving Loans equal to the excess, if any, of the then aggregate Outstanding
Credit Extensions of all the Lenders over the Total Commitment Amount as so
reduced, such prepayment to be allocated to the Lenders in the manner set forth
in clause (a)(i) above.

SECTION 4.1.2 Change in Control. Promptly, and in any event within two Business
Days, following a Change in Control or, in the case of a “Change in Control” of
the type described in clause (a) of such definition, within two Business Days
following the date on which Micro or any other Obligor is provided with the
relevant Schedule 13D or Schedule 13G filing, Micro shall provide notice (a
“Change in Control Notice”) thereof to the Administrative Agent (which the
Administrative Agent shall promptly distribute to the Lenders) which notice
shall (i) describe such event in reasonable detail and (ii) offer to prepay all
outstanding Loans of each Lender and cash collateralize all outstanding Letters
of Credit of each Issuer, which prepayment or cash collateralization shall occur
(referred to as the “Settlement Date”) on or before the 30th Business Day
following such Change in Control Notice. In such Change in Control Notice, Micro
may request that the Lenders waive such right to prepayment (or, in the case of
any Issuers, such right of cash collateralization) and continue as a Lender (or
Issuer, as the case may be) hereunder. Any Lenders or Issuers which, in their
sole and absolute discretion, determine to continue in such capacities hereunder
(by notice to Micro no later than the 10th Business Day before such Settlement
Date) shall continue to provide loans and letters of credit in an amount equal
to their respective Commitment and Letter of Credit Commitment, as in effect
immediately prior to such Change in Control. Lenders or Issuers that do not
consent to continue as Lenders or Issuers, as the case may be, hereunder shall
have all their respective commitments cancelled, regardless of the percentage of
consenting Lenders and all such Lenders outstanding Loans shall be repaid, and
all their respective Letter of Credit Obligations shall be cash collateralized
no later than the Settlement Date. On or promptly following the Settlement Date,
the Administrative Agent shall distribute to the Borrowers and the Lenders a
schedule of the Percentages after giving effect to the foregoing. The resulting
Commitments of any Lenders agreeing to waive its right of prepayment following a
Change in Control shall be binding on such Lender, notwithstanding that the
previously existing Total Commitment Amount may have been reduced as a result of
the foregoing terms.

SECTION 4.2 Interest Provisions. Each Loan shall bear interest from and
including the day when made until (but not including) the day such Loan shall be
paid in full, and such interest shall accrue and be payable in accordance with
this Section 4.2.

SECTION 4.2.1 Rates. Subject to Sections 4.2.2 and 5.1, each Revolving Loan
shall bear an annual rate of interest, during each Interest Period applicable
thereto, equal to the sum of (i) the LIBO Rate for such Interest Period,
(ii) the Applicable Margin, plus (iii) Mandatory Costs (if any); provided that,
Swing Line Loans shall always accrue interest at the Alternate Base Rate plus
the then effective Applicable Margin.

 

   -42-   



--------------------------------------------------------------------------------

SECTION 4.2.2 Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether at Maturity, upon acceleration or otherwise),
or after any other monetary Obligation of Micro or any other Borrower shall have
become due and payable, Micro or each such other Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts at an annual rate equal to the Reference Rate plus 2%.

SECTION 4.2.3 Continuation Elections. The relevant Borrower may from time to
time by delivering a Continuation Notice to the Administrative Agent on or
before 1:00 p.m., Applicable Time, on a Business Day, irrevocably elect, on not
less than three nor more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $5,000,000 and an integral multiple of
$1,000,000 of the LIBO Rate Loans, be continued for one or more new Interest
Periods; provided that:

(a) in the absence of delivery of a Continuation Notice with respect to any
Loan, at least three Business Days (but not more than five Business Days) before
the last day of the then current Interest Period with respect thereto, that Loan
shall, on such last day, automatically continue for a new Interest Period having
a duration equal to the original duration of the then expiring Interest Period;
and

(b) no portion of the outstanding principal amount of any Loans may be continued
with an Interest Period longer than one month while any Default has occurred and
is continuing.

SECTION 4.2.4 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication, in the Available Currency in which it is denominated:

(a) on the Commitment Termination Date;

(b)(i) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal amount so paid or
prepaid) and (ii) in the case of any Swing Line Loan outstanding for more than
30 days, on the 31st day following the making of such Swing Line Loan and each
30 day period thereafter;

(c) in the case of LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on each three
month anniversary of the date of the commencement of such Interest Period); and

(d) on that portion of any Loans which is accelerated pursuant to Section 9.2 or
9.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such Loans or other
Obligations are due and payable (whether on the Commitment Termination Date,
upon acceleration or otherwise) shall be payable upon demand.

SECTION 4.2.5 Interest Rate Determination. The Administrative Agent and, if and
when applicable, the Reference Lenders shall, in accordance with each of their
customary practices, attempt to determine the relevant interest rates applicable
to each Loan requested to be

 

   -43-   



--------------------------------------------------------------------------------

made pursuant to each Borrowing Request duly completed and delivered by a
Borrower, and, if and when applicable, each Reference Lender agrees to furnish
the Administrative Agent timely information for the purpose of determining the
LIBO Rate. If any Reference Lender fails, if and when applicable, to timely
furnish such information to the Administrative Agent for any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of the
information shared by the other Reference Lender.

SECTION 4.2.6 Additional Interest on Loans. For so long as the cost to a Lender
of making or maintaining its LIBO Rate Loans is increased as a result of any
imposition or modification after the date of this Agreement of any reserve
required to be maintained by such Lender against Eurocurrency Liabilities (or
any other category of liabilities which includes deposits by reference to which
the interest rate on Loans is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of such
Lender to United States residents but not duplicating any requirement included
in the calculation of Mandatory Costs), then such Lender may require the
relevant Borrower to pay, contemporaneously with each payment of interest on any
of its LIBO Rate Loans, additional interest on such Loan of such Lender at a
rate per annum up to but not exceeding the excess of (i) (A) the applicable LIBO
Rate divided by (B) one minus the LIBOR Reserve Percentage over (ii) the
applicable LIBO Rate. Any Lender wishing to require payment of such additional
interest shall so notify Micro and the Administrative Agent (which notice shall
set forth the amount (as determined by such Lender) to which such Lender is then
entitled under this Section 4.2.6 (which amount shall be consistent with such
Lender’s good faith estimate of the level at which the related reserves are
maintained by it and which determination shall be conclusive and binding for all
purposes, absent demonstrable error) and shall be accompanied by such
information as to the computation set forth therein as Micro may reasonably
request), in which case such additional interest on the LIBO Rate Loans of such
Lender shall be payable on the last day of each Interest Period thereafter
(commencing with the Interest Period beginning at least three Business Days
after the giving of such notice) to such Lender at the place indicated in such
notice. Each Lender that receives any payment in respect of increased costs
pursuant to this Section 4.2.6 shall promptly notify Micro of any change with
respect to such costs which affects the amount of additional interest payable
pursuant to this section in respect thereof.

SECTION 4.3 Fees. Each Borrower agrees to pay the fees applicable to it set
forth in this Section 4.3. All such fees shall be nonrefundable and shall be
paid in Dollars to the Administrative Agent, each Lender or the relevant Issuer,
as the case may be, at its office specified for such purpose on the signature
pages hereof.

SECTION 4.3.1 Administration Fees. Coordination Center and Micro, jointly and
severally, agree to pay directly to the Administrative Agent, for its own
account, an annual administration fee in the amounts and on the dates set forth
in the Fee Letters.

SECTION 4.3.2 Commitment Fees. The Initial Borrowers, jointly and severally,
agree to pay to the Administrative Agent for the account of each Lender
(including, any portion thereof when the Lenders may not extend any Credit
Extensions by reason of the inability of the Borrowers to satisfy any condition
of Section 6.1 or 6.2) (a) for each day during the period commencing on the
Effective Date and continuing through and including the six month anniversary of
the Effective Date, a commitment fee (the “Commitment Fee”) to each Lender on

 

   -44-   



--------------------------------------------------------------------------------

the unused portion of its Credit Commitment Amount on such day at the rate set
forth in Pricing Level III and (b) for each day thereafter, until but excluding
the Commitment Termination Date, a Commitment Fee to each Lender on the unused
portion of its Credit Commitment Amount on each day at the rate per annum
determined in accordance with the following procedure; provided that, the making
of Swing Line Loans shall not constitute usage of the Commitment for purposes of
calculating Commitment Fees to be paid by the Borrowers to the Lenders:

(1) If the Pricing Level set forth opposite the Leverage Ratio is the same as
the Pricing Level set forth opposite the applicable Credit Rating, then the
Commitment Fee for that Pricing Level shall be the Commitment Fee.

(2) If the Pricing Level set forth opposite the Leverage Ratio differs by one
Pricing Level from the Pricing Level set forth opposite the applicable Credit
Rating, then the Commitment Fee for the lower numbered Pricing Level of the two
shall be the Commitment Fee.

(3) If the Pricing Level set forth opposite the Leverage Ratio differs by more
than one Pricing Level from the Pricing Level set forth opposite the applicable
Credit Rating, then the Commitment Fee shall be determined by reference to the
Pricing Level that is numerically one Pricing Level below the higher numbered of
the two applicable Pricing Levels.

 

Pricing Level

  

Credit Rating

  

Leverage Ratio

   Commitment Fee

Level I

   Higher than or equal to BBB+ or Baa1    Less than .50    0.150%

Level II

   BBB or Baa2    Greater than or equal to .50, but less than 1.00    0.175%

Level III

   BBB- or Baa3    Greater than or equal to 1.00, but less than 2.00    0.225%

Level IV

   BB+ or Ba1    Greater than or equal to 2.00, but less than 3.00    0.300%

Level V

   BB or Ba2    Greater than or equal to 3.00, but less than 3.50    0.375%

Level VI

   Lower than or equal to BB- or Ba3    Greater than or equal to 3.50    0.450%

Such Commitment Fee shall be determined from time to time by the Administrative
Agent and shall be payable by the Initial Borrowers in arrears on each Quarterly
Payment Date and on the Commitment Termination Date. If the Credit Ratings
assigned by S&P and Moody’s fall into

 

   -45-   



--------------------------------------------------------------------------------

different Pricing Levels, then the applicable Pricing Level shall be determined
by reference to the lower of the two Credit Ratings.

Subject to Section 4.4, the applicable Leverage Ratio shall be the Leverage
Ratio for the Fiscal Period most recently ended prior to such day for which
financial statements and reports have been received by the Administrative Agent
pursuant to Section 8.1.1(a) or (b), as set forth in (and effective upon
delivery by Micro to the Administrative Agent of) the related new Compliance
Certificate pursuant to Section 8.1.1(d).

Notwithstanding the foregoing, (a) for so long as an Event of Default has
occurred and is continuing the applicable Pricing Level shall be Level VI and
(b) if Micro shall fail to deliver a Compliance Certificate required to be
delivered pursuant to Section 8.1.1(d) within 60 days after the end of any of
its fiscal quarters (or within 90 days, in the case of the last fiscal quarter
of its Fiscal Year), the applicable Pricing Level from and including the 61st
(or 91st, as the case may be) day after the end of such fiscal quarter (or
Fiscal Year, as the case may be) to but not including the date Micro delivers to
the Administrative Agent a quarterly Compliance Certificate shall be Level VI.

SECTION 4.3.3 Letter of Credit Fees.

(a) The applicable Borrower agrees to pay to the Administrative Agent for the
account of each Lender (including the relevant Issuer) a Letter of Credit
participation fee (the “Letter of Credit Fee”) equal to each Lender’s Percentage
of the average daily Stated Amount of each Letter of Credit during the
applicable period multiplied by the Applicable Margin then in effect for LIBO
Rate Loans. Such participation fee shall accrue from the date of issuance of any
Letter of Credit until the date such Letter of Credit is drawn in full or
terminated, and shall be payable in arrears on each Quarterly Payment Date and
on the date that the Commitments terminate in their entirety.

(b) The applicable Borrower agrees to pay to the Administrative Agent for the
account of the Issuer of each Letter of Credit a Letter of Credit fronting fee
at the rate set forth in the Fee Letters (or, in the case of an Issuer other
than Scotia Capital, as separately agreed between Micro and such Issuer) during
the applicable period, such fee to be payable for the account of the relevant
Issuer in quarterly installments in arrears on each Quarterly Payment Date and
on the date that the Commitments terminate in their entirety. Micro agrees to
reimburse each Issuer, on demand, for all usual out-of-pocket costs and expenses
incurred in connection with the issuance or maintenance of any Letter of Credit
issued by such Issuer.

(c) The Administrative Agent shall pay to each Lender and each Issuer fees paid
for its account under clause (a) or (b) above promptly after receipt by the
Administrative Agent.

SECTION 4.4 Rate and Fee Determinations. Interest on each Loan shall be computed
on the basis of a year consisting of 360 days (or 365 or 366, as the case may
be, for Loans denominated in Sterling) and fees shall be computed on the basis
of a year consisting of 365 or 366 days, as the case may be, in each case paid
for the actual number of days elapsed, calculated

 

-46-



--------------------------------------------------------------------------------

as to each period from and including the first day thereof to but excluding the
last day thereof. All determinations by the Administrative Agent of the rate of
interest payable with respect to any Loan shall be conclusive and binding in the
absence of demonstrable error. The Borrowers acknowledge that the Lenders have
agreed to the amount of the Applicable Margin and Commitment and Letter of
Credit fees payable under the Loan Documents based upon, among other things, the
delivery by the Obligors pursuant to Section 8.1.1 of accurate and actual
reporting of results of operation, and that the financial covenant ratios set
forth in a Compliance Certificate shall only be treated by the Lenders as
presumptive evidence of such actual results. If the actual Leverage Ratio for
any period is higher than that set forth in a Compliance Certificate for such
period, then the amount of interest and Commitment and Letter of Credit fees
owing for such period shall be established by reference to the actual Leverage
Ratio , and not the ratio set forth in the Compliance Certificate. Promptly, and
in any event within thirty days, following the earlier of (i) any Borrower’s
receipt of a notice from the Administrative Agent pursuant to this clause or
(ii) any Borrower’s knowledge that the Leverage Ratio for a particular period
was higher than that reported in the Compliance Certificate for such period, the
Borrowers shall pay to the Administrative Agent all unpaid interest and
Commitment and Letter of Credit fees for such period based upon the actual
Leverage Ratio. In no event shall the Lenders be required to rebate interest or
Commitment and Letter of Credit fees paid by any Borrower, and the payment of
incremental interest and fees pursuant to this clause shall not impair (and is
without limitation of) the other rights and remedies of the Lenders under the
Loan Documents.

ARTICLE V

CERTAIN PAYMENT PROVISIONS

SECTION 5.1 Illegality; Currency Restrictions.

(a) If, as the result of any Regulatory Change, any Lender shall determine
(which determination shall, in the absence of demonstrable error, be conclusive
and binding on each Borrower), that it is unlawful for such Lender to make any
Loan, issue any Letter of Credit, or continue any Loan previously made by it
hereunder in respect of the LIBO Rate, as the case may be, the obligations of
such Lender to make any such Loan, issue any such Letter of Credit, or continue
any such Loan in respect of the LIBO Rate, as the case may be, shall, upon the
giving of notice thereof to the Administrative Agent, Micro, and any other
applicable Borrower, forthwith be suspended and each applicable Borrower shall,
if requested by such Lender and if required by such Regulatory Change, on such
date as shall be specified in such notice, prepay to such Lender in full all of
such Loans or convert all of such Loans into a Cost of Funds Rate Loan that is
not unlawful, in each case on the last day of the Interest Period applicable
thereto (unless otherwise required by applicable law) and without any penalty
whatsoever (but subject to Section 5.4); provided that such Lender shall make as
Cost of Funds Loans all Loans that such Lender would otherwise be obligated to
make Loans at the LIBO Rate and convert into or continue as Cost of Funds Loans
all Loans that such Lender would otherwise be required to convert into or
continue as Loans at the LIBO Rate, in each case during the period any such
suspension is effective. Such suspension shall continue to be effective until
such Lender shall notify the Administrative Agent and Micro that the
circumstances causing such suspension no longer exist, at which time the
obligations of

 

-47-



--------------------------------------------------------------------------------

such Lender to make any such Loan, issue any Letter of Credit, or continue any
Loan, as the case may be, shall be reinstated.

(b) If any central bank or other governmental authorization in the country of
the proposed Available Currency of any proposed Loan is required to permit the
use of such Available Currency by a Lender (through its Lending Office) for such
Loan and such authorization has not been obtained (provided that such Lender has
used reasonable endeavors to obtain such authorization) or is not in full force
and effect, the obligation of such Lender to provide such Loans shall be
suspended so long as such authorization is required and has not been obtained by
such Lender.

SECTION 5.2 Deposits Unavailable.

(a) If, before the date on which all or any portion of any Revolving Loan
bearing interest in respect of the LIBO Rate is to be made, maintained, or
continued the Administrative Agent shall have determined (which determination
shall be conclusive and binding), with respect to that Loan that:

(i) deposits in the relevant amount and the relevant Available Currency and for
the relevant Interest Period are available, if and when applicable, to none of
the Reference Lenders in the relevant market, or

(ii) by reason of circumstances affecting the London interbank market adequate
means do not exist for ascertaining the interest rate applicable under this
Agreement in respect of the relevant LIBO Rate,

then, upon notice from the Administrative Agent to Micro and the Lenders, the
obligations of the Lenders to make or continue any Loan bearing interest in
respect of the LIBO Rate in such Available Currency under Sections 3.1 and 4.2.3
shall forthwith be suspended until the Administrative Agent shall notify Micro
and the Lenders that the circumstances causing such suspension no longer exist.

(b) If a notification under this Section 5.2 applies to a Loan which is
outstanding and that is not going to be converted at the end of its Interest
Period to another Available Currency for which the LIBO Rate is available, then,
notwithstanding any other provision of this Agreement:

(i) within five Business Days of receipt of the notification, the Borrowers and
the Administrative Agent shall enter into negotiations for a period of not more
than 30 days with a view to agreeing an alternative basis for determining the
rate of interest and/or funding applicable to that Loan at the end of its
applicable Interest Period;

(ii) any alternative basis agreed under clause (i) above shall be, with the
prior consent of all the Lenders, binding on all of the Obligors and Lender
Parties;

 

-48-



--------------------------------------------------------------------------------

(iii) if no alternative basis is agreed, each Lender shall (through the
Administrative Agent) certify on or before the last day of the Interest Period
to which the notification relates an alternative basis for maintaining its
participation in that Loan;

(iv) any such alternative basis may include an alternative method of fixing the
interest rate, alternative Interest Periods or alternative currencies but it
must reflect the cost to the Lender of funding its participation in the Loan
from whatever sources it may select plus the Applicable Margin; and

(v) each alternative basis so certified shall be binding on the Obligors and the
certifying Lender and treated as part of this Agreement.

SECTION 5.3 Increased Credit Extension Costs, etc. Each Borrower agrees to
reimburse each Lender within 30 days after any demand for any increase in the
cost to such Lender of, or any reduction in the amount of any sum receivable by
such Lender in respect of, making, maintaining, participating, issuing or
extending (or of its obligation to make, maintain, participate, issue or extend)
any Credit Extension to the extent such increased cost or reduced amount is due
to a Regulatory Change. Such Lender shall provide to the Administrative Agent
and the relevant Borrower a certificate stating, in reasonable detail, the
reasons for such increased cost or reduced amount and the additional amount
required fully to compensate such Lender for such increased cost or reduced
amount. Such additional amounts shall be payable by the relevant Borrower
directly to such Lender upon its receipt of such notice, and such notice shall
be rebuttable, presumptive evidence of the additional amounts so owing. In
determining such amount, such Lender shall act reasonably and in good faith and
may use any method of averaging and attribution that it customarily uses for its
other borrowers with a similar credit rating as Micro. Such Lender may demand
reimbursement for such increased cost or reduced amount only for the 360-day
period immediately preceding the date of such written notice, and such Borrower
shall have liability only for such period; provided that if such Regulatory
Change giving rise to such increased cost is retroactive, then the 360-day
period referred to in the previous clause shall be extended to include the
period of retroactive effect thereof, but in any case, not prior to the date
such Lender became a party to this Agreement.

SECTION 5.4 Funding Losses. If any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue, or extend any portion of the principal amount of any LIBO Rate Loan)
as a result of:

(a) any repayment or prepayment of the principal amount of any LIBO Rate Loan on
a date other than the scheduled last day of the Interest Period whether pursuant
to Section 4.1.1 or otherwise;

(b) any conversion of the currency of any LIBO Rate Loan on a date other than
the scheduled last day of the Interest Period; or

(c) any LIBO Rate Loan not being made, continued, or converted in accordance
with the Credit Extension Request therefor in the case of any Credit

 

-49-



--------------------------------------------------------------------------------

Extension Request as a consequence of any action taken, or failed to be taken,
by any Obligor,

then, upon the written notice of such Lender to the relevant Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount of any such loss
or expense that has been so incurred.

SECTION 5.5 Increased Capital Costs. If any Regulatory Change affects or would
affect the amount of capital required or expected to be maintained by any Lender
or any Person controlling such Lender, and such Lender determines (in its sole
and absolute discretion) that the rate of return on its or such controlling
Person’s capital as a consequence of its participation in this Agreement or the
making, continuing, participating in or extending of any Credit Extension is
reduced to a level below that which such Lender or such controlling Person could
have achieved but for the occurrence of any such circumstance, then, in any such
case, upon the relevant Borrower’s receipt of written notice thereof from such
Lender (with a copy to the Administrative Agent), such Borrower shall pay
directly to such Lender additional amounts sufficient to compensate such Lender
or such controlling Person for such reduction in rate of return. A statement of
such Lender as to any such additional amounts (including calculations thereof in
reasonable detail) shall be rebuttable, presumptive evidence of the additional
amounts so owing. In determining such amount, such Lender may use any method of
averaging and attribution that it shall deem applicable. Such Lender may demand
payment for such additional amounts that have accrued only during the 360-day
period immediately preceding the date of such written notice and such Borrower
shall have liability only for such period; provided that, if such Regulatory
Change giving rise to such reduced rate of return is retroactive, then the
360-day period referred to in the previous clause shall be extended to include
the period of retroactive effect thereof, but in any case, not prior to the date
such Lender became a party to this Agreement.

SECTION 5.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, the Lenders shall be entitled to
fund and maintain their funding of all or any part of their Loans and other
Credit Extensions in any manner they elect, it being understood, however, that
for the purposes of this Agreement all determinations hereunder with respect to
a Loan shall be made as if each Lender had actually funded and maintained each
Loan through its Lending Office and through the purchase of deposits having a
maturity corresponding to the maturity of such Loan. Any Lender may, if it so
elects, fulfill any commitment or obligation to make or maintain Loans or other
Credit Extensions by causing a branch or affiliate to make or maintain such
Loans or other Credit Extensions; provided that, in such event, such Loans or
other Credit Extensions shall be deemed for the purposes of this Agreement to
have been made by such Lender through its applicable Lending Office, and the
obligation of a Borrower to repay such Loans shall nevertheless be to such
Lender at its Lending Office and shall be deemed held by such Lender through its
applicable Lending Office, to the extent of such Loan, for the account of such
branch or affiliate. Notwithstanding the foregoing or the fact that different
Affiliates for a Lender under this Agreement may have executed this Agreement or
the Lender Assignment Agreement by which it has become a Lender under this

 

-50-



--------------------------------------------------------------------------------

Agreement, all of those Lending Offices and signatories shall be treated under
the Loan Documents as but one Lender for purposes of calculations of Percentage,
Commitment, Required Lenders, and modifications, amendments, waivers, consents,
and approvals under Section 11.1 and other provisions of the Loan Documents.

SECTION 5.7 Taxes.

(a) All payments by any Obligor of principal of, and interest and fees on, any
Credit Extension and all other amounts payable hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes, and other taxes, fees,
duties, withholdings, or other charges of any nature whatsoever imposed by any
taxing authority with respect to such payments, but excluding (i) franchise
taxes and taxes imposed on or measured by any Lender Party’s gross or net
income, profits, or receipts, in each case imposed (A) by any taxing authority
under the laws of which such Lender Party is organized or in which it maintains
its applicable Lending Office or (B) by reason of a present or former connection
between the jurisdiction imposing such tax and such Lender Party or one of its
applicable lending offices other than a connection arising solely from such
Lender Party having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement or any of the other Loan
Documents; (ii) taxes imposed under FATCA and (iii) in the case of a Lender
Party, U.S. federal withholding taxes imposed on amounts payable to or for the
account of such Lender Party with respect to an applicable interest in the
Credit Extension pursuant to a law in effect on the date on which (i) such
Lender Party acquires such interest in the Credit Extension or (ii) such Lender
Party changes its applicable Lending Office, except in each case to the extent
that, pursuant to this Section 5.7, amounts with respect to such taxes were
payable either to such Lender Party’s assignor immediately before such Lender
Party became a party hereto or to such Lender Party immediately before it
changed its applicable Lending Office (such non-excluded items being called
“Taxes”) except to the extent required by law. In the event that any withholding
or deduction from any payment to be made by any Obligor hereunder is required in
respect of any Taxes pursuant to any applicable law, rule, or regulation, then
such Obligor will:

(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii) promptly forward to the relevant Lender Party an official receipt or other
documentation satisfactory to such Lender Party evidencing such payment to such
authority; and

(iii) pay directly to the relevant Lender Party for its own account such
additional amount or amounts as is or are necessary to ensure that the net
amount actually received by such Lender Party will equal the full amount such
Lender Party would have received had no such withholding or deduction been
required.

(b) Moreover, if any Taxes are directly asserted against any Lender Party with
respect to any payment received by such Lender Party hereunder, such Lender
Party may

 

-51-



--------------------------------------------------------------------------------

pay such Taxes and the relevant Obligor will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such Lender Party after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Lender Party would have received had not such Taxes been asserted.

(c) If the relevant Obligor fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the relevant Lender Parties entitled
thereto the required receipt or other required documentary evidence, such
Obligor shall indemnify such Lender Parties for any incremental Taxes, interest
or penalties that may become payable by any Lender Party as a result of any such
failure.

(d) The following provisions govern exceptions to the tax indemnification
provisions of this Section 5.7 and related matters.

(i) In respect of its Credit Extensions to Micro, (A) each Lender Party
organized under the laws of a jurisdiction outside the United States — on or
before the date of its execution and delivery of this Agreement (if an original
signatory to this Agreement) or the date on which it otherwise becomes a Lender
Party, on or before the date of any change in its Lending Office, and from time
to time thereafter if requested in writing by Micro (but only so long as and to
the extent that Lender Party remains lawfully able to do so) — shall provide
Micro and the Administrative Agent with one of the following: (I) two duly
completed originals of either (1) Internal Revenue Service Form W-8BEN claiming
eligibility of such Lender Party for the benefit of an exemption from United
States withholding tax under an income tax treaty to which the United States is
a party or (2) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; (II) in the case of a Lender Party who is not legally
entitled to deliver either form listed in clause (i)(A) but is the beneficial
owner of the Credit Extension, (1) a certificate to the effect that such Lender
Party is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (y) a “10 percent shareholder” of the Obligor within the meaning of
Section 881(c)(3)(B) of the Code or (z) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(A) of the Code (such certificate an “Exemption Certificate”)
and (2) two duly completed originals of Internal Revenue Service Form W-8BEN or
applicable successor form; and (III) in the case of a Lender Party who is not
the beneficial owner, two duly completed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN, an Exemption Certificate, Internal Revenue Service
Form W-9, and/or other certification documents from each beneficial owner, as
applicable and (B) each Lender Party who is a Non-Exempt U.S. Person, on or
before the date of its execution and delivery of this Agreement (if an original
signatory to this Agreement) or the date on which it becomes a Lender Party, on
or before the date of any change in its Lending Office, and from time to time
thereafter if requested in writing by Micro (but only so long as that Lender
Party remains lawfully able to do so), shall provide Micro

 

-52-



--------------------------------------------------------------------------------

and the Administrative Agent with two duly completed copies of Internal Revenue
Service Form W-9.

(ii) A Lender Party is not entitled to indemnification under this Section 5.7
with respect to the applicable Taxes for any period during which the Lender
Party has failed to provide Micro and the Administrative Agent with the
applicable U.S. Internal Revenue Service form if required under clause (i) above
or is unable, as a matter of law, to provide such a form (unless that failure or
inability is due to a change in treaty, law, or regulation occurring after the
date on which the applicable form originally was required to be provided or a
redesignation of the Lender Party’s Lending Office at the request of the
relevant Obligor) in respect of U.S. withholding taxes.

(iii) Notwithstanding clause (ii) above to the contrary, if a Lender Party that
is otherwise exempt from or subject to a reduced rate of withholding tax becomes
subject to United States withholding tax because of its failure to deliver an
Internal Revenue Service form required hereunder, then Micro shall take such
steps as that Lender Party shall reasonably request to assist that Lender Party
to recover the applicable withholding tax.

(e) Any Lender Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Micro and the Administrative Agent, at the time or times reasonably
requested by Micro or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Micro as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.7(d) above) shall not be required if in the
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.

(f) If a payment made to a Lender Party under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender Party shall deliver to Micro and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by Micro
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Micro or the Administrative
Agent as may be necessary for Micro and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

-53-



--------------------------------------------------------------------------------

(g) Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Obligor and the
Administrative Agent in writing of its legal inability to do so.

(h) If any Obligor pays any additional amount under this Section 5.7 (a “Tax
Payment”) and any Lender Party or Affiliate thereof effectively obtains a refund
of Tax by reason of the Tax Payment (a “Tax Refund”) and such Tax Refund is, in
the reasonable judgment of such Lender Party or Affiliate, attributable to the
Tax Payment, then such Lender Party, after receipt of such Tax Refund, shall
promptly reimburse such Obligor for such amount as such Lender Party shall
reasonably determine to be the proportion of the Tax Refund as will leave such
Lender Party (after that reimbursement) in no better or worse position than it
would have been in if the Tax Payment had not been required; provided that no
Lender Party shall be required to make any such reimbursement if it reasonably
believes the making of such reimbursement would cause it to lose the benefit of
the Tax Refund or would adversely affect in any other respect its tax position.
Subject to the other terms hereof, any claim by a Lender Party for a Tax Refund
shall be made in a manner, order and amount as such Lender Party determines in
its sole and absolute discretion. No Lender Party shall be obligated to disclose
information regarding its tax affairs or computations to any Obligor, it being
understood and agreed that in no event shall any Lender Party be required to
disclose information regarding its tax position that it deems to be confidential
(other than with respect to the Tax Refund).

SECTION 5.8 Payments. All payments by an Obligor pursuant to this Agreement or
any other Loan Document, whether in respect of principal, interest, fees or
otherwise, shall be made as set forth in this Section 5.8.

SECTION 5.8.1 Credit Extensions.

(a) All payments by an Obligor (whether in respect of principal, interest, fees
or otherwise) pursuant to this Agreement or any other Loan Document with respect
to Credit Extensions or any other amount payable hereunder shall be made by the
relevant Borrower in the Available Currency in which the Obligation was
denominated (the “Required Currency”). All such payments (other than fees
payable pursuant to Section 4.3, which fees shall be paid by the relevant
Borrower to the Administrative Agent for the account of the relevant payee,
Article V, Section 11.3 or 11.4) shall be made by the relevant Borrower to the
Administrative Agent for the account of each Lender based upon its Percentage.
All such payments required to be made to the Administrative Agent shall be made,
without set-off, deduction or counterclaim, not later than 1:00 p.m., Applicable
Time, on the date when due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the relevant Borrower. Funds received after that time shall be deemed to have
been received by the Administrative Agent on the next succeeding Business Day.
The Administrative Agent shall promptly remit in same day funds to each Lender
its share, if any, of such payments received by the Administrative Agent for the
account of such Lender. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall, except as otherwise
required pursuant to

 

-54-



--------------------------------------------------------------------------------

clause (d) of the definition of Interest Period, be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.

(b) In the case of any payment made pursuant to the preceding clause (a) by a
Borrower to the Administrative Agent, unless the Administrative Agent will have
received notice from that Borrower prior to the date on which any such payment
is due hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If that Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand any such
amount distributed to the Lender to the extent that such amount was not paid by
that Borrower to the Administrative Agent together with interest thereon, for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent, at an annual rate
equal to the Administrative Agent’s Cost of Funds.

SECTION 5.9 Sharing of Payments.

(a) If any Lender Party shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Credit Extension or Reimbursement Obligation (other than pursuant to the terms
of Sections 5.3, 5.4, 5.5 or 5.7) in excess of its pro rata share of payments
obtained by all Lender Parties, such Lender Party shall purchase from the other
Lender Parties such participations in Credit Extensions made by them as shall be
necessary to cause such purchasing Lender Party to share the excess payment or
other recovery ratably (to the extent such other Lender Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender Party, the purchase shall be
rescinded and each Lender Party which has sold a participation to the purchasing
Lender Party shall repay to the purchasing Lender Party the purchase price to
the ratable extent of such recovery together with an amount equal to such
selling Lender Party’s ratable share (according to the proportion of (a) the
amount of such selling Lender Party’s required repayment to the purchasing
Lender Party to (b) total amount so recovered from the purchasing Lender Party)
of any interest or other amount paid or payable by the purchasing Lender Party
in respect of the total amount so recovered.

(b) The Borrowers agree that any Lender Party purchasing a participation from
another Lender Party pursuant to this Section 5.9 may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 5.10) with respect to such participation as fully as if such Lender
Party were the direct creditor of the relevant Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Lender Party receives a secured claim in lieu of a setoff to which this
Section 5.9 applies, such Lender Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent

 

-55-



--------------------------------------------------------------------------------

with the rights of the Lender Parties entitled under this Section 5.9 to share
in the benefits of any recovery on such secured claim.

SECTION 5.10 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, each Lender Party is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all balances, credits, accounts, moneys or deposits (general or special,
time or demand, provisional or final but excluding, for the avoidance of doubt,
any payment received pursuant to this Agreement by the Administrative Agent in
its capacity qua Administrative Agent on behalf of the Lenders) at any time held
and other indebtedness at any time due and owing by such Lender Party (in any
currency and at any branch or office) to or for the credit or the account of any
Obligor against any and all of the Obligations of such Obligor now or hereafter
existing under this Agreement or any other Loan Document that are at such time
due and owing, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement or such other Loan Document (other than any
notice expressly required hereby); provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuers,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender Party under this Section 5.10 are in addition to other
rights and remedies (including other rights of set-off) which such Lender Party
may have.

SECTION 5.11 Judgments, Currencies, etc. The obligation of each Obligor to make
payment of all Obligations in the Required Currency shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any currency other than the Required Currency,
except to the extent such tender or recovery shall result in the actual receipt
by the recipient at the office required hereunder of the full amount of the
Required Currency expressed to be payable under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, each Obligor
authorizes the Administrative Agent on any tender or recovery in a currency
other than the Required Currency to purchase in accordance with normal banking
procedures the Required Currency with the amount of such other currency so
tendered or recovered. The obligation of each Obligor to make payments in the
Required Currency shall be enforceable as an alternative or additional cause of
action for the purpose of recovery in the Required Currency of the amount (if
any) by which such actual receipt shall fall short of the full amount of the
Required Currency expressed to be payable under this Agreement or any other Loan
Document, and shall not be affected by judgment being obtained for any other
sums due under this Agreement or such other Loan Document.

SECTION 5.12 Replacement of Lenders. Each Lender hereby severally agrees that if
such Lender (a “Subject Lender”) makes demand upon any Borrower for (or if any
Borrower is otherwise required to pay) amounts pursuant to Section 4.2.6, 5.3,
5.5, or 5.7, if the obligation of such Lender to make Loans is suspended
pursuant to Section 5.1(a) or if such Lender is a Defaulting Lender, any
Borrower may, so long as no Event of Default shall have occurred and be

 

-56-



--------------------------------------------------------------------------------

continuing, replace such Subject Lender with an Eligible Assignee pursuant to an
assignment in accordance with Section 11.11.1 (and the Administrative Agent
agrees to waive any applicable assignment fee in connection therewith); provided
that (i) such Eligible Assignee shall be subject to the approval of the
Administrative Agent and the Issuer as required by the definition of “Eligible
Assignee”, and (ii) the purchase price paid by such designated financial
institution shall be in the amount of such Subject Lender’s Loans and its
applicable Percentage of outstanding Reimbursement Obligations, together with
all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Sections 4.2.6,
5.3, 5.5, and 5.7), owing to such Subject Lender hereunder. Upon the effective
date of such assignment, such designated financial institution shall become a
Lender for all purposes under this Agreement and the other Loan Documents.

SECTION 5.13 Change of Lending Office. If Micro or any other Obligor is required
to pay additional amounts to or for the account of any Lender Party pursuant to
Section 4.2.6, 5.3, 5.5, or 5.7, or if the obligation of any Lender to make or
continue Loans is suspended pursuant to Section 5.1(a), then such Lender Party
will change the jurisdiction of its Lending Office if, in the judgment of such
Lender Party, such change (a) will eliminate or reduce any such additional
payment which may thereafter accrue or will avoid such suspension and (b) is not
otherwise disadvantageous to such Lender Party.

SECTION 5.14 European Monetary Union. If and to the extent that any provision of
this Section 5.14 relates to any state (or the currency of such state) that is
not a Participating Member State on the Effective Date, such provision shall
become effective in relation to such state (and the currency of such state) at
and from the date on which such state becomes a Participating Member State.

(a) An amount denominated in the National Currency Unit of a Participating
Member State shall be redenominated into Euro in accordance with EMU Legislation
and paid by the debtor either in the Euro Unit or in that National Currency Unit
and an amount denominated in the Euro Unit shall be paid by the debtor in the
Euro Unit unless EMU Legislation provides otherwise; provided, that if and to
the extent that any EMU Legislation provides that an amount denominated either
in the Euro or in the National Currency Unit of a Participating Member State and
payable within the Participating Member State by crediting an account of the
creditor can be paid by the debtor either in the Euro Unit or in that National
Currency Unit, any party to this Agreement shall be entitled to pay or repay any
such amount either in the Euro Unit or in such National Currency Unit.

(b) If the basis of accrual of interest or fees expressed in this Agreement with
respect to the currency of any state that is or becomes a Participating Member
State shall be inconsistent with any convention or practice in the London,
England interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State.

(c) Without prejudice to the respective liabilities of each Borrower to the
Lenders, the Issuer and the Administrative Agent under or pursuant to this
Agreement,

 

   -57-   



--------------------------------------------------------------------------------

except as expressly provided in this clause (c), each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent in consultation with Micro may from time to time specify to
be necessary or appropriate to reflect the introduction of or changeover to the
Euro in Participating Member States.

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender hereunder (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 5.10 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 5.16; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 5.16; sixth, to the payment of any
amounts owing to the Lenders, the Issuers or the Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuers or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Reimbursement Obligations in respect of
which such

 

-58-



--------------------------------------------------------------------------------

Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Reimbursement Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Outstandings and Swing Line Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to
Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 5.16.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the relevant Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuer’s Fronting Exposure to such Defaulting Lender, with
respect to such Letters of Credit, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) no Event of
Default shall have occurred and be continuing, and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any

 

-59-



--------------------------------------------------------------------------------

party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure to such Defaulting Lender and
(y) second, Cash Collateralize the Issuers’ Fronting Exposure to such Defaulting
Lender in accordance with the procedures set forth in Section 5.16.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swing Line Lender and Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 5.15(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it will have no Fronting Exposure to such Defaulting
Lender after giving effect to such Swing Line Loan and the reallocation set
forth in Section 5.15(a)(iv) and (ii) no Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it will have no Fronting
Exposure to such Defaulting Lender after giving effect thereto and the
reallocation set forth in Section 5.15(a)(iv).

SECTION 5.16 Cash Collateral.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuer (with a
copy to the Administrative Agent) the applicable Borrower shall Cash
Collateralize the Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

-60-



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuers, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Outstandings, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuers as
herein provided (other than non-consensual junior liens permitted by
Section 8.2.2) or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the applicable Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.16 or Section 5.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Outstandings (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 5.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuer that there exists
excess Cash Collateral; provided that, subject to Section 5.15 the Person
providing Cash Collateral and each Issuer may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations.

SECTION 5.17 Termination of Defaulting Lender. The Borrowers may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, any Issuer, the Swing Line Lender or any Lender may have
against such Defaulting Lender.

ARTICLE VI

CONDITIONS TO MAKING CREDIT EXTENSIONS

AND ACCESSION OF ACCEDING BORROWERS

SECTION 6.1 Initial Credit Extension. The obligation of each Lender and, if
applicable, any Issuer to make the initial Credit Extension shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 6.1.

 

-61-



--------------------------------------------------------------------------------

SECTION 6.1.1 Resolutions, etc. The Administrative Agent will have received from
each Obligor a certificate, dated the Effective Date and with counterparts for
each Lender, duly executed and delivered by the Secretary, Assistant Secretary,
or other authorized representative of such Obligor as to:

(a) resolutions of its Board of Directors or its Executive Committee (or its
equivalent), as the case may be, then in full force and effect authorizing the
execution, delivery and performance of this Agreement and each other Loan
Document to be executed by it;

(b) the incumbency and signatures of those of its officers authorized to act as
Authorized Persons for it with respect to this Agreement and each other Loan
Document to be executed by it; and

(c) the Organic Documents of such Obligor;

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
of the relevant Obligor canceling or amending such prior certificate. In
addition, each Obligor shall, where applicable, have delivered to the
Administrative Agent a good standing certificate from the relevant governmental
regulatory institution of its jurisdiction of incorporation, each such
certificate to be dated a date reasonably near (but prior to) the Effective
Date.

SECTION 6.1.2 Effective Date Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, the Effective Date Certificate,
dated the Effective Date and duly executed and delivered by the chief executive
officer, an Authorized Person or the Treasurer of Micro.

SECTION 6.1.3 Guaranties; Intra-Group Agreement. The Administrative Agent shall
have received, with counterparts for each Lender, the Micro Guaranty and an
Additional Guaranty from each Initial Additional Guarantor, each in effect as of
the Effective Date, dated the date hereof, duly executed and delivered by an
Authorized Person of the relevant Guarantor. The Administrative Agent shall have
also received, with counterparts for each Lender, the Intra-Group Agreement, in
effect on the Effective Date, dated the date hereof, duly executed and delivered
by an Authorized Person of each Borrower and each Initial Additional Guarantor.

SECTION 6.1.4 Consents, etc. The Administrative Agent shall have received
evidence satisfactory to it as to the receipt by each Obligor of any necessary
consents or waivers under any agreement applicable to such Obligor in order to
enable such Obligor to enter into this Agreement and any other Loan Document, to
perform its obligations hereunder and thereunder and, in the case of each
Borrower, to obtain Credit Extensions hereunder.

SECTION 6.1.5 Closing Fees, Expenses, etc. The Administrative Agent, its
counsel, and each Joint Lead Arranger shall have received payment in full of all
fees, costs, and expenses under Sections 4.3 and 11.3 to the extent (a) then due
and payable and (b) unless an amount is otherwise provided by the Loan Documents
or the Fee Letters and without waiving the right for subsequent reimbursement in
accordance with the Loan Documents, to the extent that a

 

-62-



--------------------------------------------------------------------------------

reasonably detailed invoice is presented to Micro no later than two Business
Days prior to the Effective Date.

SECTION 6.1.6 Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel, dated the Effective Date and addressed to the
Administrative Agent and all the Lenders, from:

(a) Lily Arevalo, Senior Corporate Counsel of Micro, covering the matters set
forth in Exhibit K attached hereto;

(b) Davis Polk & Wardwell, special New York counsel to Micro, covering the
matters set forth in Exhibit L attached hereto; and

(c) Baker & McKenzie, special Belgian counsel to Coordination Center, covering
the matters set forth in Exhibit M attached hereto.

SECTION 6.1.7 Satisfactory Legal Form. All documents executed or submitted
pursuant to this Article VI by or on behalf of each Obligor shall be
satisfactory in form and substance to the Administrative Agent (who may rely
upon the advice of its legal counsel with respect to legal matters in making
such determination), and the Administrative Agent shall have received such
additional information, approvals, opinions, documents, or instruments as the
Administrative Agent or the Required Lenders may reasonably request.

SECTION 6.1.8 Termination of Predecessor Credit Agreements. The Administrative
Agent shall have received evidence that the Predecessor Credit Agreements have
been, or will be, concurrently with the Effective Date, terminated in accordance
with their respective terms.

SECTION 6.2 All Credit Extensions. The obligation of each Lender to make any
Credit Extension (including the initial Credit Extension) shall be subject to
the satisfaction of each of the additional conditions precedent set forth in
this Section 6.2.

SECTION 6.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to such Credit Extension other than any continuation or conversion
(except as otherwise set forth in the initial proviso to this section) of a
Borrowing (but, if any Default of the nature referred to in Section 9.1.5 shall
have occurred with respect to any other Indebtedness, without giving effect to
the application, directly or indirectly, of the proceeds of such Credit
Extension to such other Indebtedness), the following statements shall be true
and correct:

(a) the representations and warranties of each Obligor set forth in Article VII
(excluding, however, those contained in Section 7.8) and in any other Loan
Document shall be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); provided that
if any of the financial statements delivered pursuant to clause (b) of
Section 8.1.1 do not present fairly the consolidated financial condition of the
Persons covered thereby as of the dates thereof and the results of their
operations for the periods then ended and Micro subsequently delivers one or
more financial statements pursuant to clause (a) or (b) of Section 8.1.1 which,
in the opinion of the Required Lenders, effectively cures any omission or
misstatement

 

-63-



--------------------------------------------------------------------------------

contained in such prior delivered financial statement, then the representation
and warranty contained in Section 7.6 as it relates to such prior delivered
financial statement shall be deemed satisfied for purposes hereof (it being
understood and agreed that such subsequent delivered financial statements shall
be deemed to have cured such earlier delivered inaccurate financial statements
unless the Required Lenders raise an objection with respect thereto);

(b) except as disclosed in Item 7.8 (Litigation) of the Disclosure Schedule:

(i) no labor controversy, litigation, arbitration or governmental investigation
or proceeding shall be pending or, to the knowledge of any Obligor, threatened
against any Obligor, or any of their respective Consolidated Subsidiaries in
respect of which there exists a reasonable possibility of an outcome that would
result in a Material Adverse Effect or that would affect the legality, validity
or enforceability of this Agreement or any other Loan Document; and

(ii) no development shall have occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding so disclosed in respect
of which there exists a reasonable possibility of an outcome that would result
in a Material Adverse Effect;

(c) no Default shall have occurred and be continuing, and no Obligor, nor any of
their respective Subsidiaries, shall be in violation of any law or governmental
regulation or court order or decree which, singly or in the aggregate, results
in, or would reasonably be expected to result in, a Material Adverse Effect;

(d) no Change in Control shall have occurred; and

(e) the Outstanding Credit Extensions of all the Lenders do not exceed the Total
Commitment Amount (as such amount may be reduced from time to time pursuant to
Section 2.2);

provided that in the case of any continuation or conversion of a Borrowing, no
Event of Default shall have occurred and be continuing.

SECTION 6.2.2 Credit Extension Request. In the case of any Credit Extension the
Administrative Agent shall have received the relevant Credit Extension Request
in a timely manner as herein provided for such Credit Extension. Delivery of a
Credit Extension Request and the acceptance by Micro or any other Borrower of
the proceeds of any Credit Extension shall constitute a representation and
warranty by each Obligor that, on the date of making such Credit Extension (both
immediately before and after giving effect to the making of such Credit
Extension and the application of the proceeds thereof), the statements made in
Section 6.2.1 are true and correct.

SECTION 6.3 Acceding Borrowers. Subject to the prior or concurrent satisfaction
of the conditions precedent set forth in this Section 6.3, any Subsidiary of
Micro may become a party hereto and a Borrower and an Obligor hereunder
subsequent to the Effective Date (each

 

-64-



--------------------------------------------------------------------------------

such Subsidiary of Micro, an “Acceding Borrower”), entitled to all the rights
and subject to all the obligations incident thereto.

SECTION 6.3.1 Resolutions, etc. The Administrative Agent shall have received
from such Acceding Borrower a certificate, dated the date such Acceding Borrower
is accepted by the Administrative Agent as a Borrower hereunder and with
counterparts for each Lender, duly executed and delivered by the Secretary,
Assistant Secretary or other authorized representative of such Acceding Borrower
as to:

(a) resolutions of its Board of Directors or its Executive Committee, as the
case may be, then in full force and effect authorizing the execution, delivery
and performance of this Agreement and the Additional Guaranty (if any) and each
other Loan Document to be executed by it and, in respect of an Acceding Borrower
incorporated under the laws of Belgium under the form of NV/SA, a resolution of
its General Shareholders Meeting specifically approving, for the purposes of
article 556 of the Belgian Company Code, Section 8.1.9, Sections 9.1.4 and 9.3
(to the extent they apply to Section 8.1.9) and, insofar as required, the terms
of Section 4.1.2, and (ii) evidence of the filing of such resolution with the
clerk office at the commercial court where its registered office is located;

(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement and the Additional Guaranty (if any) and each
other Loan Document to be executed by it; and

(c) the Organic Documents of such Acceding Borrower,

upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
of such Acceding Borrower canceling or amending such prior certificate. In
addition, each Acceding Borrower shall have delivered to the Administrative
Agent a good standing certificate from the relevant governmental regulatory
institution of its jurisdiction of organization, each such certificate to be
dated a date reasonably near (but prior to) the date such Acceding Borrower
becomes a Borrower hereunder.

SECTION 6.3.2 Delivery of Accession Request and Acknowledgment. The
Administrative Agent shall have received (a) an original Accession Request and
Acknowledgment duly completed and executed and delivered by such Acceding
Borrower and (b) originals of any other instruments evidencing accession of such
Acceding Borrower hereunder as the Administrative Agent may reasonably request,
in each case effective as of the date such Acceding Borrower becomes a Borrower
hereunder.

SECTION 6.3.3 Guaranties, etc. If such Acceding Borrower has not previously
delivered an Additional Guaranty, whether pursuant to Section 8.1.8 or
otherwise, and such Acceding Borrower is a Material Subsidiary, then the
Administrative Agent shall have received, with counterparts for each Lender
(a) an Additional Guaranty executed by such Acceding Borrower, in effect as of
the date such Acceding Borrower becomes a Borrower hereunder, duly executed and
delivered by an Authorized Person of such Acceding Borrower; provided that if
such Acceding Borrower is a Foreign Subsidiary, such Acceding Borrower shall not
be required

 

-65-



--------------------------------------------------------------------------------

to deliver such Additional Guaranty if and to the extent Micro, in consultation
with the Administrative Agent, reasonably determines that adverse tax
consequences would result therefrom, and (b) such documents as are required by
Section 8.1.9, in each case effective with respect to such Acceding Borrower as
of the date such Acceding Borrower becomes a Borrower hereunder.

SECTION 6.3.4 Compliance Certificate. The Administrative Agent shall have
received with counterparts for each Lender, a Compliance Certificate from Micro,
dated the date such Acceding Borrower becomes a Borrower hereunder.

SECTION 6.3.5 Consents, etc. The Administrative Agent shall have received
evidence satisfactory to it as to the receipt by such Acceding Borrower of any
necessary consents or waivers under any agreement applicable to such Acceding
Borrower in order to enable such Acceding Borrower to enter into this Agreement
and any other Loan Document, to perform its obligations hereunder and thereunder
and to obtain Credit Extensions hereunder.

SECTION 6.3.6 Opinions of Counsel. The Administrative Agent shall have received
an opinion of counsel, dated the date such Acceding Borrower becomes a Borrower
hereunder and addressed to the Agents and all the Lenders, from the Senior
Corporate Counsel of Micro, or such other counsel as shall be reasonably
satisfactory to the Administrative Agent, covering the matters set forth in
Exhibit K attached hereto as to such Acceding Borrower.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants unto the
Administrative Agent and each Lender with respect to itself and the other
Obligors as set forth in this Article VII.

SECTION 7.1 Organization, etc. Each of the Obligors and each of the respective
Subsidiaries is a company or corporation, as the case may be, validly organized
and existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification and where the failure to so qualify and to
maintain such good standing, singularly or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect, and has
full power and authority and holds all requisite governmental licenses, permits,
authorizations and other approvals to enter into and perform its Obligations
under this Agreement and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it, excluding any such governmental licenses, permits
or other approvals in respect of which the failure to so obtain, hold or
maintain has not caused, and would not reasonably be expected to result in, a
Material Adverse Effect.

SECTION 7.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of this Agreement and each other Loan Document
executed or

 

-66-



--------------------------------------------------------------------------------

to be executed by it are within such Obligor’s corporate powers, have been duly
authorized by all necessary corporate action, and do not:

(a) contravene such Obligor’s Organic Documents;

(b) contravene any law or governmental regulation or court decree or order
binding or affecting such Obligor; or

(c) result in, or require the creation or imposition of, any Lien on any of such
Obligor’s properties.

Micro and each of its Subsidiaries is, and after giving effect to any Borrowing
or issuance of any Letter of Credit under this Agreement will be, in compliance
with the limits described in the resolutions of Micro’s board of directors
delivered pursuant to Section 6.1.1.

SECTION 7.3 No Default. None of the Obligors, nor any of their respective
Subsidiaries, is in default in the performance of any obligation, agreement or
condition contained in any bond, debenture, note, or in any indenture, loan
agreement, or other agreement, in connection with or as a result of which
default there exists a reasonable possibility that a Material Adverse Effect
could arise. The execution, delivery and performance by each Obligor of this
Agreement and each other Loan Document executed or to be executed by such
Obligor will not conflict with, or constitute a breach of, or a default under,
any such bond, debenture, note, indenture, loan agreement or other agreement to
which any Obligor or any of their respective Subsidiaries is a party or by which
it is bound, in connection with, or as a result of which, conflict, breach or
default, there exists a reasonable possibility that a Material Adverse Effect
could arise.

SECTION 7.4 Government Approval, Regulation, etc. No action by, and no notice to
or filing with, any governmental authority or regulatory body or other Person
and no payment of any stamp or similar tax, is required for the due execution,
delivery, or performance by any Obligor of this Agreement or any other Loan
Document to which it is a party. No Obligor (nor any of its Subsidiaries) is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 7.5 Validity, etc. This Agreement constitutes, and each other Loan
Document executed by any Obligor will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of each Obligor
party thereto, enforceable against such Obligor in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally or by general principles of equity.

SECTION 7.6 Financial Information. The financial statements of Micro and its
Consolidated Subsidiaries for the Fiscal Year ended January 1, 2011 and those
financial statements filed for Fiscal Quarters ending April 2, 2011 and July 2,
2011 have been prepared in accordance with GAAP and present fairly (subject, in
the case of such financial statements for Fiscal Quarters ending April 2, 2011
and July 2, 2011 (which financial statements, in accordance with Section 1.4(a),
are not required to contain certain footnote disclosures required by GAAP),

 

-67-



--------------------------------------------------------------------------------

to ordinary year end adjustments) the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All the financial statements delivered
pursuant to clauses (a) and (b) of Section 8.1.1 have been and will be prepared
in accordance with GAAP consistently applied, and do or will present fairly
(subject, in the case of such financial statements delivered pursuant to
clause (b) thereof (which financial statements, in accordance with
Section 1.4(a), are not required to contain certain footnote disclosures
required by GAAP), to ordinary year-end adjustments) the consolidated financial
condition of the Persons covered thereby as of the dates thereof and the results
of their operations for the periods then ended.

SECTION 7.7 No Material Adverse Effect. Since January 1, 2011, there has been no
event or events which, singly or in the aggregate, has or have resulted, or is
or are reasonably likely to result, in a Material Adverse Effect.

SECTION 7.8 Litigation, Labor Controversies, etc. Except as disclosed in
Item 7.8 (Litigation) of the Disclosure Schedule, there is no pending or, to the
knowledge of any Obligor, threatened litigation, action, proceeding or labor
controversy affecting any Obligor, or any of their respective Subsidiaries, or
any of their respective properties, businesses, assets or revenues, in respect
of which there exists a reasonable possibility of an outcome that would result
in a Material Adverse Effect or that would affect the legality, validity or
enforceability of this Agreement or any other Loan Document.

SECTION 7.9 Subsidiaries. As of the date hereof, Micro has no Subsidiaries,
except those Subsidiaries which are identified in Item 7.9 (Existing
Subsidiaries) of the Disclosure Schedule and certain other Subsidiaries that are
shell corporations that do not conduct any business and do not in the aggregate
have a net worth exceeding $1,000,000.

SECTION 7.10 Ownership of Properties. Each Obligor and each of their respective
Subsidiaries owns good and marketable title (or their respective equivalents in
any applicable jurisdiction) to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever, free and clear of
all Liens, charges or claims except as permitted pursuant to Section 8.2.2,
except where such failure or failures to own, singly or in the aggregate, has
not resulted in, or would not reasonably be expected to result in, a Material
Adverse Effect.

SECTION 7.11 Taxes. Each Obligor and each of their respective Subsidiaries has
filed all material tax returns and reports it reasonably believes are required
by law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except as disclosed in Item 7.11 (Taxes) of the
Disclosure Schedule and except for any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; provided that, with respect to any Subsidiary that is not a Material
Subsidiary, this representation and warranty shall be satisfied if the tax
returns or reports not so filed or the taxes or governmental charges owing by
each such Subsidiary are not with respect to any income, sales or use tax and
the amount so owing (or which would be so owing if such tax returns or reports
were duly filed) with respect to all such Subsidiaries, does not exceed in the
aggregate $1,000,000 at any time and with respect to which no Material
Subsidiary may be liable for payment of such amount.

 

-68-



--------------------------------------------------------------------------------

SECTION 7.12 Pension and Welfare Plans. Except to the extent that any such
termination, liability, penalty or fine would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect (a) during
the twelve-consecutive-month period prior to the date hereof and prior to the
date of any Credit Extension hereunder, except as disclosed in Item 7.12
(Employee Benefit Plans) of the Disclosure Schedule, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA, (b) no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by any Obligor or any member of the related Controlled Group of any material
liability with respect to any contribution thereto, fine or penalty, and
(c) except as disclosed in Item 7.12 (Employee Benefit Plans) of the Disclosure
Schedule, neither any Obligor nor any member of the related Controlled Group has
any material contingent liability with respect to any post-retirement benefit
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

SECTION 7.13 Environmental Warranties.

(a) Each Obligor and each of their respective Subsidiaries has obtained all
environmental, health and safety permits, licenses and other authorizations
required under all Environmental Laws to carry on its business as now being or
as proposed to be conducted, except to the extent failure to have any such
permit, license or authorization would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect. Each of
such permits, licenses and authorizations is in full force and effect and each
Obligor and each of their respective Subsidiaries is in compliance with the
terms and conditions thereof, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any plan, judgment, injunction, notice or demand letter issued,
entered or approved thereunder, except to the extent failure to comply therewith
would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.

(b) No notice, notification, demand, request for information, citation, summons
or order has been issued, no complaint has been filed, no penalty has been
assessed and no investigation or review is pending or, to the knowledge of any
Obligor, threatened by any governmental or other entity with respect to any
alleged failure by any Obligor or any of their respective Subsidiaries to have
any environmental, health or safety permit, license or other authorization
required under any Environmental Law in connection with the conduct of the
business of any Obligor or any of their respective Subsidiaries or with respect
to any generation, treatment, storage, recycling, transportation, discharge or
disposal, or any Release of any Hazardous Materials generated by any Obligor or
any of their respective Subsidiaries, except to the extent failure to have any
such permit, license or authorization would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

SECTION 7.14 Accuracy of Information.

(a) Except as provided in clause (b) below, all factual information furnished

 

-69-



--------------------------------------------------------------------------------

by or on behalf of any Obligor to any Lender Party for purposes of or in
connection with this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby is, when taken as a whole, to the best of the
knowledge of each Borrower, and all other factual information hereafter
furnished by or on behalf of any Obligor to any Lender Party will be, when taken
as a whole, to the best of the knowledge of each Borrower, true and accurate in
all material respects on the date as of which such information is dated or
certified and (in the case of any such information furnished prior to the date
hereof) as of the date hereof (unless such information relates to an earlier
date, in which case such information, when taken as a whole, shall be true and
accurate in all material respects as of such earlier date), and is not, or shall
not be, as the case may be, when taken as a whole, incomplete by omitting to
state any material fact necessary to make such information not misleading.

(b) The information (i) in any financial projections furnished under this
Agreement is and will be based upon assumptions and information believed by
Micro to be reasonable and (ii) furnished with express written disclaimers with
regard to the accuracy of that information, is and shall be subject to those
disclaimers.

SECTION 7.15 Patents, Trademarks, etc. Each Obligor and each of their respective
Subsidiaries owns and possesses, or has a valid and existing license of, or
other sufficient interest in, all such patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as is necessary for the conduct of the business of each
such Obligor or its Subsidiaries as now conducted, without, to the best of the
knowledge of each such Obligor, any infringement upon rights of other Persons,
which infringement results in or would reasonably be expected to result in a
Material Adverse Effect, and there is no license or other interest or right, the
loss of which results in, or would reasonably be expected to result in, a
Material Adverse Effect.

SECTION 7.16 Margin Stock. No part of the proceeds of any Credit Extension shall
be used at any time by any Obligor or any of their respective Subsidiaries for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock (within the meaning of Regulation U (as amended, modified,
supplemented or replaced and in effect from time to time, “Regulation U”) or
Regulation X (as amended, modified, supplemented or replaced and in effect from
time to time, “Regulation X”) promulgated by the F.R.S. Board of Governors of
the Federal Reserve System (together with any successor thereto, the “F.R.S.
Board”) or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock if any such use or extension of credit described in this
Section 7.17 would cause any of the Lender Parties to violate the provisions of
Regulation U or Regulation X. Neither any Obligor nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purposes of purchasing or carrying any
such Margin Stock within the meaning of Regulation U or Regulation X. Not more
than 25% of the value of the assets of any Obligor or any Subsidiary of any
Obligor is, as of the date hereof, represented by Margin Stock. No part of the
proceeds of any Credit Extension will be used by any Obligor or any of their
respective Subsidiaries for any purpose which violates, or which is inconsistent
with, any regulations promulgated by the F.R.S. Board, including Regulation U or
Regulation X.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.1 Affirmative Covenants. Each Borrower agrees with the Agents and each
Lender that, until all the Commitments have terminated and all Obligations have
been paid and performed in full, each Borrower will perform its respective
obligations set forth in this Section 8.1.

SECTION 8.1.1 Financial Information, Reports, Notices, etc. Micro will furnish,
or will cause to be furnished, to each Lender Party (1) promptly after filing,
copies of each Form 10-K, Form 10-Q, and Form 8-K (or any respective successor
forms) filed with the Securities and Exchange Commission (or any successor
authority) or any national securities exchange (including, in each case, any
exhibits thereto requested by any Lender Party), and (2) to the extent not
disclosed in such Forms 10-K, Forms 10-Q, and Forms 8-K (or respective successor
forms) for the applicable period, copies of the following financial statements,
reports, notices and information:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Micro, a copy of the annual audit report for such Fiscal Year for
Micro and its Consolidated Subsidiaries, including therein consolidated balance
sheets of Micro and its Consolidated Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income, stockholders’ equity and cash flow
of Micro and its Consolidated Subsidiaries for such Fiscal Year, setting forth
in each case, in comparative form, the figures for the preceding Fiscal Year, in
each case certified (without any Impermissible Qualification, except that
(i) qualifications relating to pre-acquisition balance sheet accounts of
Person(s) acquired by Micro or any of its Subsidiaries and (ii) statements of
reliance in the auditor’s opinion on another accounting firm shall not be deemed
an Impermissible Qualification) in a manner satisfactory to the Securities and
Exchange Commission (under applicable United States securities law) by
PricewaterhouseCoopers, LLP or its successors or other independent public
accountants of national reputation;

(b) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Periods occurring during any Fiscal Year of Micro, a
copy of the unaudited consolidated financial statements of Micro and its
Consolidated Subsidiaries, consisting of (i) a balance sheet as of the close of
such Fiscal Period and (ii) related statements of income and cash flows for such
Fiscal Period and from the beginning of such Fiscal Year to the end of such
Fiscal Period, in each case certified by an officer who is an Authorized Person
of Micro as to (A) being a complete and correct copy of such financial
statements which have been prepared in accordance with GAAP consistently applied
as provided in Section 1.4, and (B) presenting fairly the financial position of
Micro and its Consolidated Subsidiaries;

(c) at the time of delivery of each financial statement required by clause (a)
or (b) above (or Form 10-Q or 10-K in lieu thereof), a certificate signed by an
Authorized Person of Micro stating that no Default has occurred and is
continuing (or if a Default has occurred and is continuing, and without
prejudice to any rights or remedies of any Lender

 

-71-



--------------------------------------------------------------------------------

Party hereunder in connection therewith, a statement of the nature thereof and
the action which Micro has taken or proposes to take with respect thereto);

(d) at the time of delivery of each financial statement required by clause (a)
or (b) above (or Form 10-Q or 10-K in lieu thereof), a Compliance Certificate
showing compliance with the financial covenants set forth in Section 8.2.3;

(e) notice of, as soon as possible after (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding, or labor
controversy disclosed in Item 7.8 (Litigation) of the Disclosure Schedule, or
(ii) the commencement of any labor controversy, litigation, action, or
proceeding of the type described in Section 7.8;

(f) promptly after the filing thereof, copies of any registration statements
(other than the exhibits thereto and excluding any registration statement on
Form S-8 and any other registration statement relating exclusively to stock,
bonus, option, 401(k) and other similar plans for officers, directors, and
employees of Micro or any of its Subsidiaries);

(g) immediately upon becoming aware of the institution of any steps by any
Obligor or any other Person to terminate any Pension Plan other than pursuant to
Section 4041(b) of ERISA, or the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a Lien under
Section 302(t) of ERISA, or the taking of any action with respect to a Pension
Plan which could result in the requirement that any Obligor furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any other
event with respect to any Pension Plan which, in any such case, results in, or
would reasonably be expected to result in, a Material Adverse Effect, notice
thereof and copies of all documentation relating thereto;

(h) as soon as possible, and in any event within three Business Days after
becoming aware of the occurrence of a Default or any inaccuracy in the financial
statements delivered pursuant to clause (a) or (b) above if the result thereof
is not to present fairly the consolidated financial condition of the Persons
covered thereby as of the dates thereof and the results of their operations for
the periods then ended, a statement of an Authorized Person of Micro setting
forth the details of such Default or inaccuracy and the action which Micro has
taken or proposes to take with respect thereto;

(i) in the case of each Borrower, promptly following the consummation of any
transaction described in Section 8.2.5, a description in reasonable detail
regarding the same; and

(j) such other information respecting the condition or operations, financial or
otherwise, of each Borrower, or any of their respective Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.

SECTION 8.1.2 Compliance with Laws, etc. Each Borrower will (and each Borrower
will cause each of its Subsidiaries to) comply in all respects with all
applicable laws, rules,

 

-72-



--------------------------------------------------------------------------------

regulations and orders the noncompliance with which results in, or would
reasonably be expected to result in, a Material Adverse Effect, such compliance
to include (without limitation):

(a) except as may be otherwise permitted pursuant to Section 8.2.5, the
maintenance and preservation of its corporate existence in accordance with the
laws of the jurisdiction of its incorporation and qualification as a foreign
corporation (subject to the materiality standard referred to above); and

(b) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property except to the
extent being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books; provided that with respect to any Subsidiary that is not a Material
Subsidiary this covenant shall be satisfied if the taxes, assessments or other
governmental charges owing by each such Subsidiary (i) is not with respect to
any income, sales or use tax and (ii) the amount so owing with respect to all
such Subsidiaries does not exceed in the aggregate $1,000,000 at any time.

SECTION 8.1.3 Maintenance of Properties. Each Borrower will (and each Borrower
will cause each of its Subsidiaries to) maintain, preserve, protect and keep its
material properties in good repair, working order and condition, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
unless such Borrower or such Subsidiary determines in good faith that the
continued maintenance of any of its properties is no longer economically
desirable.

SECTION 8.1.4 Insurance. Each Borrower will (and each Borrower will cause each
of its Subsidiaries to) maintain, or cause to be maintained with responsible
insurance companies or through such Borrower’s own program of self-insurance,
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of an Authorized
Person of such Borrower setting forth the nature and extent of all insurance
maintained by such Borrower and each of its Subsidiaries in accordance with this
Section 8.1.4.

SECTION 8.1.5 Books and Records. Each Borrower will (and each Borrower will
cause each of its Subsidiaries to) keep books and records which accurately
reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender, or any of their respective
representatives, at reasonable times and intervals and upon reasonable advance
notice, to visit all of its offices, to discuss its financial matters with its
officers and independent public accountants (and each Borrower hereby authorizes
such independent public accountants to discuss the financial matters of such
Borrower and its Subsidiaries with the Administrative Agent and each Lender or
its representatives whether or not any representative of such Borrower is
present; provided that an officer of such Borrower is afforded a reasonable
opportunity to be present at any such discussion) and to examine any of its
relevant books or other corporate records. Micro will pay all expenses
associated with the exercise of any Lender Party’s rights pursuant to this
Section 8.1.5 at any time during the occurrence and continuance of any Event of
Default.

 

-73-



--------------------------------------------------------------------------------

SECTION 8.1.6 Environmental Covenant. Each Borrower will (and each Borrower will
cause each of its Subsidiaries to):

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws which, by their terms, apply to such use and operation, keep
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
Environmental Laws which, by their terms, apply to such Hazardous Materials, in
each case so that the non-compliance with any of the foregoing does not result
in, or would not reasonably be expected to result in, either singly or in the
aggregate, a Material Adverse Effect;

(b) immediately notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties or compliance with Environmental Laws
which, singly or in the aggregate, result in, or would reasonably be expected to
result in, a Material Adverse Effect, and shall promptly cure and have dismissed
with prejudice any actions and proceedings relating to compliance with
Environmental Laws where the failure to so cure or have dismissed, singularly or
in the aggregate, results in, or would reasonably be expected to result in, a
Material Adverse Effect (it being understood that this clause (b) shall not be
construed to restrict any Borrower or any of its Subsidiaries from challenging
or defending any such action or proceeding which it, in its sole discretion,
deems advisable or necessary); and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 8.1.6.

SECTION 8.1.7 Pari Passu. Each Borrower shall ensure that such Borrower’s
Obligations rank at least pari passu with all other senior unsecured
Indebtedness of such Borrower.

SECTION 8.1.8 Additional Guaranty.

(a) Micro may cause any of its Subsidiaries to execute and deliver from time to
time in favor of the Lender Parties an Additional Guaranty for the repayment of
the Obligations.

(b) Concurrently when or promptly after any of its Subsidiaries (other than any
Foreign Subsidiary if and to the extent Micro, in consultation with the
Administrative Agent, reasonably determines that adverse tax consequences would
result therefrom (each a “Foreign Excluded Subsidiary”)) either guarantees any
Indebtedness of Micro or any other Obligor or satisfies (at any time) the
requirements hereunder which describe a Material Subsidiary, Micro shall cause
that Subsidiary (other than Coordination Center) to (i) execute and deliver in
favor of the Lender Parties an Additional Guaranty for the repayment of the
Obligations which Additional Guaranty (including, without limitation, any
Additional Guaranty executed and delivered by an Acceding Borrower pursuant to

 

-74-



--------------------------------------------------------------------------------

Section 6.3.3) shall be in substantially the form of Exhibit I attached hereto,
shall be governed by the laws of the State of New York, and shall contain such
other terms and provisions as the Administrative Agent determines to be
necessary or appropriate (after consulting with legal counsel) in order that
such Additional Guaranty complies with local laws, rules, and regulations and is
fully enforceable (at least to the extent of the form of Additional Guaranty
attached as Exhibit I) against such Additional Guarantor.

SECTION 8.1.9 Intra-Group Agreement, etc. In the event any Subsidiary of Micro
enters into an Additional Guaranty pursuant to Section 6.3.3 or 8.1.8, an
Authorized Person of such Subsidiary shall (a) in the event such Subsidiary is
the first Subsidiary of Micro to enter into an Additional Guaranty, together
with an Authorized Person of Micro, execute and deliver to the Administrative
Agent (with counterparts for each Lender) the Intra-Group Agreement or (b) in
the event the Intra-Group Agreement has previously been so executed and
delivered and is then in effect, execute and deliver to the Administrative Agent
(with counterparts for each Lender) such instruments and documents evidencing
accession of such Subsidiary under the Intra-Group Agreement then in effect as
the Administrative Agent may reasonably request. Except to add additional
Subsidiaries of Micro as parties thereto, the terms of the Intra-Group Agreement
shall not be amended or otherwise modified without the prior consent of the
Administrative Agent on behalf of and as directed by the Required Lenders, such
consent not to be unreasonably withheld. In addition, no Person a party to the
Intra-Group Agreement shall assign any of its rights or obligations thereunder
without the prior consent of the Administrative Agent, such consent not to be
unreasonably withheld.

SECTION 8.1.10 Ownership of Borrowers. Micro shall at all times, directly or
indirectly, hold 100% of the equity (or similar) interests of each Borrower
(other than itself).

SECTION 8.2 Negative Covenants. Each Borrower agrees with the Agents and each
Lender that, until all the Commitments have terminated and all Obligations have
been paid and performed in full, each Borrower will perform its respective
obligations set forth in this Section 8.2.

SECTION 8.2.1 Restriction on Incurrence of Indebtedness.

(a) No Borrower will (and no Borrower will permit any of its Subsidiaries to)
create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than the following:

(i) Any Indebtedness arising in respect of the Credit Extensions;

(ii) Indebtedness existing as of July 2, 2011, or incurred pursuant to
commitments or lines of credit in effect as of July 2, 2011, (or any renewal or
replacement thereof, so long as such renewals or replacements do not increase
the amount of such Indebtedness or such commitments or lines of credit), in any
case identified in Item 8.2.1(a)(ii) (Ongoing Indebtedness) of the Disclosure
Schedule; and

 

-75-



--------------------------------------------------------------------------------

(iii) additional Indebtedness if after giving effect to the incurrence thereof
the Borrowers are in compliance with Section 8.2.3, calculated as of the date of
the incurrence of such additional Indebtedness, on a pro forma basis;

provided that, notwithstanding the foregoing, Coordination Center shall not, at
any time, create, incur, assume or suffer to exist or otherwise become liable in
respect of any Indebtedness that is senior in right of payment to its
Obligations hereunder.

(b) Micro will not at the end of any Fiscal Period permit (i) Total Indebtedness
of Subsidiaries (other than Indebtedness of any Guarantor under any Loan
Document and Indebtedness constituting Acquired Existing Debt and Liens) to
exceed 10% of Consolidated Tangible Assets, or (ii) Section 8.2.2(m) to be
violated.

SECTION 8.2.2 Restriction on Incurrence of Liens. No Borrower will (and no
Borrower will permit any of its Subsidiaries to) create, incur, assume or suffer
to exist any Lien upon any of its property, revenues or assets, whether now
owned or hereafter acquired, except:

(a) Liens existing as of July 2, 2011, and identified in Item 8.2.2(a) (Existing
Liens) of the Disclosure Schedule and Liens resulting from the extension,
renewal or replacement of any such Liens in respect of the same property
theretofore subject to such Lien; provided that (i) no property shall become
subject to such extended, renewed or replacement Lien that was not subject to
the Lien extended, renewed or replaced, (ii) the aggregate principal amount of
Indebtedness secured by any such extended, renewed or replacement Lien shall not
be increased by such extension, renewal or replacement, (iii) the Indebtedness
secured by such Lien shall be incurred in compliance with the applicable terms
hereof, including Section 8.2.3, and (iv) both immediately before and after
giving effect thereto, no Default shall exist;

(b) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

(c) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of statutory obligations, leases
and contracts (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on surety or appeal bonds;

(e) (i) Judgment Liens of an amount not exceeding at any time either 7.25% of
Consolidated Tangible Net Worth at the end of the most recently ended Fiscal
Period or $100,000,000, whichever is less, in the aggregate or (ii) Liens
related to the Brazilian/ISS Judgment in an amount not to exceed the Maximum
Brazilian/ISS

 

-76-



--------------------------------------------------------------------------------

Judgment Amount, or, in each case, with respect to which execution has been
stayed or the payment of which is covered in full (subject to a customary
deductible) by insurance maintained with responsible insurance companies and for
which, within 30 days of such judgment, the insurance carrier has acknowledged
coverage in writing;

(f) Liens on property purchased or constructed after the date hereof securing
Indebtedness used to purchase or construct such property; provided that (i) no
such Lien shall be created in or attach to any other asset at the time owned by
Micro or any of its Subsidiaries if the aggregate principal amount of the
Indebtedness secured by such property would exceed the fair market value of such
property and assets, taken as a whole, (ii) the aggregate outstanding principal
amount of Indebtedness secured by all such Liens shall not at any time exceed
100% of the fair market value of such property at the time of the purchase or
construction thereof, and (iii) each such Lien shall have been incurred within
270 days of the purchase or completion of construction of such property;

(g) Liens resulting from utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material may affect the marketability of the same or interfere with the use
thereof in the business of any Borrower or any of its Subsidiaries;

(h) Liens incurred in the normal course of business in connection with bankers’
acceptance financing or used in the ordinary course of trade practices,
statutory lessor and vendor privilege liens and liens in connection with ad
valorem taxes not yet due, good faith bids, tenders and deposits;

(i) Liens in favor of any bank on property or assets held in the ordinary course
of business in accounts maintained with such bank in connection with treasury,
depositary and cash management services, Pooling Arrangements or automated
clearing house transfers of funds;

(j) Liens on all goods held for sale on consignment;

(k) Liens granted by any Subsidiary of Micro in favor of Micro or in favor of
another Subsidiary of Micro that is the parent of such Subsidiary granting the
Lien, other than Liens granted by a Guarantor to a Subsidiary of Micro that is
not a Guarantor; provided that no Person that is not a Subsidiary of Micro shall
be secured by or benefit from any such Lien;

(l) Liens of the nature referred to in clause (b) of the definition of the term
“Lien” and granted to a purchaser or any assignee of such purchaser which has
financed the relevant purchase of Trade Accounts Receivable of any Borrower or
any of their respective Subsidiaries and Liens on any related property that
would ordinarily be subject to a Lien in connection therewith such as proceeds
and records;

(m) Liens on Trade Accounts Receivable or interests therein of Micro or any of
its Subsidiaries with respect to any accounts receivable securitization program
(including any accounts receivable securitization program structured as such
that remains

 

-77-



--------------------------------------------------------------------------------

on the consolidated balance sheet of Micro and its Consolidated Subsidiaries)
and on any related property that would ordinarily be subject to a Lien in
connection therewith such as proceeds and records; and

(n) Additional Permitted Liens.

SECTION 8.2.3 Financial Condition. Micro will not permit any of the following:

(a) the ratio of (i) Consolidated EBITDA for any period of four consecutive
Fiscal Periods to (ii) Consolidated Interest Charges for such period to be less
than 2.75 to 1.0;

(b) the Leverage Ratio to exceed 4.00 to 1.0;

provided that, for purposes of calculating the preceding ratios the contribution
of any Subsidiary of Micro acquired (to the extent the acquisition is treated
for accounting purposes as a purchase) during those four Fiscal Periods to
Consolidated EBITDA shall be calculated on a pro forma basis as if it had been a
Subsidiary of Micro during all of those four Fiscal Periods.

SECTION 8.2.4 Dividends.

(a) Except as permitted by Section 8.2.4(b), Micro will not declare or pay any
dividends (in cash, property, or obligations) or any other payments or
distributions on account of, or set apart money for a sinking or analogous fund
for, or purchase, redeem, retire or otherwise acquire for value, any shares of
its capital stock now or hereafter outstanding or any warrants, options or other
rights to acquire the same; return any capital to its stockholders as such; or
make any distribution of assets to its stockholders as such (each a “Restricted
Payment”).

(b) Micro shall be permitted to (i) redeem, purchase or acquire any of its
Indebtedness that is convertible into its capital stock and (ii) make other
Restricted Payments; provided that (x) no Restricted Payment shall be permitted
to be made under this Section 8.2.4 if any Default shall have occurred and be
continuing or would occur after giving effect thereto on the date such
Restricted Payment is made and (y) solely in the case of any Restricted Payments
pursuant to clause (ii) above, if the Leverage Ratio for either of the two
Fiscal Periods immediately last ended before the date that such Restricted
Payment is made equals or exceeds 3.00 to 1.00 (the first such Fiscal Period in
which the Leverage Ratio equaled or exceeded 3.00 to 1.00 being the
“Non-Compliance Period”), no Restricted Payment may be made in any period of
four consecutive Fiscal Periods commencing on or following the Non-Compliance
Period if, together with all other Restricted Payments made or declared during
such period of four consecutive Fiscal Periods, such Restricted Payment would
exceed $200,000,000 until the Leverage Ratio has been less than 3.00 to 1.00 for
two consecutive Fiscal Periods and provided further that in the case of any
Restricted Payment constituting a dividend, the applicable date of determination
under clauses (x) and (y) above shall be the date such dividend is declared
rather than the date it is paid, it being understood that any dividend declared
in compliance with this Section 8.2.4(b) may be paid without contravention of
this Section

 

-78-



--------------------------------------------------------------------------------

8.2.4 even if, as of the date of its payment, it would not be permitted under
clause (x) or (y) above (and, for purposes of calculations pursuant to clause
(y), such dividend shall be included solely in the Fiscal Period in which it was
declared).

SECTION 8.2.5 Mergers, Consolidations, Substantial Asset Sales, and
Dissolutions. No Borrower may merge or consolidate with another Person, or sell,
lease, transfer, or otherwise dispose of assets constituting all or
substantially all of the assets of Micro and its Consolidated Subsidiaries
(taken as a whole) to another Person, or liquidate or dissolve, except for the
following so long as, in each case, no Event of Default exists or would exist
after giving effect to the following:

(a) An Acceding Borrower may liquidate or dissolve, or merge or consolidate with
another Person, or sell, lease, transfer, or otherwise dispose of all or
substantially all of its assets to another Obligor, so long as, in each case
(i) an Obligor is the surviving entity of any such liquidation, dissolution,
merger, or consolidation or the transferee of such assets, and (ii) Micro is the
surviving entity if involved in such a merger or consolidation.

(b) Coordination Center may merge or consolidate with another Person if either
(i) Coordination Center is the surviving entity or (ii) the surviving Person
(A) is organized and in good standing under the laws of The Kingdom of Belgium
and (B) expressly assumes Coordination Center’s Obligations in a written
agreement satisfactory in form and substance to the Required Lenders.

(c) Micro may merge or consolidate with another Person if:

(i) either Micro is the surviving entity or the surviving Person (A) is
organized and in good standing under the laws of a State of the United States
and (B) expressly assumes Micro’s Obligations in a written agreement
satisfactory in form and substance to the Required Lenders; and

(ii) unless Micro is the surviving entity in a merger or consolidation that does
not constitute a Material Asset Acquisition, Micro delivers to the
Administrative Agent, before the merger or consolidation becomes effective, a
certificate of Micro’s chief executive officer, chief financial officer, or
Treasurer stating and demonstrating in reasonable detail that (assuming such
proposed transaction had been consummated on the first day of the most recently
ended period of four Fiscal Periods for which financial statements have been or
are required to have been delivered pursuant to Section 8.1.1) Micro (or the
other surviving Person) would have been, on a pro forma basis, in compliance
with each of the covenants set forth in Section 8.2.3 as of the last day of such
period.

SECTION 8.2.6 Transactions with Affiliates. Except in the ordinary course of
business, no Borrower will (and no Borrower will permit any of its Subsidiaries
to), directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition of stock or Indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, any Indebtedness, or otherwise) in, lease, sell,

 

-79-



--------------------------------------------------------------------------------

transfer, or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect, any transaction with, any Affiliate (any such
payment, investment, lease, sale, transfer, other disposition or transaction, an
“Affiliate Transaction”) except on an arms-length basis on terms at least as
favorable to such Borrower (or such Subsidiary) as terms that could have been
obtained from a third party who was not an Affiliate; provided that:

(a) the foregoing provisions of this Section 8.2.6 do not prohibit
(i) agreements with or for the benefit of employees of such Borrower or any
Subsidiaries regarding bridge home loans and other loans necessitated by the
relocation of such Borrower’s or such Subsidiary’s business or employees, or
regarding short-term hardship advances, (ii) loans to officers or employees of
such Borrower or any of its Subsidiaries in connection with the exercise of
rights under such Borrower’s stock option or stock purchase plan, (iii) any such
Person from declaring or paying any lawful dividend or other payment ratably in
respect of all of its capital stock of the relevant class so long as, in the
case of Micro, after giving effect thereto, no Default shall have occurred and
be continuing, (iv) any Affiliate Transaction between Micro and any of its
Subsidiaries or between any Subsidiaries of Micro, or (v) any Affiliate
Transaction (other than any Affiliate Transaction described in clauses
(i) through (iv) above) in which the amount involved does not exceed $50,000;
and

(b) the Borrowers shall not, nor shall they permit any of their respective
Subsidiaries to, participate in effect any Affiliate Transactions otherwise
permitted pursuant to this Section 8.2.6 which either individually or in the
aggregate may involve obligations that are reasonably likely to have a Material
Adverse Effect. The approval by the independent directors of the Board of
Directors of the relevant Borrower (or the relevant Subsidiary thereof) of any
Affiliate Transaction to which such Borrower (or the relevant Subsidiary
thereof) is a party shall create a rebuttable presumption that such Affiliate
Transaction is on an arms-length basis on terms at least as favorable to such
Borrower (or the relevant Subsidiary thereof) as terms that could have been
obtained from a third party who was not an Affiliate.

SECTION 8.2.7 Limitations on Acquisitions.

(a) No Borrower may make any Material Asset Acquisition unless no Event of
Default exists or would exist after giving effect to the proposed Material Asset
Acquisition.

(b) Without first providing the notice to the Administrative Agent and the
Lenders required by this Section 8.2.7(b), the Borrowers shall not (and shall
not permit their respective Subsidiaries to) acquire any outstanding stock of
any U.S. or non-U.S. corporation, limited company or similar entity of which the
shares constitute Margin Stock if after giving effect to such acquisition, Micro
and its Affiliates shall hold, in the aggregate, more than 5% of the total
outstanding stock of the issuer of such Margin Stock, which notice shall include
the name and jurisdiction of organization of such relevant issuer, the market on
which such stock is traded, the total percentage of such relevant issuer’s stock
currently held, and the purpose for which the acquisition is being made.

 

-80-



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provision in this Section 8.2.7, the Borrowers
shall not (and shall not permit their respective Subsidiaries to) (i) directly
or indirectly use the proceeds of any Credit Extension to make any Acquisition
unless, if the board of directors of the Person to be acquired has notified
Micro or any of its Subsidiaries that it opposes the offer by the proposed
purchaser to acquire that Person, then that opposition has been withdrawn, or
(ii) make any Acquisition unless, if the proposed Acquisition is structured as a
merger or consolidation, it will be consummated in compliance with
Section 8.2.5.

(d) Execution and delivery of each Continuation Notice shall constitute the
relevant Borrower’s representation and warranty that the Borrowers are not then
in violation of Section 8.2.7(c)(i).

SECTION 8.2.8 Limitation on Businesses. Micro and its Subsidiaries, considered
as a whole, will not engage principally in businesses other than those conducted
by Micro and its Subsidiaries on the date hereof, as described in the preamble
of this Agreement.

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.1 Listing of Events of Default. Any of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

SECTION 9.1.1 Non-Payment of Obligations. A default shall occur in the payment
or prepayment when due (a) by any Borrower of any principal of any Loan, (b) by
any Borrower of any interest on any Loan, (c) by any Borrower of any
Reimbursement Obligation or any deposit of cash for collateral purposes pursuant
to Section 3.2.2 or 3.2.4 or (d) by any Guarantor of any Guaranteed Obligation
(as defined in such Guarantor’s Guaranty), and, in the case of clauses (b) or
(d), such default shall continue unremedied for a period of five Business Days.

SECTION 9.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made hereunder or in any other Loan Document executed by it
or in any other writing or certificate furnished by or on behalf of any Obligor
to the Administrative Agent or any Lender for the purposes of or in connection
with this Agreement or any such other Loan Document (including any certificates
delivered pursuant to Article VI) is or shall be incorrect when made in any
material respect.

SECTION 9.1.3 Non-Performance of Certain Covenants and Obligations. Any Obligor
shall default in the due performance and observation of any of its obligations
under Section 8.2.2 (excluding the involuntary incurrence of Liens involving
individually or collectively amounts in controversy or encumbered assets or both
having a value of less than $100,000,000 at any time, which involuntary
incurrences are subject to Section 9.1.4), Section 8.2.3, Section 8.2.4, or
Section 8.2.5.

SECTION 9.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the payment when due of any fee or any other Obligation not
subject to Section 9.1.1, or the due performance and observance of any other
covenant, agreement or

 

-81-



--------------------------------------------------------------------------------

obligation contained herein or in any other Loan Document, and such default
shall continue unremedied for a period of 30 days after Micro obtains actual
knowledge thereof or notice thereof shall have been given to Micro by the
Administrative Agent or any Lender.

SECTION 9.1.5 Default on Indebtedness. A default shall occur in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Indebtedness of any Obligor or any of its Subsidiaries (other
than Indebtedness described in Section 9.1.1 or Indebtedness which is
non-recourse to any Obligor, or any Subsidiary of any Obligor) having an
outstanding aggregate principal amount, for Micro and its Subsidiaries as a
group, in excess of the lesser of (a) (i) 5% of Consolidated Tangible Net Worth
for the then most recently ended Fiscal Period, individually, or (ii) 10% of
Consolidated Tangible Net Worth for the then most recently ended Fiscal Period,
when taken together with (A) all other Indebtedness under which a default
(payment or otherwise) has occurred and is then continuing and (B) the
Securitization Financing Amount of all Securitization Defaults described in
Section 9.1.10 that have occurred and are then continuing and (b) $100,000,000
(or the equivalent thereof in any other currency), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to cause, or (without the
giving of further notice or lapse of additional time) to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders to cause,
the maturity of any such Indebtedness to be accelerated or such Indebtedness to
be prepaid, redeemed, purchased, defeased or otherwise to become due and payable
prior to its expressed maturity.

SECTION 9.1.6 Judgments. (x) Any judgment or order for the payment of money in
excess of (individually or in the aggregate), for Micro and its Subsidiaries as
a group, an amount equal at any time to either 7.25% of Consolidated Tangible
Net Worth at the end of the most recently ended Fiscal Period or $100,000,000,
whichever is less (or, in either case, the equivalent thereof in any other
currency), shall be rendered against any Obligor or any of their respective
Subsidiaries or (y) the Brazilian/ISS Judgment shall be rendered in an amount in
excess of the Maximum Brazilian/ISS Judgment Amount, and, in each case, either:

(a) enforcement proceedings shall have been commenced and be continuing by any
creditor upon such judgment or order for any period of 30 consecutive days; or

(b) there shall be any period during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

SECTION 9.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by any Obligor, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, any such Obligor or any such member could be required to make a
contribution in excess of $100,000,000 (or the equivalent thereof in any other
currency), to such Pension Plan, or could reasonably expect to incur a liability
or obligation in excess of $100,000,000 (or the equivalent thereof in any other
currency), to such Pension Plan; or

 

-82-



--------------------------------------------------------------------------------

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.

SECTION 9.1.8 Bankruptcy, Insolvency, etc. Any Obligor or any Material
Subsidiary shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, administrative receiver, sequestrator, liquidator or other custodian
for it, its property, or make a general assignment for the benefit of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, administrative receiver, receiver,
sequestrator, liquidator or other custodian for it or for a substantial part of
its property, and such trustee, receiver, sequestrator, liquidator or other
custodian shall not be discharged within 60 days; provided that each Obligor and
each Material Subsidiary hereby expressly authorizes each Lender Party to appear
in any court conducting any relevant proceedings during such 60-day period to
preserve, protect and defend its rights under this Agreement and the other Loan
Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Obligor or any Material Subsidiary thereof, as the
case may be, and, if any such case or proceeding is not commenced by such
Person, such case or proceeding shall be consented to or acquiesced in by such
Obligor or Material Subsidiary, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days unstayed or undismissed;
provided that each Obligor and each Material Subsidiary hereby expressly
authorizes each Lender Party to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend its rights
under this Agreement and the other Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 9.1.9 Guaranties. Any of the Guaranties or any provisions thereof shall
be found or held invalid or unenforceable by a court of competent jurisdiction
or shall have ceased to be effective because of the merger, dissolution or
liquidation of a Guarantor (other than as may result from a transaction
permitted pursuant to Section 8.2.5 or by reason of a merger of Guarantor under
one Guaranty into the Guarantor under another Guaranty) or any Guarantor shall
have repudiated its obligations under a Guaranty.

SECTION 9.1.10 Default Under Trade Accounts Receivable Financing Programs. Any
early liquidation, termination or similar event shall have occurred and be
continuing under any outstanding Trade Accounts Receivable Financing Program of
Micro or any of its Consolidated Subsidiaries on account of the failure by Micro
or any of its Subsidiaries to comply with any applicable provision in the
agreements governing said program or to satisfy any

 

-83-



--------------------------------------------------------------------------------

condition required to be met by it thereunder (each a “Securitization Default”),
the Securitization Financing Amount of which is in excess of the lesser of
(a) (i) 5% of Consolidated Tangible Net Worth for the then most recently ended
Fiscal Period, individually, or (ii) 10% of Consolidated Tangible Net Worth for
the then most recently ended Fiscal Period, when taken together with (A) the
Securitization Financing Amount of all other Securitization Defaults that have
occurred and are then continuing and (B) all Indebtedness under which a default
described in Section 9.1.5 has occurred and is then continuing and
(b) $100,000,000 (or the equivalent thereof in any other currency).

SECTION 9.2 Action if Bankruptcy. If any Event of Default described in
Section 9.1.8 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand.

SECTION 9.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 9.1.8) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Micro
declare all or any portion of the outstanding principal amount of the Loans and
all other Obligations to be due and payable and/or the Commitments to be
terminated, whereupon the full unpaid amount of the Loans and all other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with this Section and at
the instruction of the Required Lenders for the benefit of all the Lenders and
the Issuer; provided, however, that the foregoing shall not prohibit (i) the
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuer or Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, or (ii) any
Lender from exercising setoff rights in accordance with the terms of this
Agreement.

SECTION 9.4 Cash Collateral. If any Event of Default shall occur for any reason,
whether voluntary or involuntary, and shall not have been cured or waived and
shall be continuing and the Obligations are or have been declared due and
payable under Section 9.2 or 9.3, the Administrative Agent may apply any cash
collateral held by the Administrative Agent pursuant of Section 3.2.4 to the
payment of the Obligations in any order in which the Required Lenders may elect.

ARTICLE X

AGENTS

SECTION 10.1 Authorization and Actions. Each Lender hereby appoints Scotia
Capital as the Administrative Agent and BOA, BNP, RBS and Union as the
Syndication Agents

 

-84-



--------------------------------------------------------------------------------

under, and for the purposes set forth in, this Agreement and each other Loan
Document. Each Lender authorizes each Agent to act on behalf of such Lender
under this Agreement and each other Loan Document and in the absence of other
written instructions from the Required Lenders received from time to time by the
Agents (with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) each Agent pro
rata according to such Lender’s Percentage, from and against any and all
liabilities, obligations, losses, damages, claims, costs or expenses of any kind
or nature whatsoever which at any time may be imposed on, incurred by, or
asserted against, each Agent in any way relating to or arising out of this
Agreement or any other Loan Document, including reasonable attorneys’ fees, and
as to which any Agent is not reimbursed by Micro or the other Obligors (and
without limiting any of their obligation to do so); provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, claims, costs or expenses which are determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from such
Agent’s gross negligence or willful misconduct. No Agent shall be required to
take any action hereunder or under any other Loan Document, or to prosecute or
defend any suit in respect of this Agreement or any other Loan Document, unless
it is indemnified hereunder to its satisfaction. If any indemnity in favor of
any Agent shall be or become, in such Agent’s determination, inadequate, the
Administrative Agent may call additional indemnification from the Lenders and
cease to do the acts indemnified against hereunder until such additional
indemnity is given.

SECTION 10.2 Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.,
Applicable Time, on the Business Day prior to the making of a Loan that such
Lender will not make available an amount which would constitute its Percentage
of such requested Loan on the date specified therefor, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Administrative Agent, such Lender and the
relevant Borrower severally agree, to pay the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Administrative Agent made such amount available to the
relevant Borrower to the date such amount is repaid to the Administrative Agent
at an annual interest rate equal to the Administrative Agent’s Cost of Funds for
the first day that the Administrative Agent made such amounts available and
thereafter at a rate of interest equal to the interest rate applicable at the
time to the requested Loan.

SECTION 10.3 Exculpation. No Agent nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor be responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by any Obligor of its obligations hereunder or under any other
Loan Document

 

   -85-   



--------------------------------------------------------------------------------

(except that the Administrative Agent shall confirm receipt of the items
required to be delivered to it pursuant to Section 6.1). Any such inquiry which
may be made by any Agent shall not obligate it to make any further inquiry to
take any action. Each Agent shall be entitled to rely upon advice of counsel
concerning legal matters and upon any notice, consent, certificate, statement or
writing which each such Agent believes to be genuine and to have been presented
by a proper Person.

SECTION 10.4 Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to Micro and all the Lenders. If an Agent shall at any
time resign, the Required Lenders, after consultations with Micro, may appoint
another Lender as a successor Administrative Agent or Syndication Agent, as the
case may be, whereupon such Lender shall become the Administrative Agent or a
Syndication Agent hereunder, as the case may be. If no successor Administrative
Agent or Syndication Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s or Syndication Agent’s giving notice of resignation, then
the retiring Administrative Agent or Syndication Agent may, on behalf of the
Lenders, after consultations with Micro, appoint a successor Administrative
Agent or Syndication Agent, as the case may be, which shall be one of the
Lenders or a commercial banking institution that is organized under the laws of
the United States or any State thereof (or a branch or agency of either) and
that has a combined capital and surplus of at least $500,000,000. Upon
acceptance of any appointment as Administrative Agent or Syndication Agent
hereunder, as the case may be, by a successor Administrative Agent or
Syndication Agent, as the case may be, such successor Administrative Agent or
Syndication Agent shall be entitled to receive from the retiring Administrative
Agent or Syndication Agent such documents of transfer and assignment as such
successor Administrative Agent or Syndication Agent, as the case may be, may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent or
Syndication Agent, as the case may be, and the retiring Administrative Agent or
Syndication Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s or Syndication Agent’s
resignation hereunder as the Administrative Agent or a Syndication Agent, as the
case may be, the provisions of:

(a) this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent or a Syndication Agent
under this Agreement; and

(b) Sections 11.3 and 11.4 shall continue to inure to its benefit.

SECTION 10.5 Credit Extensions by an Agent. Each Agent shall have the same
rights and powers with respect to the Credit Extensions made by it or any of its
Affiliates in its capacity as a Lender and may exercise the same as if it were
not an Agent hereunder. Each Agent and its respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Obligor or Subsidiary of any thereof as if it were not an Agent hereunder.

SECTION 10.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agents and each other Lender, and based on such Lender’s
review of the

 

   -86-   



--------------------------------------------------------------------------------

financial information of each Obligor, this Agreement, the other Loan Documents
(the terms and provisions which being satisfactory to such Lender) and such
other documents, information and investigations as such Lender has deemed
appropriate, made its own credit decision to make available its Commitment. Each
Lender also acknowledges that it will, independently of the Agents and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

SECTION 10.7 Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by any Obligor pursuant to the terms of this Agreement or
any other Loan Document (unless concurrently delivered to the Lenders by such
Obligor). The Administrative Agent will distribute to each Lender each document
or instrument received for its account, and copies of all other communications
received by the Administrative Agent from any Obligor, for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement or any other Loan Document.

SECTION 10.8 Joint Lead Arrangers and other Agents. Anything herein to the
contrary notwithstanding, the Joint Lead Arrangers, the Co-Bookrunners and the
Syndication Agents listed on the cover page hereof shall not have any duties or
responsibilities under this Agreement, except in their capacity, if any, as
Administrative Agent or Lender.

ARTICLE XI

MISCELLANEOUS PROVISIONS

SECTION 11.1 Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by each
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

(a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

(b) modify this Section 11.1, change the definitions of “Percentage,” or
“Required Lenders,” increase the Total Commitment Amount or the Credit
Commitment Amount or Percentage of any Lender, extend the Commitment Termination
Date, or, subject to Section 8.2.5, release any Guarantor from any of its
payment obligations under the Guaranty entered into by it, shall be made without
the consent of each Lender;

(c) extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on any Credit Extension or the amount of
any fee payable under Section 4.3 shall be made without the consent of each
Lender directly and adversely affected thereby; or

 

   -87-   



--------------------------------------------------------------------------------

(d) affect adversely the interests, rights or obligations of the Administrative
Agent, the Swing Line Lender or the Issuer shall be made without the consent of
the Administrative Agent, the Swing Line Lender or the Issuer, as the case may
be.

No failure or delay on the part of any Lender Party in exercising any power or
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on any Obligor in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by any Lender Party under this Agreement or any other Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 11.2 Notices. Unless otherwise specified to the contrary, all notices
and other communications provided to any party hereto under this Agreement or
any other Loan Document shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth below its signature hereto or at such other address or facsimile number as
may be designated by such party in a notice to the other parties. All notices,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by paid courier service, shall be deemed given when received by the
recipient during normal business hours; all notices if transmitted by facsimile
shall be deemed given when transmitted and the appropriate receipt for
transmission received by the sender thereof during the recipient’s normal
business hours.

SECTION 11.3 Payment of Costs and Expenses. The Borrowers, jointly and
severally, agree to pay on demand all reasonable expenses (inclusive of value
added tax or any other similar tax imposed thereon) of the Agents (including the
reasonable fees and out-of-pocket expenses of the single counsel to the Agents
and of local counsel, if any, who may be retained by such counsel to the Agents)
in connection with the negotiation, preparation, execution, and delivery of this
Agreement and of each other Loan Document (including schedules, exhibits, and
forms of any document or instrument relevant to this Agreement or any other Loan
Document), and any amendments, waivers, consents, supplements, or other
modifications to this Agreement or any other Loan Document as from time to time
may hereafter be required, whether or not the transactions contemplated hereby
are consummated.

The Borrowers, jointly and severally, further agree to pay, and to save the
Lender Parties harmless from all liability for, stamp or other similar taxes
(including, without limitation, any registration duty imposed by Belgian law)
which may be payable in connection with the execution, delivery or enforcement
of this Agreement or any other Loan Document, and in connection with the making
of any Credit Extensions and the issuing of any Letters of Credit hereunder. The
Borrowers, jointly and severally, also agree to reimburse each Lender Party upon
demand for all out-of-pocket expenses (inclusive of value added tax or other
similar tax imposed thereon and including attorneys’ fees and legal expenses
(including actual cost to such Lender Party of its in-house counsel) on a full
indemnity basis) incurred by each such Lender Party in connection with (x) the
negotiation of any restructuring or “work-out,” whether or not consummated, of
any Obligations and (y) the enforcement of any obligations, provided that the

 

   -88-   



--------------------------------------------------------------------------------

Borrowers, jointly and severally, shall reimburse each Lender Party for the fees
and legal expenses of only one counsel for such Lender Party.

SECTION 11.4 Indemnification. In consideration of the execution and delivery of
this Agreement and each other Loan Document by each Lender Party and the
extension of the Commitments, the Obligors hereby jointly and severally
indemnify, exonerate and hold each Lender Party and each of their respective
officers, directors, employees and agents (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, claims, causes
of action, suits, losses, costs, liabilities and damages, and expenses incurred
in connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements, which shall include the actual
cost to such Indemnified Party of its in-house counsel but shall not include the
fees and expenses of more than one counsel to such Indemnified Party
(collectively, the “Indemnified Liabilities”), incurred by Indemnified Parties
or any of them as a result of, or arising out of, or relating to:

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension;

(b) the entering into and performance of this Agreement and any other Loan
Document by any of the Indemnified Parties (excluding, however, any action
successfully brought by or on behalf of Micro or any other Borrower with respect
to any determination by any Lender not to fund any Credit Extension or not to
comply with Section 11.15 or any action by the Required Lenders to terminate or
reduce the Commitments or accelerate the Loans in violation of the terms of this
Agreement);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor, or any of their respective Subsidiaries of
all or any portion of the stock or assets of any Person, whether or not any
Indemnified Party is party thereto;

(d) any investigation, litigation, or proceeding related to any environmental
cleanup, audit, compliance, or other matter relating to the protection of the
environment or the Release by any Obligor (or any of their respective
Subsidiaries) of any Hazardous Material; or

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging, or releases from, any real property owned or
operated by any Obligor (or any of their respective Subsidiaries) of any
Hazardous Material (including any losses, liabilities, damages, injuries, costs,
expenses, or claims asserted or arising under any Environmental Law), regardless
of whether caused by, or within the control of, such Person;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Obligors hereby jointly and severally

 

   -89-   



--------------------------------------------------------------------------------

agree to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. This
Section 11.4 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

SECTION 11.5 Survival. The obligations of Micro and each other Obligor under
Sections 5.3, 5.4, 5.5, 5.7, 11.3, and 11.4, and the obligations of the Lenders
under Sections 10.1 and 11.15, shall in each case survive any termination of
this Agreement, the payment in full of Obligations, and the termination of the
Commitments. The representations and warranties made by Micro and each other
Obligor in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

SECTION 11.6 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such Jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdictions.

SECTION 11.7 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8 Execution in Counterparts, Effectiveness; Entire Agreement. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same Agreement. This Agreement shall become effective
on the date when the Administrative Agent has (a) received (i) counterparts
hereof executed on behalf of each Initial Borrower, the Agents, and each Lender
or (ii) facsimile, telegraphic, or other written confirmation (in form and
substance satisfactory to the Administrative Agent, who may rely upon the advice
of its special counsel in making that determination) of such execution and
(b) so notified the Borrowers and the Lenders; provided that no Lender shall
have any obligation to make the initial Credit Extension until the date (the
“Effective Date”) that the applicable conditions set forth in Sections 6.1 and
6.2 have been satisfied as provided herein. The Effective Date must occur on or
before 5:00 p.m., New York City time, on October 31, 2011. This Agreement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto. Each Lender that is a party
to a Predecessor Credit Agreement, by its execution hereof, waives any
requirement of prior notice of termination of the “Commitments” (as defined in
the applicable Predecessor Credit Agreement) pursuant to Section 2.2 thereof and
of prepayment of Loans thereunder to the extent necessary to give effect to
Section 6.1.8.

SECTION 11.9 Jurisdiction.

SECTION 11.9.1 Submission; Service of Process; Immunity; etc. TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH,

 

-90-



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY AGENT, THE
LENDERS, THE ISSUER OR ANY BORROWER MAY BE BROUGHT AND MAINTAINED IN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH FOREIGN BORROWER HEREBY IRREVOCABLY APPOINTS MICRO
(IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT
1600 E. ST. ANDREW PLACE, SANTA ANA, CA 92705 UNITED STATES, AS ITS AGENT TO
RECEIVE, ON SUCH FOREIGN BORROWER’S BEHALF AND ON BEHALF OF SUCH FOREIGN
BORROWER’S PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE
MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH FOREIGN
BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND
SUCH FOREIGN BORROWER IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
NEW YORK. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, EACH SUCH BORROWER HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

SECTION 11.9.2 Non-exclusivity. Nothing in this Section 11.9 limits the right of
a Lender Party to bring proceedings against an Obligor in connection with any
Loan Document in any other court of competent jurisdiction, or concurrently in
more than one jurisdiction.

SECTION 11.9.3 Governing Law. EACH LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT

 

-91-



--------------------------------------------------------------------------------

AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY AND ITS PROVISIONS CONSTRUED UNDER THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98--INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 11.10 Successors and Assigns. This Agreement and each other Loan
Document shall be binding upon and shall inure to the benefit of the parties
hereto and thereto and their respective successors and assigns; provided that:

(a) no Obligor may assign or transfer its rights or obligations hereunder or
under any other Loan Document without the prior written consent of all the
Lender Parties;

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11; and

(c) the rights of the Administrative Agent with respect to resignation or
removal are subject to Section 10.4.

SECTION 11.11 Assignments and Transfers of Interests. No Lender may assign or
sell participation interests in its Commitment or any of its Credit Extensions
or any portion thereof to any Persons except in accordance with this
Section 11.11.

SECTION 11.11.1 Assignments. Any attempted assignment or transfer by a Lender of
its Credit Extensions and Commitment not made in accordance with this
Section 11.11.1 shall be null and void.

(a) Any Lender may at any time assign or transfer to (i) one or more Eligible
Assignees, to any of its Affiliates or to any other Lender, in each case (so
long as no Event of Default exists at the time) with the consent of the
Administrative Agent and Micro (such consent not to be unreasonably withheld or
delayed; provided that, it shall not be unreasonable for Micro to withhold
consent if such assignment will result in any Borrower becoming liable to make
greater or additional payments (whether under Section 5.7 or otherwise);
provided that, such consent by Micro need not be obtained to effect an
assignment (A) from any Lender to its own affiliate, or (B) if any Event of
Default has occurred and is continuing, to any bank or financial institution or
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets, or (ii) any Federal Reserve Bank (each Person described in any
of the foregoing clauses as being the Person to whom such

 

-92-



--------------------------------------------------------------------------------

assignment or transfer is available to be made, being hereinafter referred to as
a “Transferee Lender”) all or any part of such Lender’s total Credit Extensions
and Commitment (which assignment or transfer shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Credit Extensions and
Commitment) in a minimum aggregate amount equal to the lesser of (i) the entire
amount of such Lender’s total Credit Extensions and Commitment or
(ii) $5,000,000; provided, however, in no event may any such assignment or
transfer be made to a Defaulting Lender or any of its Subsidiaries.

(b) Notwithstanding clause (a) above, each Obligor and Agent shall be entitled
to continue to deal solely directly with such Lender in connection with the
interests so assigned or transferred to a Transferee Lender unless and until
(i) notice of such assignment or transfer (which notice shall be satisfied by
the delivery of a Lender Assignment Agreement), together with payment
instructions, addresses, and related information with respect to such Transferee
Lender, shall have been given to Micro and each Agent by such Lender and such
Transferee Lender, (ii) such Transferee Lender shall have executed and delivered
to Micro and each Agent, a Lender Assignment Agreement, and (iii) the Lender or
the Transferee Lender shall have paid a $3,500 processing fee to the
Administrative Agent.

(c) From and after the effective date of such Lender Assignment Agreement,
subject to the recording thereof by the Administrative Agent pursuant to
paragraph (f) hereof (i) the Transferee Lender thereunder shall be deemed
automatically to have become a party to this Agreement and (to the extent rights
and obligations under this Agreement have been assigned and transferred to such
Transferee Lender in connection with such Lender Assignment Agreement) shall
have the rights and obligations of a Lender under this Agreement and the other
Loan Documents, and (ii) the assignor Lender (to the extent that rights and
obligations under this Agreement have been assigned and transferred by it in
connection with such Lender Assignment Agreement) shall be released from its
obligations under this Agreement and the other Loan Documents (provided that,
such assignor Lender shall continue to retain indemnification rights under
Section 11.4 which survive termination of this Agreement to the extent any
indemnity claim thereunder arises prior to the effective date of such Lender
Assignment Agreement); provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(d) Accrued interest and accrued fees shall be paid in respect of assigned and
retained Credit Extensions and Commitments at the same time or times provided in
this Agreement, notwithstanding any such assignments or transfers.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment,

 

-93-



--------------------------------------------------------------------------------

purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrowers and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuer, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(f) The Administrative Agent, acting solely for this purpose as an agent of the
Obligor, shall maintain at one of its offices in Toronto, Canada a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lender Parties, and the Commitments of, and
principal amounts (and stated interest) of the Credit Extensions owing to, each
Lender Party pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Obligor, the Administrative Agent and the Lender Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Obligor and any Lender Party (and may be
provided to any applicable taxing authority), at any reasonable time and from
time to time upon reasonable prior notice.

SECTION 11.11.2 Participations. Any Lender may at any time sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
its Credit Extensions and Commitments hereunder; provided that:

(a) no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;

(b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) each Borrower and each other Obligor and the Agents shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each other Loan Document;

(d) no Participant, unless such Participant is an Affiliate of such Lender or is
itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action hereunder or under any other Loan Document, except that
such Lender may agree

 

-94-



--------------------------------------------------------------------------------

with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (a), (b) or clause (c)
of Section 11.1; and

(e) no Borrower shall be required to pay any amount under this Agreement that is
greater than the amount which it would have been required to pay had no
participating interest been sold.

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 5.3, 5.4, 5.5, 5.7, 5.9, 5.10, 11.3, and 11.4, shall be considered a
Lender (subject to the requirements and limitations therein); provided that such
Participant (A) agrees to be subject to the provisions of Sections 5.12 and 5.13
as if it were a Lender Party; and (B) shall not be entitled to receive any
greater payment under Section 5.7, with respect to any participation, than its
participating Lender Party would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the Participant acquired the applicable participation.
Each Lender Party that sells a participation agrees, at the Obligor’s request
and expense, to use reasonable efforts to cooperate with the Obligor to
effectuate the provisions of Section 5.12 with respect to any Participant.

Each Lender Party that sells a participation shall, acting solely for this
purpose as an agent of the Obligor, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Credit Extensions or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender Party shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender Party shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

SECTION 11.12 Other Transactions. Nothing contained herein shall preclude any
Lender Party from engaging in any transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with any Obligor or any of its
Affiliates in which such Obligor or such Affiliate is not restricted hereby from
engaging with any other Person.

SECTION 11.13 Further Assurances. Each Obligor agrees to do such further acts
and things and to execute and deliver to each Lender Party such additional
assignments, agreements, powers, and instruments, as such Lender Party may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or any other Loan Document or to better assure and confirm unto such
Lender Party its rights, powers and remedies hereunder and thereunder.

SECTION 11.14 Waiver of Jury Trial. THE AGENTS, THE LENDERS, MICRO, AND EACH
OTHER OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND

 

-95-



--------------------------------------------------------------------------------

INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER PARTIES, THE AGENTS OR MICRO OR ANY OTHER OBLIGOR.
MICRO AND EACH OTHER OBLIGOR AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT TO WHICH IS A PARTY.

SECTION 11.15 Confidentiality. Each of the Lender Parties hereby severally
agrees with each Borrower that it will keep confidential all information
delivered to such Lender Party or on behalf of each Borrower or any of their
respective Subsidiaries which information is known by such Lender Party to be
proprietary in nature, concerns the terms and conditions of this Agreement or
any other Loan Document, or is clearly marked or labeled or otherwise adequately
identified when received by such Lender Party as being confidential information
(all such information, collectively for purposes of this section, “confidential
information”); provided that each Lender Party shall be permitted to deliver or
disclose “confidential information”: (a) to directors, officers, employees and
affiliates; (b) to authorized agents, attorneys, auditors and other professional
advisors retained by such Lender Party that have been apprised of such Lender
Party’s obligation under this Section 11.15 and have agreed to hold confidential
the foregoing information substantially in accordance with the terms of this
Section 11.15; (c) subject to such Person’s written confidentiality agreement in
favor of the Borrowers with provisions substantially the same as in this
Section 11.15, to (i) any Transferee Lender or Participant or prospective
Transferee Lender or Participant with respect to such Lender Party’s rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap, derivative or securitization transaction relating
to the Borrowers and their obligations under this Agreement; (d) to any federal
or state regulatory authority having jurisdiction over such Lender Party; or
(e) to any other Person to which such delivery or disclosure may be necessary or
appropriate (i) to effect compliance with any law, rule, regulation or order
applicable to such Lender Party, (ii) in response to any subpoena or other legal
process (provided that the relevant Borrower shall be given notice of any such
subpoena or other legal process as soon as possible in any event prior to
production (unless provision of any such notice would result in a violation of
any such subpoena or other legal process), and the Lender Party receiving such
subpoena or other legal process shall cooperate with such Borrower, at such
Borrower’s expense, seeking a protective order to prevent or limit such
disclosure), or (iii) in connection with any litigation to which such Lender
Party is a party.

For purposes hereof, the term “confidential information” does not include any
information that: (A) was publicly known or otherwise known by any Lender Party
on a non-confidential basis from a source other than the relevant Borrower prior
to the time such information is delivered or disclosed to such Lender Party by
the relevant Borrower; (B) subsequently becomes publicly known through no act or
omission by any Lender Party or any Person acting on behalf of any Lender Party;
(C) otherwise becomes known to a Lender Party

 

-96-



--------------------------------------------------------------------------------

other than through disclosure by the relevant Borrower (or any Subsidiary
thereof) or through someone subject, to such Lender Party’s knowledge, to a duty
of confidentiality to the relevant Borrower; or (D) constitutes financial
statements that are otherwise publicly available.

SECTION 11.16 Release of Subsidiary Guarantors and Acceding Borrowers.

(a) If (i) the Agents receive a certificate from the chief executive officer,
the chief financial officer, or Treasurer of Micro certifying as of the date of
that certificate that, after the consummation of the transaction or series of
transactions described in such certificate (which certification shall also state
that such transactions, individually and in the aggregate, will be in compliance
with the terms and conditions of this Agreement, including, to the extent
applicable, the covenants contained in Sections 8.2.5 and 8.2.6, and that no
Default existed, exists, or will exist, as the case may be, immediately before,
as a result of, or after giving effect to such transaction or transactions and
the release or termination, as the case may be, described below), the Guarantor
or Acceding Borrower, as the case may be, identified in such certificate will no
longer be a Subsidiary of Micro, and (ii) in the case of a Acceding Borrower,
the appropriate Lender Parties have received payment in full of all principal
of, interest on, reimbursement obligation in respect of, and fees related to any
Outstanding Credit Extensions made by any of them in favor of such Acceding
Borrower, then such Guarantor’s Guaranty shall automatically terminate or such
Acceding Borrower shall automatically cease to be a party to this Agreement and
the other Loan Documents.

(b) No such termination or cessation shall release, reduce, or otherwise
adversely affect the obligations of any other Obligor under this Agreement, any
other Guaranty, or any other Loan Document, all of which obligations continue to
remain in full force and effect.

(c) Each Lender Party shall, at Micro’s expense, execute such documents as Micro
may reasonably request to evidence such termination or cessation, as the case
may be.

SECTION 11.17 Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

SECTION 11.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Act.

 

-97-



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY BLANK. THIS PAGE IS

FOLLOWED BY SIGNATURE PAGES FOR THE BORROWERS AS OF THE

DATE OF THIS AGREEMENT, FOLLOWED BY SEPARATE SIGNATURE

PAGES FOR THE AGENTS AND THE LENDERS.

 

-98-



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

INGRAM MICRO INC., as an Initial
Borrower and a Guarantor      INGRAM MICRO COORDINATION
CENTER BVBA, as an Initial Borrower By  

/s/ Gregory M.E. Spierkel

     By  

/s/ Karel Everaet

Name:   Gregory M.E. Spierkel      Name:   Karel Everaet Title:   Chief
Executive Officer      Title:   Manager By  

/s/ William D. Humes

           Name: William D. Humes            Title: Senior Executive Vice
President
and Chief Financial Officer         

 

Address:   

1600 E. St. Andrew Place

Santa Ana, CA 92705

   Address:   

Luchthavenlaan 25A

Vilvoorde, Belgium 1800

Facsimile No.:    [Omitted]    Facsimile No.:    [Omitted] Attention:    Erik
Smolders    Attention:    Karel Everaet

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

THE BANK OF NOVA SCOTIA, as the Administrative Agent By  

/s/ Liz Hanson

Name:   Liz Hanson Title:   Managing Director Address for Notices and Payment of
Fees:

WBO Loan Operations

720 King Street West, 2nd FL

Toronto, Ontario M5V 2T3 Facsimile No.: [Omitted] Attention: John Hall

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

BANK OF AMERICA, N.A., as a Co-Syndication Agent By  

/s/ Michael Shuhy

Name:   Michael Shuhy Title:   Vice President By  

 

Name:  

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

BNP PARIBAS, as a Co-Syndication Agent By  

/s/ Nicole Mitchell

Name:   Nicole Mitchell Title:   Vice President By  

/s/ John Treadwell, Jr.

Name:   John Treadwell, Jr. Title:   Vice President

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

THE ROYAL BANK OF SCOTLAND plc, as a
Co-Syndication Agent By  

/s/ Patricia Boussaroque

Name:   Patricia Boussaroque, as Agent Title:  

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

UNION BANK, N.A., as a Co-Syndication Agent By  

/s/ James Heim

Name:   James Heim Title:   Vice President

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            12.27%   $92,000,000     BANK OF AMERICA, N.A., as a Lender       By
 

/s/ Michael Shuhy

      Name:   Michael Shuhy       Title:   Vice President

 

Lending Office for Other Loans:    Address for Payment of Fees and Notices: 100
Federal Street    100 Federal Street Boston, MA 02110    Boston, MA 02110
Facsimile No.: [Omitted]    Facsimile No.: [Omitted] Telephone No.: [Omitted]   
Telephone No.: [Omitted] Attention: Deb Delvecchio    Attention: Deb Delvecchio
Email: [Omitted]    Email: [Omitted] Lending Office for Loans to Micro:   
Address for Payment of Fees: 100 Federal Street    100 Federal Street Boston, MA
02110    Boston, MA 02110 Facsimile No.: [Omitted]    Facsimile No.: [Omitted]
Telephone No.: [Omitted]    Telephone No.: [Omitted] Attention: Deb Delvecchio
   Attention: Deb Delvecchio Email: [Omitted]    Email: [Omitted]

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            12.27%   $92,000,000     BNP PARIBAS, as a Lender       By  

/s/ Nicole Mitchell

      Name:   Nicole Mitchell       Title:   Vice President       By  

/s/ John Treadwell, Jr.

      Name:   John Treadwell, Jr.       Title:   Vice President

 

Lending Office for Other Loans:    Address for Notices:

One Front Street, 23rd Floor

San Francisco, CA 94111

  

c/o BNP Paribas RCC, Inc.

525 Washington Blvd.

Jersey City, NJ 07310

Facsimile No.: [Omitted]    Facsimile No.: [Omitted] Telephone No.: [Omitted]   
Telephone No.: [Omitted]

Attention: William Davidson

Email: [Omitted]

   Attention: Loan Servicing, 8th Floor Lending Office for Loans to Micro:   
Address for Payment of Fees:

One Front Street, 23rd Floor

San Francisco, CA 94111

  

c/o BNP Paribas RCC, Inc.

525 Washington Blvd.

Jersey City, NJ 07310

Facsimile No.: [Omitted]    Facsimile No.: [Omitted] Telephone No.: [Omitted]   
Telephone No.: [Omitted] Attention: William Davidson    Attention: Loan
Servicing, 8th Floor

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

           

12.27%

  $92,000,000     THE BANK OF NOVA SCOTIA, as a Lender       By  

/s/ Liz Hanson

      Name:   Liz Hanson       Title:   Managing Director        

 

Lending Office for Other Loans:    Address for Payment of Fees and Notices:
Scotia House    WBO Loan Operations 33 Finsbury Square    720 King Street West,
2nd FL London EC2A1BB England    Toronto, Ontario    M5V 2T3 Facsimile No.:
[Omitted]    Facsimile No.: [Omitted] Attention: Loan Agency Services, Savi
Rampat    Attention: John Hall Lending Office for Loans to Micro:    650 West
Georgia, Suite 1800    Vancouver, BC, Canada    V6B-4N7    Facsimile No.:
[Omitted]    Attention: Liz Hanson   

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

           

12.27%

  $92,000,000     THE ROYAL BANK OF SCOTLAND plc, as a Lender       By  

/s/ Patricia Boussaroque

      Name:   Patricia Boussaroque, as Agent       Title:  

 

Lending Office for Other Loans:    Address for Payment of Fees and Notices: 600
Washington Boulevard    600 Washington Boulevard Stamford, CT 06901    Stamford,
CT 06901 Facsimile No.:    Facsimile No.: [Omitted]    Telephone No.: [Omitted]
Attention:    Attention: Javied Basha    Email: [Omitted] Lending Office for
Loans to Micro:    600 Washington Boulevard    Stamford, CT 06901    Facsimile
No.:    Attention:   

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            12.27%   $92,000,000     UNION BANK, N.A., as a Lender       By  

/s/ James Heim

      Name:   James Heim       Title:   Vice Presient

 

Lending Office:   Address for Notices: 18300 Von Karman Ave.,   18300 Von Karman
Ave., Suite 310 Irvine, CA 92612   Irvine, CA 92612 Facsimile No.: [Omitted]  
Facsimile No.: [Omitted] Telephone No.: [Omitted]   Telephone No.: [Omitted]
Attention: James Heim   Attention: James Heim Email: [Omitted]   Email:
[Omitted]   Address for Payment of Fees:   Commercial Loan Operations   1980
Saturn St.   Monterey Park, CA 91754   Facsimile No.: [Omitted]   Telephone No.:
[Omitted]   Attention: Maria Sunsin   Email: [Omitted]

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            8.00%   $60,000,000     DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender       By  

/s/ Ross Levitsky

      Name:   Ross Levitsky       Title:   Managing Director       By  

/s/ Philippe Sandmeier

      Name:   Philippe Sandmeier       Title:   Managing Director

 

Lending Office for Other Loans:    Address for Payment of Fees and Notices: 5022
Gate Parkway, Suite 100    5022 Gate Parkway, Suite 100 Jacksonville, FL 32256
   Jacksonville, FL 32256 Facsimile No.: [Omitted]    Facsimile No.: [Omitted]
Telephone No.: [Omitted]    Telephone No.: [Omitted]

Attention: Raghavendra Nagendra

Email: [Omitted]

  

Attention: Raghavendra Nagendra

Email: [Omitted]

Lending Office for Loans to Micro:    5022 Gate Parkway, Suite 100   
Jacksonville, FL 32256    Facsimile No.: [Omitted]    Telephone No.: [Omitted]
  

Attention: Raghavendra Nagendra

Email: [Omitted]

  

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            8.00%   $60,000,000     HSBC BANK USA NATIONAL
ASSOCIATION, as a Lender       By  

/s/ David Wagstaff

      Name:   David Wagstaff       Title:   Managing Director

 

Lending Office for Other Loans:    Address for Payment of Fees and Notices:

452 Fifth Avenue T-8

New York, NY 10018

  

One HSBC Center, 26/F

Buffalo, NY 14203

Facsimile No.: [Omitted]

Telephone No.: [Omitted]

  

Facsimile No.: [Omitted]

Telephone No.: [Omitted]

Attention: David Wagstaff    Attention: Shilpa Nelson Email: [Omitted]   
Lending Office for Loans to Micro:    452 Fifth Avenue T-8    New York, NY 10018
  

Facsimile No.: [Omitted]

Telephone No.: [Omitted]

   Attention: David Wagstaff    Email: [Omitted]   

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

            8.00%   $60,000,000     MIZUHO CORPORATE BANK, LTD., as a Lender    
  By  

/s/ Bertram H. Tang

      Name:   Bertram H. Tang       Title:   Authorized Signatory

 

Lending Office for Other Loans:   Address for Notices:

1251 Avenue of the Americas

New York, NY 10020

 

1800 Plaza Ten

Harborside Financial Center

Jersey City, N.J. 07311

Facsimile No.: [Omitted]   Facsimile No.: [Omitted] Telephone No.: [Omitted]  
Telephone No.: [Omitted] Attention: Keiko Silverman   Attention: Mark Heberer
Email: [Omitted]   Email: [Omitted] Lending Office for Loans to Micro:   Address
for Payment of Fees:

1251 Avenue of the Americas

New York, NY 10020

 

1800 Plaza Ten

Harborside Financial Center

  Jersey City, N.J. 07311 Facsimile No.: [Omitted]   Facsimile No.: [Omitted]
Telephone No.: [Omitted]   Telephone No.: [Omitted] Attention: Keiko Silverman  
Attention: Mark Heberer Email: [Omitted]   Email: [Omitted]

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

        8.00%   $60,000,000    

WESTPAC BANKING CORPORATION, as a

Lender

      By  

/s/ Henrik Jensen

      Name:   Henrik Jensen       Title:  

Director

Corporate & Institutional Banking

 

Lending Office for Other Loans:   Address for Payment of Fees and Notices: 575
5th Avenue, 39th Floor   12, 55 Market St. New York, NY 10017   Sydney NSW 2000
Facsimile No.: [Omitted]   Facsimile No.: [Omitted] Telephone No.: [Omitted]  
Telephone No.: [Omitted]

Attention: Kevin Bolz

Email: [Omitted]

 

Attention: Luke Varty

Email: [Omitted]

Lending Office for Loans to Micro:   575 5th Avenue, 39th Floor   New York, NY
10017   Facsimile No.: [Omitted]   Telephone No.: [Omitted]  

Attention: Kevin Bolz

Email: [Omitted]

 

 

One of Several Signature Pages to

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Credit Agreement.

 

Percentage  

Initial

Commitment

Amount

        6.67%   $50,000,000    

MORGAN STANLEY BANK, N.A., as a

Lender

      By  

/s/ Sherrese Clarke

      Name:   Sherrese Clarke       Title:   Authorized Signatory

 

Lending Office for Other Loans:    Address for Notices:

One Utah Center

201 South Main Street, 5th Floor

  

1 Pierrepont Plaza

300 Cadman Plaza West

Salt Lake City, Utah 84111    Brooklyn, NY 11201 Facsimile No.: [Omitted]   
Facsimile No.: [Omitted] Telephone No.: [Omitted]    Telephone No.: [Omitted]
Attention: Carrie D Johnson    Attention: Daniel McKenna

Email: [Omitted]

   Email: [Omitted] Lending Office for Loans to Micro:    Address for Payment of
Fees:

One Utah Center

201 South Main Street, 5th Floor

  

1 Pierrepont Plaza

300 Cadman Plaza West

Salt Lake City, Utah 84111    Brooklyn, NY 11201 Facsimile No.: [Omitted]   
Facsimile No.: [Omitted] Telephone No.: [Omitted]    Telephone No.: [Omitted]
Attention: Carrie D Johnson    Attention: Daniel McKenna

Email: [Omitted]

   Email: [Omitted]